


Exhibit 10.1


Execution

 


 




 


 
 
CREDIT AGREEMENT
 
Dated as of February 14, 2007
 
Among
 
TARGA RESOURCES PARTNERS LP,
 
as the Borrower,
 
BANK OF AMERICA, N.A.,
 
as the Administrative Agent, Swing Line Lender
 
and
 
L/C Issuer,
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Syndication Agent,
 
MERRILL LYNCH CAPITAL,
ROYAL BANK OF CANADA,
and
THE ROYAL BANK OF SCOTLAND PLC,
as the Co-Documentation Agents,


and
 
The Other Lenders Party Hereto


BANC OF AMERICA SECURITIES LLC and WACHOVIA CAPITAL MARKETS, LLC
as
Joint Lead Arrangers


and


BANC OF AMERICA SECURITIES LLC,
as
Sole Book Manager


$500,000,000 Five-Year Revolving Credit Facility




 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

 Section  Page

 
 


Article I.
 
DEFINITIONS AND ACCOUNTING TERMS
    1     1.01  
Defined Terms
    1     1.02  
Other Interpretive Provisions
    27     1.03  
Accounting Terms
    27     1.04  
Rounding
    28     1.05  
Times of Day
    28     1.06  
Letter of Credit Amounts
    28  
Article II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
    28     2.01  
Committed Loans
    28     2.02  
Borrowings, Conversions and Continuations of Committed Loans
    29     2.03  
Letters of Credit
    30     2.04  
Swing Line Loans
    39     2.05  
Prepayments
    42     2.06  
Termination or Reduction of Commitments
    44     2.07  
Repayment of Loans
    44     2.08  
Interest
    44     2.09  
Fees
    45     2.10  
Computation of Interest and Fees
    46     2.11  
Evidence of Debt
    46     2.12  
Payments Generally; Administrative Agent’s Clawback
    47     2.13  
Sharing of Payments by Lenders
    49     2.14  
Increase in Commitments
    49  
Article III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
    51     3.01  
Taxes
    51     3.02  
Illegality
    53     3.03  
Inability to Determine Rates
    53     3.04  
Increased Costs; Reserves on Eurodollar Rate Loans
    53     3.05  
Compensation for Losses
    55     3.06  
Mitigation Obligations; Replacement of Lenders
    56     3.07  
Survival
    56  
Article IV.
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    56     4.01  
Conditions of Initial Credit Extension
    56     4.02  
Conditions to all Credit Extensions
    60  
Article V.
 
REPRESENTATIONS AND WARRANTIES
    60     5.01  
Existence, Qualification and Power; Compliance with Laws
    60     5.02  
Authorization; No Contravention
    61     5.03  
Governmental Authorization; Other Consents
    61     5.04  
Binding Effect
    61     5.05  
Financial Statements; No Material Adverse Effect
    61     5.06  
Litigation
    62     5.07  
No Default
    62     5.08  
Ownership of Property; Liens
    62     5.09  
Environmental Compliance
    63     5.10  
Insurance
    63  




--------------------------------------------------------------------------------

Table of Contents
 

  5.11  
Taxes
    63     5.12  
ERISA Compliance
    63     5.13  
Subsidiaries; Equity Interests; Taxpayer Identification Number
    64     5.14  
Margin Regulations; Investment Company Act
    64     5.15  
Disclosure
    65     5.16  
Compliance with Laws
    65     5.17  
Intellectual Property; Licenses, Etc
    65     5.18  
Labor Disputes and Acts of God
    66     5.19  
Solvency
    66     5.20  
Credit Arrangements
    66     5.21  
Real Property
    66     5.22  
Labor Matters
    66     5.23  
Security Documents
    66  
Article VI.
 
AFFIRMATIVE COVENANTS
    66     6.01  
Financial Statements
    67     6.02  
Certificates; Other Information
    67     6.03  
Notices
    70     6.04  
Payment of Obligations
    71     6.05  
Preservation of Existence, Etc.
    71     6.06  
Maintenance of Properties
    71     6.07  
Maintenance of Insurance
    71     6.08  
Compliance with Laws
    72     6.09  
Books and Records
    72     6.10  
Inspection Rights
    72     6.11  
Use of Proceeds
    72     6.12  
Additional Subsidiaries, Guarantors and Pledgors
    72     6.13  
Agreement to Deliver Security Documents
    73     6.14  
Perfection and Protection of Security Interests and Liens
    73     6.15  
Performance on the Borrower’s Behalf
    74     6.16  
Environmental Matters; Environmental Reviews
    74     6.17  
Compliance with Agreements
    74     6.18  
Designation and Conversion of Restricted and Unrestricted Subsidiaries
    74     6.19  
Maintenance of Corporate Separateness
    75  
Article VII.
 
NEGATIVE COVENANTS
    76     7.01  
Liens
    76     7.02  
Investments
    78     7.03  
Indebtedness
    79     7.04  
Subordinated Indebtedness
    81     7.05  
Fundamental Changes
    81     7.06  
Dispositions
    82     7.07  
Restricted Payments
    84     7.08  
Change in Nature of Business
    84     7.09  
Transactions with Affiliates
    84     7.10  
Burdensome Agreements
    84     7.11  
Prohibited Contracts
    85     7.12  
Limitation on Credit Extensions
    85     7.13  
Use of Proceeds
    85     7.14  
Interest Coverage Ratio
    85     7.15  
Leverage Ratios
    85
 
  7.16  
Negative Pledge
     86  



 

--------------------------------------------------------------------------------

Table of Contents
 
 
Article VIII.
 
EVENTS OF DEFAULT AND REMEDIES
    87     8.01  
Events of Default
    87     8.02  
Remedies Upon Event of Default
    89     8.03  
Application of Funds
    90  
Article IX.
 
ADMINISTRATIVE AGENT
    91     9.01  
Appointment and Authority
    91     9.02  
Rights as a Lender
    91     9.03  
Exculpatory Provisions
    91     9.04  
Reliance by Agent
    92     9.05  
Delegation of Duties
    93     9.06  
Resignation of Agent
    93     9.07  
Non-Reliance on Agent and Other Lenders
    94     9.08  
No Other Duties, Etc.
    94     9.09  
Administrative Agent May File Proofs of Claim
    94     9.10  
Collateral and Guaranty Matters
    95     9.11  
Indemnification of Agents
    96     9.12  
Intercreditor Agreement
    96  
Article X.
 
MISCELLANEOUS
    96     10.01  
Amendments, Etc.
    96     10.02  
Notices; Effectiveness; Electronic Communication
    98     10.03  
No Waiver; Cumulative Remedies
    100     10.04  
Expenses; Indemnity; Damage Waiver
    100     10.05  
Payments Set Aside
    102     10.06  
Successors and Assigns
    103     10.07  
Treatment of Certain Information; Confidentiality
    107     10.08  
Deposit Accounts; Right of Setoff
    107     10.09  
Interest Rate Limitation
    108     10.10  
Counterparts; Integration; Effectiveness
    108     10.11  
Survival of Representations and Warranties
    109     10.12  
Severability
    109     10.13  
Replacement of Lenders
    109     10.14  
Governing Law; Jurisdiction; Etc.
    110     10.15  
Waiver of Jury Trial and Special Damages
    111     10.16  
No Advisory or Fiduciary Responsibility
    112     10.17  
USA PATRIOT Act Notice
    113     10.18  
No General Partner's Liability
    113     10.19  
Time of the Essence
    113     10.20  
ENTIRE AGREEMENT
    113                        
SIGNATURES
    S-1  



 
 

--------------------------------------------------------------------------------

Table of Contents


 

   
SCHEDULES
  1.01  
Certain Permitted Hedging Parties
  2.01  
Commitments and Applicable Percentages
  4.01  
Security Documents
  5.13  
Subsidiaries; Equity Interests; Taxpayer Identification Number
  5.21  
Material Real Property
  6.07  
Insurance Summary – Property and Casualty
  7.01  
Existing Liens
  7.09  
Affiliate Transactions
  10.02  
Administrative Agent’s Office; Certain Addresses for Notices
  10.06  
Processing and Recordation Fees



 





   
EXHIBITS
   
Form of
  A  
Committed Loan Notice
  B  
Swing Line Loan Notice
  C  
Note
  D  
Compliance Certificate
  E  
Assignment and Assumption
  F  
Guaranty
  G  
Opinion Matters
  H  
Pledge and Security Agreement
  I  
Deed of Trust
  J  
Intercreditor Agreement





 

--------------------------------------------------------------------------------

Table of Contents



CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of February 14,
2007, among Targa Resources Partners LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.
 
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
 
ARTICLE I.            DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Acquired Entity or Business” means any Person, property, business or asset
acquired by the Borrower or any Restricted Subsidiary (but not any related
Person, property, business or assets to the extent not so acquired), to the
extent not subsequently sold, transferred or otherwise disposed by the Borrower
or such Restricted Subsidiary.
 
“Acquisition” means the acquisition by the Borrower from Targa of all the
outstanding partnership interests of Targa North Texas.
 
“Additional Debt” means Indebtedness for borrowed money other than Indebtedness
described in Section 7.03.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 


1

--------------------------------------------------------------------------------

Table of Contents


“Agent-Related Persons” means, with respect to any Agent, such Agent, together
with its Affiliates, and the officers, directors, employees, agents, advisors
and attorneys-in-fact of such Agent and its Affiliates.
 
“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Syndication Agent.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon, as of any date of determination, the ratio of (i) Consolidated
Funded Indebtedness as of such date to (ii) Consolidated Adjusted EBITDA for the
period of four consecutive fiscal quarters most recently ended for which the
Compliance Certificate has been received by Administrative Agent pursuant to
Section 6.02(b) or (c):
 
Pricing Level
 
Consolidated Funded Indebtedness to Consolidated Adjusted EBITDA
 
Commitment Fee
   
Revolver Eurodollar Rate
   
Revolver Base Rate
    1  
Greater than or equal to 5.25 to 1.0
    0.35 %     2.25 %     1.25 %   2  
Less than 5.25 to 1.00 but greater than or equal to 4.75 to 1.0
    0.35 %     2.00 %     1.00 %   3  
Less than 4.75 to 1.00 but greater than or equal to 4.25 to 1.0
    0.30 %     1.75 %     0.75 %   4  
Less than 4.25 to 1.00 but greater than or equal to 3.75 to 1.0
    0.30 %     1.50 %     0.50 %   5  
Less than 3.75 to 1.00 but greater than or equal to 3.25 to 1.0
    0.25 %     1.25 %     0.25 %   6  
Less than 3.25 to 1.00
    0.20 %     1.00 %     0.00 %



 
2

--------------------------------------------------------------------------------

Table of Contents
 
Any increase or decrease in the Applicable Rate resulting from a change in the
ratio of Consolidated Funded Indebtedness to Consolidated Adjusted EBITDA shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) or (c);
provided, however, that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level (i.e., the Pricing Level that
produces the highest Applicable Rate) shall apply as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the Pricing Level otherwise determined in accordance with this definition shall
apply).  The Applicable Rate in effect from the Closing Date through the date
following the Closing Date on which a Compliance Certificate is delivered or to
be delivered pursuant to Section 6.02(b) or (c) shall be determined based upon
Pricing Level 4.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means each of Banc of America Securities LLC and Wachovia Capital
Markets, LLC, in its capacity as a joint lead arranger.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
 
“Audited Financial Statements” means the audited Consolidated financial
statements of the predecessor business of the Borrower and its Subsidiaries for
the ten month period ended October 31, 2005 and the two month period ended
December 31, 2005, and the related Consolidated statements of income or
operations, shareholders’ equity and cash flows for such periods of the
predecessor business of the Borrower and its Subsidiaries, including the notes
thereto.
 


3

--------------------------------------------------------------------------------

Table of Contents


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrower’s Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Borrower dated February 14, 2007, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.
 
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
“Capital Lease” means any lease that has been or should be, in accordance with
GAAP recorded as a capital lease.
 
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person as of the date of any determination thereof.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 


4

--------------------------------------------------------------------------------

Table of Contents


“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means the earlier to occur of:
 
(a) Targa shall cease to Control General Partner, or any Person, other than
Targa or a Person Controlled by Targa, shall Control General Partner; or
 
(b) General Partner shall cease for any reason to be the sole General Partner of
the Borrower; or
 
(c) Any change of control or similar event occurs under the terms of any
indenture, note agreement or other agreement governing any outstanding Unsecured
Note Indebtedness that result in such Unsecured Note Indebtedness becoming due
and payable before its maturity or being subject to a repurchase, retirement or
redemption right or option; or
 
(d) Less than 50% of Targa’s Consolidated assets, after deducting therefrom the
value (net of any applicable reserves) of all goodwill, trade names, trademarks,
patents and other like intangible assets, are in the Present Line of Business.
 
“Chico Plant” means the cryogenic natural gas processing plant located in Wise
County, Texas, including the real property owned by Targa North Texas on which
the Chico Plant and related equipment and operations are located.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all property of any kind which is subject to a Lien in favor
of Secured Parties (or in favor of the Administrative Agent or the Collateral
Agent for the benefit of Secured Parties) or which, under the terms of any
Security Document, is purported to be subject to such a Lien, in each case
granted or created to secure all or part of the Obligations, the Cash Management
Obligations and the Secured Swap Obligations.
 
“Collateral Agent” means Bank of America, acting through one or more of its
branches or Affiliates, in its capacity as collateral agent under any of the
Loan Documents, or any successor collateral agent.
 


5

--------------------------------------------------------------------------------

Table of Contents


“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly Consolidated Subsidiaries.  References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the Consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly Consolidated Subsidiaries.  For avoidance of doubt, neither an
Unrestricted Subsidiary nor a Partially Owned Operating Company shall be
considered a Consolidated Subsidiary of the Borrower.
 
“Consolidated Adjusted EBITDA” means, for any period, Consolidated EBITDA;
provided that, (a) if, since the beginning of the four fiscal quarter period
ending on the date for which Consolidated Adjusted EBITDA is determined, the
Borrower or any Consolidated Restricted Subsidiary shall have made any Material
Acquisition or Disposition or a Subsidiary shall be redesignated as either an
Unrestricted Subsidiary or a Restricted Subsidiary, Consolidated Adjusted EBITDA
shall be calculated giving pro forma effect thereto as if the Material
Acquisition or Disposition or redesignation had occurred on the first day of
such period. Such pro forma effect shall be determined (i) in good faith by a
Responsible Officer of General Partner, and (ii) without giving effect to any
anticipated or proposed change in operations, revenues, expenses or other items
included in the computation of Consolidated Adjusted EBITDA, except with the
consent of the Administrative Agent in its reasonable discretion and (b)
Consolidated Adjusted EBITDA may include, at the Borrower’s option, any Material
Project EBITDA Adjustments as provided below.  As used herein, “Material Project
EBITDA Adjustments” means, with respect to the construction or expansion of any
capital project of the Borrower or any of its Consolidated Restricted
Subsidiaries, the aggregate capital cost of which (inclusive of capital costs
expended prior to the acquisition thereof) is reasonably expected by the
Borrower to exceed, or exceeds, $10,000,000 (a “Material Project”):
 


6

--------------------------------------------------------------------------------

Table of Contents


          (A) prior to the date on which a Material Project has achieved
commercial operation (the “Commercial Operation Date”) (but including the fiscal
quarter in which such Commercial Operation Date occurs), a percentage (based on
the then-current completion percentage of such Material Project as of the date
of determination) of an amount to be approved by Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based upon projected revenues
from customer contracts, projected revenues that are determined by the
Administrative Agent, in its discretion, to otherwise be highly probable, the
creditworthiness and applicable projected production of the prospective
customers, capital and other costs, operating and administrative expenses,
scheduled Commercial Operation Date, commodity price assumptions and other
factors deemed appropriate by Administrative Agent), which may, at the
Borrower's option, be added to actual Consolidated EBITDA for the fiscal quarter
in which construction or expansion of such Material Project commences and for
each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA attributable to
such Material Project following such Commercial Operation Date); provided that
if the actual Commercial Operation Date does not occur by the scheduled
Commercial Operation Date, then the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after its Commercial Operation Date, by the following
percentage amounts depending on the period of delay (based on the period of
actual delay or then-estimated delay, whichever is longer): (i) 90 days or less,
0%, (ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than
180 days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75%, and (v) longer than 365 days, 100%; and
 
     (B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount equal to the projected Consolidated EBITDA
attributable to such Material Project for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at the
Borrower's option, be added to actual Consolidated EBITDA for such fiscal
quarters.
 
Notwithstanding the foregoing:
 
(i) no such Material Project EBITDA Adjustment shall be allowed with respect to
any Material Project unless:
 
(a) at least 30 days prior to the last day of the fiscal quarter for which the
Borrower desires to commence inclusion of such Material Project EBITDA
Adjustment in Consolidated EBITDA with respect to a Material Project (the
“Initial Quarter”), the Borrower shall have delivered to Administrative Agent
written pro forma projections of Consolidated EBITDA attributable to such
Material Project, and
 
 
7

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) prior to the last day of the Initial Quarter, Administrative Agent shall
have approved (such approval not to be unreasonably withheld) such projections
and shall have received such other information and documentation as
Administrative Agent may reasonably request, all in form and substance
satisfactory to Administrative Agent, and
 
    (ii) the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 15% of the total actual Consolidated EBITDA for
such period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments).
 
“Consolidated EBITDA” means, for any period, the sum of the Consolidated Net
Income of the Borrower and its Consolidated Restricted Subsidiaries during such
period, plus (a) the following to the extent deducted in calculating such
Consolidated Net Income:  (i) all Interest Expense for such period, (ii) all
Federal, state, local and foreign income taxes (including any franchise taxes to
the extent based upon net income) for such period, (iii) all depreciation,
amortization (including amortization of good will, debt issue costs and
amortization under FAS Rule 123) and other non-cash charges (including any
provision for the reduction in the carrying value of assets recorded in
accordance with GAAP, any extraordinary gains (or losses), any non-cash gains
(or losses) resulting from mark to market activity as a result of the
implementation of Statement of Financial Accounting Standards 133, “Accounting
for Derivative Instruments and Hedging Activities”, but excluding any non-cash
charges that constitute an accrual of or reserve for future cash charges, and
not treating write downs or write offs of receivables as non-cash charges) for
such period and (iv) costs and expenses incurred in connection with the
transactions contemplated hereby and minus (b) the following to the extent
included in calculating such Consolidated Net Income, (i) all Federal, state,
local and foreign income tax credits for such period and (ii) all non-cash items
of income (other than account receivables and similar items arising from the
normal course of business and reflected as income under accrual methods of
accounting consistent with past practices) for such period.  For avoidance of
doubt, Consolidated Net Income attributable to Unrestricted Subsidiaries,
Partially Owned Operating Companies and Persons that are not Subsidiaries shall
not be considered in calculating Consolidated EBITDA except to the extent of
actual cash distributions to the Borrower or any of its Consolidated Restricted
Subsidiaries by such Unrestricted Subsidiaries, such Partially Owned Operating
Companies or such other Persons.  Notwithstanding the foregoing, the actual cash
distributions to the Borrower or any of its Consolidated Restricted Subsidiaries
by (i) Persons who are not Subsidiaries and any of whose Equity Interests that
are owned by a Loan Party are not Collateral or (ii) Unrestricted Subsidiaries,
during any period that will be included in Consolidated EBITDA shall be limited
in the aggregate to 15% of the total actual Consolidated EBITDA for such period
(which total actual Consolidated EBITDA shall be determined without including
any such distributions).
 
“Consolidated Funded Indebtedness” means, as of any date, the sum of the
following (without duplication):  (i) Indebtedness of the Borrower or any of its
Consolidated Restricted Subsidiaries for borrowed money or evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (ii)
Attributable Indebtedness of the Borrower or any of its Consolidated Restricted
Subsidiaries in respect of Capital Lease Obligations and Synthetic Lease
Obligations or (iii) Indebtedness of the Borrower or any of its Consolidated
Restricted Subsidiaries in respect of Guarantees of Indebtedness of another
Person (other than the Borrower or a Restricted Subsidiary).
 


8

--------------------------------------------------------------------------------

Table of Contents


“Consolidated Leverage Ratio” means, for any date of determination (i)
Consolidated Funded Indebtedness on such date of determination to (ii)
Consolidated Adjusted EBITDA for the period of four consecutive fiscal quarters
most recently ended prior to the date of determination.
 
“Consolidated Net Income” means, for any period, the Borrower’s and its
Consolidated Restricted Subsidiaries’ gross revenues for such period, including
any cash dividends or distributions actually received from any other Person
during such period, minus the Borrower’s and its Restricted Subsidiaries’
expenses and other proper charges against income (including taxes on income to
the extent imposed), determined on a Consolidated basis in accordance with GAAP
consistently applied (including, without duplication, the elimination of
earnings or losses attributable to outstanding minority interests and the
exclusion of the net earnings of any Person other than a Restricted Subsidiary
in which the Borrower or any of its Restricted Subsidiaries has an ownership
interest).
 
“Consolidated Net Tangible Assets”  means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Consolidated
Restricted Subsidiaries after deducting therefrom: (a) all current liabilities
(excluding (i) any current liabilities that by their terms are extendable or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed, and (ii)
current maturities of long-term debt); and (b) the value (net of any applicable
reserves) of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the Consolidated balance sheet of the Borrower and its Consolidated
Restricted Subsidiaries for the most recently completed fiscal quarter, prepared
in accordance with GAAP.
 
“Consolidated Senior Leverage Ratio” means, for any date of determination (i)
Consolidated Funded Indebtedness on such date of determination  (excluding the
Unsecured Note Indebtedness) to (ii) Consolidated Adjusted EBITDA for the period
of four consecutive fiscal quarters most recently ended prior to the date of
determination.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 
 
rearearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith; provided, that “Disposition” or
“Dispose” shall not be deemed to include any issuance by the Borrower of any of
its Equity Interest to another Person.
 
“DOL” means the Department of Labor, or any Governmental Authority succeeding to
any of its principal functions.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
 
“Eligible Equity Interests” means, with respect to any First-Tier Foreign
Subsidiary, all shares of capital stock or other Equity Interests of whatever
class of such First-Tier Foreign Subsidiary, in each case together with any
certificates evidencing the same, excluding, however, all shares of capital
stock or other Equity Interests of such  First-Tier Foreign Subsidiary which
 


10

--------------------------------------------------------------------------------

Table of Contents
 
 
represent in excess of 66% of the combined voting power of all classes of
capital stock or other Equity Interests of such First-Tier Foreign Subsidiary;
provided, however, that if following a change in the relevant sections of the
Code or the regulations, rules, rulings, notices or other official
pronouncements issued or promulgated thereunder which would change the maximum
percentage of the total combined voting power of all classes of capital stock or
other Equity Interests of any such First-Tier Foreign Subsidiary entitled to
vote that may be pledged without causing (a) the undistributed earnings of such
First-Tier Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to, or investment in United States
property of, the owner of such capital stock or other Equity Interests or
(b) other material adverse consequences to the Borrower, any Guarantor, or any
of their Restricted Subsidiaries, then the 66% limitation set forth above shall
be changed to 1% less than such maximum percentage.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, authorizations, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries (whether imposed by Law or imposed or assumed by any
contract, agreement or other consensual arrangement or otherwise), and directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, or
(d) the release or threatened release of any Hazardous Materials into the
environment.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Equity Investors” means the Sponsor and the Management Stockholders.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 


11

--------------------------------------------------------------------------------

Table of Contents


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Sale Proceeds” means Net Proceeds of a Disposition by the Borrower or
any of its Restricted Subsidiaries pursuant to Section 7.06(m) that have not
been applied within two hundred seventy (270) days after the date of receipt of
such Net Proceeds to the purchase of capital assets used in the Present Line of
Business.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending
 


12

--------------------------------------------------------------------------------

Table of Contents
 
 
Office is located, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).
 
“Extraordinary Receipts” means gross proceeds received by any Loan Party
relating to (a) insurance in respect of casualty to property that the Borrower
has determined (which determination must be made with reasonable promptness
following such casualty) will not be applied to the repair or replacement
thereof within two hundred seventy (270) days following such casualty,
(b) payments pursuant to any indemnity agreement that the Borrower has
determined (which determination must be made with reasonable promptness
following receipt of such payment) will not be applied to remedy the
circumstances or improve, repair or replace the property of such Loan Party
pursuant to which such indemnity payment arose within two hundred seventy (270)
days following such payment, or (c) pension reversions; provided that in no
event shall such Extraordinary Receipts include Net Proceeds.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated January 4, 2007, among the
Borrower, the Administrative Agent, the Syndication Agent and the Arrangers.
 
“First-Tier Foreign Subsidiary” means a Foreign Subsidiary that is a direct
Subsidiary of the Borrower, any Guarantor or a Domestic Subsidiary.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary.  Any unqualified reference to any
Foreign Subsidiary shall
 


13

--------------------------------------------------------------------------------

Table of Contents
 
 
be deemed a reference to a Foreign Subsidiary of the Borrower, unless the
context clearly indicates otherwise.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“General Partner” means Targa Resources GP LLC, a Delaware limited liability
company which, as of the Closing Date, is a Wholly Owned Subsidiary of Targa,
and which, as of the Closing Date, owns a two percent (2%) general partner
interest in, and is the sole general partner of, the Borrower.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if
 


14

--------------------------------------------------------------------------------

Table of Contents
 
 
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.    The
term “Guarantee” as a verb has a corresponding meaning.
 
“Guarantors” means, collectively, each Restricted Subsidiary of the Borrower
that is not an Immaterial Subsidiary and has become party to the Guaranty on the
Closing Date or at any time thereafter, including pursuant to the requirements
of Section 6.12.
 
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, L/C Issuer and the Lenders, substantially in the form of
Exhibit F.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Party” means, in each case in its capacity as a party to a Swap
Contract, (i) any Person that is a Lender or an Affiliate of a Lender, (ii) any
Person listed on Schedule 1.01 hereto and any of such Person’s Affiliates and
(iii) any other Person with the consent of the Administrative Agent, such
consent not be unreasonably withheld or delayed.
 
“Holding Company” means, at any time, any company that at such time (a) owns
(directly or indirectly through one or more other Holding Companies satisfying
the requirements of this definition) a majority of the Voting Stock of the
Borrower, (b) does not own any other material assets (other than cash, cash
equivalents and Investments in other Holding Companies) and (c) does not engage
in any business or activity other than serving as a direct or indirect holding
company controlling the Borrower and activities incidental thereto.
 
“Immaterial Subsidiary” means any one or more Domestic Restricted Subsidiary of
the Borrower or any of its Restricted Subsidiaries that, together with all other
Domestic Restricted Subsidiaries that have not executed and delivered a
Guaranty, contribute less than 0.5% to Consolidated Net Tangible Assets and
contribute less than 5% to Consolidated EBITDA.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 


15

--------------------------------------------------------------------------------

Table of Contents


(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business that are (i) not unpaid for more than 90 days after the date
on which such trade account payable was created or (ii) being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Loan Party);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bonds, industrial development bonds and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
 
(f)           all Attributable Indebtedness in respect of Capital Lease
Obligations and Synthetic Lease Obligations of such Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person (other than as permitted pursuant to Section 7.06) or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless and to the extent that such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.  The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) if and to the
extent such Indebtedness is limited in recourse to the property encumbered, the
fair market value of the property encumbered thereby, as determined by such
Person in good faith.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Initial Financial Statements” means (a) the Audited Financial Statements and
(b) the unaudited pro forma Consolidated financial statements of the Borrower
and its Consolidated Subsidiaries as of September 30, 2006 after giving effect
to the Acquisition.
 
“Initial Public Offering” means the initial offering or issuance by the Borrower
of Equity Interests pursuant to the Registration Statement.
 


16

--------------------------------------------------------------------------------

Table of Contents


“Intercompany Indebtedness” means all indebtedness of Targa North Texas existing
prior to the date hereof owing to Targa or any of its Subsidiaries which was
incurred in connection with the transfer of assets to Targa North Texas.
 
“Intercreditor Agreement” means the Intercreditor Agreement, substantially in
the form attached as Exhibit J, among the Borrower, the Collateral Agent and any
Hedging Party that is party to any Secured Hedge Agreement.
 
“Interest Expense” means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Borrower and its Restricted Subsidiaries and all other
items required to be eliminated in the course of the preparation of Consolidated
financial statements of the Borrower and its Restricted Subsidiaries in
accordance with GAAP): (a) all interest, premium payments, debt discount, fees,
charges and related expenses in respect of Indebtedness of the Borrower or any
of its Restricted Subsidiaries (including imputed interest on Capital Lease
Obligations) which are accrued during such period and whether expensed in such
period or capitalized and (b) all other amounts properly treated as interest
expense in accordance with GAAP.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any
 


17

--------------------------------------------------------------------------------

Table of Contents
 
 
arrangement pursuant to which the investor Guarantees Indebtedness of such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of all or substantially all of the property and assets or
business of another Person or assets that constitute a business unit, line of
business or division of another Person.  For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to any such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
 


18

--------------------------------------------------------------------------------

Table of Contents
 
 
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is nine days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Guaranty, the Security Documents, the Intercreditor Agreement and
all other agreements, certificates, documents, instruments and writings at any
time delivered in connection herewith or therewith (exclusive of term sheets and
commitment letters).
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Management Stockholders” means the members of management of Targa or its
Subsidiaries who are investors in Targa or any Holding Company.
 
“Mark-to-Market” means the process of revaluing for trading purposes commodity
contracts held by any Person, whether in respect of physical inventory, futures,
forward exchanges, swaps or other derivatives, and which contracts may have a
fixed price, a floating price and fixed differential, or other pricing basis, to
the current market prices for such contracts, and determining the gain or loss
on such contracts, on an aggregate net trading basis for all such contracts of
such Person, by comparing the original prices of such contracts to the market
prices on the date of determination.
 


19

--------------------------------------------------------------------------------

Table of Contents


“Material Acquisition or Disposition” means the Acquisition or any of the
following having a fair market value in excess of $30,000,000: (a) any
acquisition of any Acquired Entity or Business, (b) the Disposition of any
assets (including Equity Interests) by the Borrower or any of its Restricted
Subsidiaries, and (c) all mergers and consolidations of the type referred to in
Sections 7.05(d) and (e).
 
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Borrower or the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which the Borrower or any of the other Loan Parties is a party or (c) a
material adverse effect on the rights and remedies of the Lenders under any Loan
Document.
 
“Maturity Date” means February 14, 2012; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” has the meaning specified in Section 4.01(a)(iv).
 
“Mortgage Policy” has the meaning specified in Section 4.01(a)(iv)(B).
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
 
“Net Proceeds” means the remainder of (a) as applicable (i) the gross proceeds
received from a Disposition (excluding proceeds that constitute capital assets
used in the Present Line of Business), or (ii) the gross proceeds received by
any Loan Party from the issuance of Additional Debt, as applicable, less
(b) underwriter discounts and commissions, investment banking fees, legal,
accounting and other professional fees and expenses, amounts required to be
applied to the repayment of Indebtedness secured by a Lien permitted hereunder
on any asset which is the subject of such Disposition, and other usual and
customary transaction costs, net of taxes paid or reasonably estimated to be
payable as a result thereof within two years of the date of the relevant
Disposition as a result of any gain recognized in connection therewith and
related to such Disposition or Additional Debt issuance, as applicable.  To the
extent any such gross proceeds are received that are not cash or cash
equivalents or are not promptly converted to cash or cash equivalents, the value
of such proceeds shall be the fair market value thereof at the time of receipt.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption),
 


20

--------------------------------------------------------------------------------

Table of Contents


 
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.
 
“Omnibus Agreement” means the Omnibus Agreement dated as of the Closing Date
among Targa, General Partner and the Borrower.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
“Partially Owned Operating Company” means any Person (i) that is not a Wholly
Owned Subsidiary of the Borrower where the portion of the Equity Interest not
owned by the Borrower and its Restricted Subsidiaries is owned by Targa or any
of its Subsidiaries, and (ii) that holds operating assets.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 


21

--------------------------------------------------------------------------------

Table of Contents


“Permitted Acquisition” has the meaning set forth in Section 7.02(i).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the date hereof, and to be executed and delivered by the Borrower and the
other Pledgors in favor of the Collateral Agent, substantially in the form of
Exhibit H, as amended, restated, supplemented or otherwise modified from time to
time, including, without limitation, by any supplement thereto executed and
delivered after the date of this Agreement pursuant to Section 6.12 in order to
(a) effect the joinder of any additional Subsidiary or (b) subject thereto any
additional Equity Interests.
 
“Pledgors” means the Borrower, each Guarantor, and each of the Restricted
Subsidiaries from time to time parties to the Pledge and Security Agreement.
 
“Present Line of Business” means (i) the Loan Parties’ existing natural gas and
natural gas liquids gathering, treating, processing, terminalling, storage,
transporting and marketing operations, (ii) other oil, natural gas, natural gas
liquids and related products gathering, treating, processing, terminalling,
storage, transporting and marketing operations and (iii) any business that is
reasonably related, incidental or ancillary thereto.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Registration Statement” means the Form S-1 Registration Statement filed by the
Borrower with the SEC as Registration No. 333-138747, as amended.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, (subject to the
Intercreditor Agreement with respect to those matters as to which Hedging
Parties are entitled to vote thereunder) Lenders having more than 50% of the
Aggregate Commitments or, if the
 


22

--------------------------------------------------------------------------------

Table of Contents
 
 
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02,
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
 
“Responsible Officer” means the chief executive officer, chief accounting
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment.
 
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary or a Partially Owned Operating Company, provided, that any such
Partially Owned Operating Company will be a Restricted Subsidiary of the
Borrower solely for purposes of Sections 7.01, 7.02, 7.03, 7.05, 7.06, 7.07 and
7.08.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Hedge Agreement” means any Swap Contract that (i) is permitted under
Article 7 and (ii) is by and between any Loan Party and any Hedging Party;
provided that such Swap Contract shall not constitute a Secured Hedge Agreement
unless the relevant Hedging Party is a Lender or an Affiliate of a Lender or
subject to the Intercreditor Agreement (a) on the Closing Date  (in the case of
transactions under Swap Contracts in effect on the Closing Date) or (b) on the
date of an applicable transaction (in the case of transactions under Swap
Contracts entered into after the Closing Date).
 
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the L/C Issuer, the Lenders, any Hedging Party that is a party to a
Secured Hedge Agreement,
 


23

--------------------------------------------------------------------------------

Table of Contents
 
 
and each co-agent or sub-agent appointed by the Administrative Agent or
Collateral Agent from time to time pursuant to Section 9.05.
 
“Secured Swap Obligations” means all obligations arising from time to time under
Secured Hedge Agreements; provided that if such counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, or ceases to be a party
to the Intercreditor Agreement, Secured Swap Obligations shall only include such
obligations to the extent arising from transactions either (i) entered into on
or prior to the Closing Date if the counterparty was a Lender hereunder or an
Affiliate of a Lender hereunder or a party to the Intercreditor Agreement on the
Closing Date or (ii) entered into after the Closing Date if such counterparty
was a Lender hereunder or an Affiliate of a Lender hereunder or a party to the
Intercreditor Agreement at the time the transaction was entered into.
 
“Security Documents” means the instruments listed in Schedule 4.01 and all other
security agreements, deeds of trust, mortgages, chattel mortgages, pledges,
Guarantees, financing statements, continuation statements, extension agreements
and other agreements or instruments now, heretofore, or hereafter delivered by
any Loan Party to Administrative Agent in connection with this Agreement or any
transaction contemplated hereby to secure or Guarantee the payment of any part
of the Obligations, the Secured Swap Obligations or the Cash Management
Obligations or the performance of any Loan Party’s other duties and obligations
under the Loan Documents or the Secured Hedge Agreements.
 
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.  The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
“Specified Acquisition” means an acquisition (or series of related acquisitions)
of an Acquired Entity or Business for an aggregate purchase price of not less
than $30,000,000.
 
“Sponsor” means Warburg Pincus LLC and its Affiliates, but not including,
however, any portfolio companies of any of the foregoing.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are
 


24

--------------------------------------------------------------------------------

Table of Contents
 
 
at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement relating to transactions of the type described in clause (a) above
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
Mark-to-Market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.
 
“Syndication Agent” means Wachovia Bank, National Association in its capacity as
syndication agent under any of the Loan Documents, or any successor syndication
agent.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or
 


25

--------------------------------------------------------------------------------

Table of Contents
 
 
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
 
“Targa” means Targa Resources, Inc., a Delaware corporation.
 
“Targa Credit Agreement” means that certain Credit Agreement dated as of October
31, 2005, among Targa, Credit Suisse, as administrative agent and the lenders
from time to time party thereto.
 
“Targa North Texas” means Targa North Texas LP, a Delaware limited partnership.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Threshold Amount” means an amount equal to three percent (3%) of Consolidated
Net Tangible Assets of the Borrower as of the financial statements most recently
delivered pursuant to Section 4.01(a)(vii), Section 6.01(a) or Section 6.01(b),
as applicable.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of Collateral.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Subsidiary” means any Subsidiary which the Borrower has designated
in writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant
to Section 6.18 and which the Borrower has not designated to be a Restricted
Subsidiary pursuant to Section 6.18.
 
“Unsecured Note Indebtedness” means Indebtedness permitted under Sections
7.03(f) or (o).
 


26

--------------------------------------------------------------------------------

Table of Contents


“Voting Stock” of any Person means Equity Interests of any class or classes
having ordinary voting power for the election of directors or the equivalent
governing body of such Person.
 
“Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the issued
and outstanding Equity Interests are directly or indirectly (through one or more
Subsidiaries) owned by such Person, excluding directors' qualifying shares if
applicable.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and
 


27

--------------------------------------------------------------------------------

Table of Contents
 
 
other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
1.04 Rounding.   Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
 
ARTICLE II.            THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under
 


28

--------------------------------------------------------------------------------

Table of Contents


this Section 2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Committed Loans.
 
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than (i) noon three Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and
(ii) 11:00 a.m. on the requested date of any Borrowing of Base Rate Committed
Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than noon four
Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them.  Not later than noon, three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the
Lenders.  Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of General Partner.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or in the amount
of the unused Commitments.  Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or in the amount of the unused Commitments.  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans
(unless the Committed Loan being continued is a Eurodollar Rate Loan, in which
case it shall be continued as a Eurodollar Rate Loan with an Interest Period of
one month).  Any such automatic conversion to Base Rate Loans or continuations
as Eurodollar Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Loans.  If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
 


29

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuations as Eurodollar Rate Loans described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith.  During the existence of an Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than fifteen Interest Periods in
effect with respect to Committed Loans.
 
2.03 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(b) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit upon the request of the Borrower for the account of the Borrower or any
Restricted Subsidiary, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the
 


30

--------------------------------------------------------------------------------

Table of Contents
 
 
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or any Loan Party and any
drawings thereunder; provided that after taking such Letter of Credit into
account, (x) the Total Outstandings shall not exceed the Aggregate Commitments,
and (y) the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment.  Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit for the account of the Borrower or any Restricted Subsidiary
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.
 
(c) The L/C Issuer shall not issue any Letter of Credit, if:
 
              (A) subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or
 
                (B) the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Lenders have
approved such expiry date.
 
(d) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
         (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
               (B) the issuance of such Letter of Credit would violate any Laws
or one or more policies of the L/C Issuer applicable to letters of credit
generally;
 
                  (C) except as otherwise agreed by the Administrative Agent and
the L/C Issuer, such Letter of Credit is in an initial stated amount less than
$100,000.
 


31

--------------------------------------------------------------------------------

Table of Contents
 
                (D) such Letter of Credit is to be denominated in a currency
other than Dollars;
 
                (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
                (F) a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.
 
(e) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
 
(f) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(g) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
(h) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower for the account of the Borrower or any Restricted
Subsidiary, as the case may be, delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of General
Partner.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than noon at least one Business Day (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a
 


32

--------------------------------------------------------------------------------

Table of Contents
 
 
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.  Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.
 
(j) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable Restricted
Subsidiary, as the case may be, or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
 
(k) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is five Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
 
       (l) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 
33

--------------------------------------------------------------------------------

Table of Contents
 
 
(m) Drawings and Reimbursements; Funding of Participations.
 
(n) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than noon on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Borrower fails
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(o) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.
 
(p) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03. 
 
(q) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
 


34

--------------------------------------------------------------------------------

Table of Contents
 
 
(r) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(s) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
 
(t) Repayment of Participations.
 
(u) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding)  in the same funds as those received by the
Administrative Agent.
 
(v) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a
 


35

--------------------------------------------------------------------------------

Table of Contents
 
 
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
 
(w) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement regardless of any
circumstances, including any of the following:
 
(x) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(y) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(z) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;
 
(aa) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(bb) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
 
The Borrower or the applicable Restricted Subsidiary that is the account party
thereon, as the case may be, shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s or such Restricted Subsidiary’s
instructions or other irregularity, the Borrower or such Restricted Subsidiary
will immediately notify the L/C Issuer.  The Borrower and any such Restricted
Subsidiary shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.
 
       (cc) Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document

 
36

--------------------------------------------------------------------------------

Table of Contents
 
 
or the authority of the Person executing or delivering any such document.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower and each Loan Party hereby assume
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude the Borrower or a Loan Party, as the
case may be, pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower or a Loan Party, as the case may be, may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower or a Loan Party, as the case may be, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower or such Loan Party, as the case may be, which the
Borrower or such Loan Party proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer shall deliver to the
Borrower or a Restricted Subsidiary, as the case may be, copies of any documents
purporting to assign or transfer a Letter of Credit issued for the account of
the Borrower or such Restricted Subsidiary.  The failure of L/C Issuer to
deliver such documents will not relieve the Borrower or any Restricted
Subsidiary of its obligations hereunder or under the other Loan Documents.
 
(dd) Cash Collateral.  Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing and the conditions set
forth in Section 4.01 to a Committed Borrowing cannot then be met, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the
Lenders).  Derivatives of such term have corresponding meanings.  The Borrower
hereby grants to the


37

--------------------------------------------------------------------------------

Table of Contents
 
 
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America and may be
invested in cash equivalents.  If at any time during which Cash Collateral is
required to be maintained in respect of L/C Obligations, the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim.  Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer.  To the extent that the
amount of any Cash Collateral exceeds the then Outstanding Amount of L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower.
 
(ee) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower, when a Letter of Credit is issued, (i) the Borrower may
specify that either the rules of the ISP or the rules of the Uniform Customs and
Practice for Documentary Credits (“UCP”), as most recently published by the
International Chamber of Commerce at the time of issuance, apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.
 
(ff) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
issued for the account of the Borrower or a Restricted Subsidiary, as the case
may be, equal to the Applicable Rate with respect to Eurodollar Rate Loans times
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the tenth Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of Administrative Agent or the Required
Lenders, while any Obligation bears interest at the Default Rate pursuant to
Section 2.08(b), all Letter of Credit Fees shall accrue at the Default Rate.
 
       (gg) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued for the account of the
Borrower or a Restricted Subsidiary, as the case may be, equal to the greater of
(i) $125 or (ii) one-eighth percent


38

--------------------------------------------------------------------------------

Table of Contents
 
 
 (0.125%) per annum, computed on the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) and on a quarterly basis in arrears, and due
and payable on the tenth Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  In addition, the Borrower shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
(hh) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(ii) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Restricted Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Restricted Subsidiaries.
 
2.04 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
 


39

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of General Partner.  Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
 
(c) Refinancing of Swing Line Loans.
 
(d) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative
Agent.  Each Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
 
(e) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to
 


40

--------------------------------------------------------------------------------

Table of Contents
 
 
be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
 
(f) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
(g) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
 
(h) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.
 
       (j) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand

41

--------------------------------------------------------------------------------

Table of Contents
 
upon the request of the Swing Line Lender.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(k) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
 
(l) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.05 Prepayments.
 
(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than (A) noon three Business Days prior to any
date of prepayment of Eurodollar Rate Loans and (B) 11:00 a.m. on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, if less, the outstanding amount of such Loans;
and (iii) any prepayment of Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice and the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.  Notwithstanding anything herein to the contrary, the Borrower may
rescind any notice of prepayment under this Section 2.05(a) not later than 1:00
p.m. on the Business Day before such prepayment was scheduled to take place if
such prepayment would have resulted from a refinancing of the Committed Loans,
which refinancing shall not be consummated or shall otherwise be delayed.
 
(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount of Swing Line Loans then outstanding.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower,
 


42

--------------------------------------------------------------------------------

Table of Contents
 
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
(c) If for any reason the Outstanding Amount of all Loans at any time exceeds
the Aggregate Commitments then in effect, the Borrower shall within one Business
Day following demand by the Administrative Agent prepay the Loans in an
aggregate amount equal to such excess.
 
(d) On the date (or the next succeeding Business Day if such date is not a
Business Day) that any Net Proceeds become Excess Sale Proceeds, (i) the
Borrower shall make a mandatory prepayment of the principal of the Loans in the
amount of the Excess Sale Proceeds, and (ii) the Aggregate Commitments shall be
reduced, dollar for dollar, by the amount of such Excess Sale Proceeds provided,
however, that prepayments and the corresponding reduction in Aggregate
Commitments under this Section 2.05(d) shall not be required until the aggregate
amount of unapplied Net Proceeds and unapplied Extraordinary Receipts exceeds
$5,000,000.
 
(e) Any Extraordinary Receipts shall be immediately applied as a mandatory
prepayment on the Loans; provided, however, that prepayments under this Section
2.05(e) shall not be required until the aggregate amount of unapplied
Extraordinary Receipts and unapplied Net Proceeds exceeds $5,000,000.
 
(f) Immediately upon the consummation by any Loan Party of any issuance of
Additional Debt (but without waiving the requirements of Administrative Agent
and/or any Lender’s consent to any such issuance in violation of any Loan
Document), the Borrower shall make a mandatory prepayment on the Loans in an
amount equal to the Net Proceeds from such issuance.
 
        (g) Each prepayment under Section 2.05(c), (d), (e) or (f) shall be
applied ratably as follows:  (i) first to prepay the Outstanding Amount of the
Committed Loans, and (ii) second, to repay the Outstanding Amount of the Swing
Line Loans.
 
(h) Each prepayment of the Loans under Section 2.05(c), (d), (e) or (f) shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid,
together with any additional amounts required pursuant to Section 3.05.  Any
principal or interest prepaid pursuant to this Section shall be in addition to,
and not in lieu of, all payments otherwise required to be paid under the Loan
Documents at the time of such prepayment.  Each such prepayment shall be applied
to the Committed Loans or Swing Line Loans, as applicable, of the Lenders in
accordance with their respective Applicable Percentage of such Committed Loans
or Swing Line Loans.
 
     2.06 Termination or Reduction of Commitments.
 
     The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than noon five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any

 
43

--------------------------------------------------------------------------------

Table of Contents
 
 
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.  Notwithstanding
anything herein to the contrary, the Borrower may rescind any notice of
termination of Aggregate Commitments under this Section 2.06 not later than 1:00
p.m. on the Business Day before such termination was scheduled to take place if
such termination would have resulted from a refinancing of the Aggregate
Commitments, which refinancing shall not be consummated or shall otherwise be
delayed
 
2.07 Repayment of Loans.
 
(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.
 
(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
 
2.08 Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate with respect to Eurodollar Rate Loans;
(ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate with respect to Base Rate Loans;
and (iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate with respect to Base Rate Loans.
 
(b) (i)  If any amount of principal of any Loan is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
          (ii)           If any amount (other than principal of any Loan)
payable by the Borrower under any Loan Document is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
          (iii)           Upon the request of the Administrative Agent or
Required Lenders, after an Event of Default under Section 8.01(a) shall have
occurred and be continuing, the


44

--------------------------------------------------------------------------------

Table of Contents
 
 
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws and
shall continue to pay interest at such rate until but excluding the date on
which such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise applicable shall apply).
 
(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09 Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
 
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate with respect to Commitment Fees
times the actual daily amount by which the Aggregate Commitments exceed the
Outstanding Amount of Committed Loans and L/C Obligations (but excluding, for
the avoidance of doubt, the Swing Line Loans); provided, however that any
commitment fee accrued with respect to the Commitment of a Lender that has
failed to fund any portion of the Committed Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder shall not be payable by the Borrower until such time as such failure
has been cured.  The commitment fees shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV are not met, and shall be due and payable quarterly in
arrears on the tenth Business Day after each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The commitment fees shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
 
(b) Other Fees.
 
(c) The Borrower shall pay to the Arrangers, the Administrative Agent and the
Syndication Agent for their own respective accounts fees in the amounts and at
the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(d) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 


45

--------------------------------------------------------------------------------

Table of Contents
 
2.10 Computation of Interest and Fees.  All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.11 Evidence of Debt.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business in accordance with its usual practice.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
    2.12 Payments Generally; Administrative Agent’s Clawback.
 
       (a) General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided
 


46

--------------------------------------------------------------------------------

Table of Contents
 
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be; except
that this sentence shall not apply to the Maturity Date.
 
       (b) (i) Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to noon on the date of
such Committed Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
       (ii)           Payments by the Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such

47

--------------------------------------------------------------------------------

Table of Contents
 
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(f) Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties
 
   2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with

 
48

--------------------------------------------------------------------------------

Table of Contents
 
 
the aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
 
(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14 Increase in Commitments.
 
       (a) Request for Increase.  Provided there exists no Default, without the
consent of the Lenders and upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Borrower may from time to time, request an
increase in the Aggregate Commitments (as determined by the Borrower but subject
to the approval of the Administrative Agent (such approval not to be
unreasonably withheld or delayed)) by an amount that will not cause the
Aggregate Commitments to be greater than the sum of (i) the Aggregate
Commitments on the Closing Date, plus (ii) $250,000,000; provided that any such
request for an increase shall be in a minimum amount of $5,000,000.  At the time
of sending such notice, the Borrower may request all or part of such increase
from the existing Lenders and if it does so, shall specify (in consultation with
the Administrative Agent) the time period within which each Lender is requested
to respond (which shall in no event be less than ten Business Days from the date
of delivery of such notice to the Lenders).       
 
       (b) Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.  
 
       (c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld or delayed), the Borrower may also invite


49

--------------------------------------------------------------------------------

Table of Contents
 
 
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.  It shall not be a condition to obtaining an increase in the
Aggregate Commitments that the full amount of such increase requested by the
Borrower be approved by the Lenders or any additional Eligible Assignees. If
less than the full amount of the increase requested by the Borrower is approved
by the Lenders and any additional Eligible Assignee, the Borrower may, at its
option, accept the amount of the increase so approved, or the Borrower may
withdraw its request for such increase.
 
(d) Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final amount and allocation of such increase and
the Increase Effective Date.
 
       (e) Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01, and (B) no Default exists.  The
Borrower shall prepay any Committed Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Committed Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.
 
       (f) Conflicting Provisions.  This Section shall supersede any provisions
in Section 2.13 or 10.01 to the contrary.
 
ARTICLE III.            TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions


50

--------------------------------------------------------------------------------

Table of Contents
 
 
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and
 


51

--------------------------------------------------------------------------------

Table of Contents
 
 
 from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
 
(f) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(g) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(h) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(i) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(j) Treatment of Certain Refunds.  If the Administrative Agent, any Lender or
the L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer in the event the Administrative Agent, such Lender or the L/C
Issuer is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 
3.02 Illegality.
 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the

 
52

--------------------------------------------------------------------------------

Table of Contents
 
 
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
 
3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan , or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(b) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(h)) or the L/C
Issuer;
 
       (c) subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or
 
(d) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining

 
53

--------------------------------------------------------------------------------

Table of Contents
 
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the L/C Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the L/C
Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
 
(e) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
(f) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
 
(g) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
      (h) Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and
 


54

--------------------------------------------------------------------------------

Table of Contents
 
 
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice ten (10) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten (10) days from
receipt of such notice.
 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
    3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 
55

--------------------------------------------------------------------------------

Table of Contents
 

(b) Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Lender delivers to the Borrower a notice pursuant to
Section 3.02, or if  the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrower may replace such Lender in accordance with Section
10.13.
 
3.07 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
 
 
ARTICLE IV.            CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions of Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
(b) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
 
(c) a Note executed by the Borrower in favor of each Lender requesting a Note;
 
(d) the Pledge and Security Agreement duly executed by each Loan Party; together
with:
 
                    (A) certificates, if any, representing the Pledged Shares
referred to in the Pledge and Security Agreement accompanied by undated stock
powers executed in blank,
 
                    (B) proper Financing Statements in form appropriate for
filing under the UCC of all jurisdictions that the Administrative Agent and
Collateral Agent may deem necessary in order to perfect the Liens created under
the Pledge and Security Agreement, covering the Collateral described in the
Pledge and Security Agreement,
 
                    (C) completed requests for information, dated on or before
the date of the initial Credit Extension, listing all effective financing
statements filed in the jurisdictions referred to in clause (B) above that name
any Loan Party as debtor, together with copies of such other financing
statements,
 
                    (D) evidence of the completion of all other actions,
recordings and filings of or with respect to the Pledge and Security Agreement
that the

56

--------------------------------------------------------------------------------

Table of Contents
 
Administrative Agent or Collateral Agent may deem necessary in order to perfect
the Liens created thereby, and
 
                    (E) evidence that all other action that the Administrative
Agent and Collateral Agent may deem necessary or desirable in order to perfect
the Liens created under the Pledge and Security Agreement has been taken
(including receipt of duly executed payoff letters, UCC-3 termination statements
and landlords’ and bailees’ waiver and consent agreements);
 
       (e) deeds of trust, mortgages, leasehold deeds of trust and leasehold
mortgages, in substantially the form of Exhibit I (with such changes as may be
reasonably satisfactory to the Administrative Agent and Collateral Agent and
their counsel to account for local law matters) and covering substantially all
of the operating assets of the Borrower and its Subsidiaries owned on the
Closing Date (together with the Assignments of Leases and Rents referred to
therein and each other mortgage delivered pursuant to Section 6.13, in each case
as amended, the “Mortgages”), duly executed by the appropriate Loan Party,
together with:
 
        (A)           evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent and
Collateral Agent may deem necessary or desirable in order to create a valid
first and subsisting Lien on the property described therein in favor of the
Collateral Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been or will be
paid upon recording,
 
        (B)           in respect of the Chico Plant a fully paid title insurance
policy (the “Mortgage Policies”) in form and substance, with endorsements and in
amounts reasonably acceptable to the Administrative Agent and Collateral Agent,
issued, coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent and Collateral Agent, insuring the Mortgage in respect of
such property to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Liens
permitted under the Loan Documents, and providing for such other affirmative
insurance (including endorsements for future advances under the Loan Documents
and for mechanics’ and materialmen’s Liens) and such coinsurance and direct
access reinsurance as the Administrative Agent may deem necessary or desirable,
and
 
                    (C)           evidence that all other action that the
Administrative Agent and Collateral Agent may deem necessary or desirable in
order to create valid first and subsisting Liens on the property described in
the Mortgages has been taken;
 
(f) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer
 


57

--------------------------------------------------------------------------------

Table of Contents
 
 
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;
 
       (g) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;
 
(h) a favorable opinion of Bracewell & Giuliani LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit G and such other matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;
 
(i) the Initial Financial Statements;
 
(j) certificates or binders evidencing Loan Parties’ insurance in effect on the
date hereof naming the Collateral Agent as loss payee and additional insured;
 
(k) a certificate signed by a Responsible Officer of General Partner certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; (B) that there has been no event or circumstance since September 30,
2006 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect; and (C) a calculation of the
Consolidated Leverage Ratio as of the Closing Date demonstrating that such ratio
does not exceed 5.0 to 1.0;
 
(l) a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) after giving effect to the Acquisition and the Initial Public Offering,
from the chief financial officer, chief accounting officer, treasurer or
controller of General Partner; and
 
(m) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
 
       (n) (i) All fees required to be paid to the Administrative Agent, the
Syndication Agent and the Arrangers on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.
 
(o) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).
 
(p) The Intercreditor Agreement shall have been duly executed and delivered by
each party thereto, and shall be in full force and effect.

58

--------------------------------------------------------------------------------

Table of Contents


 
(q) The corporate and capital structure of the Borrower shall be as disclosed in
the Registration Statement.
 
(r) The consummation of the Initial Public Offering shall have occurred on
substantially the terms as contained in the Registration Statement.
 
(s) The Borrower shall have received sufficient proceeds from the Initial Public
Offering to finance that portion of the Acquisition not funded by the use of
proceeds from this Agreement.
 
(t) (i) The Borrower has received all governmental, shareholder and third party
consents and approvals necessary to consummate the Initial Public Offering,
which consents and approvals are in full force and effect, (ii) no order,
decree, judgment, ruling or injunction exists which restrains the consummation
of the Initial Public Offering or the transactions contemplated by this
Agreement, and (iii) there is no pending, or to the knowledge of the Borrower,
threatened, action, suit, investigation or proceeding which seeks to restrain or
affect the Initial Public Offering, or which, if adversely determined, could
materially and adversely affect the ability of the Borrower to consummate the
Initial Public Offering.
 
(u) Concurrently with the consummation of the Initial Public Offering, (i) all
outstanding Intercompany Indebtedness shall have been repaid or forgiven and
(ii) that portion of the loans made under the Targa Credit Agreement with
respect to the assets owned by Targa North Texas and acquired in the Acquisition
shall have been repaid and arrangements satisfactory to the Administrative Agent
shall have been made for the release of the Liens securing same.
 
(v) The Closing Date shall have occurred on or before March 15, 2007.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01.
 


59

--------------------------------------------------------------------------------

Table of Contents
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
 
ARTICLE V.            REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01 Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws (excluding Environmental Laws
that are the subject of Section 5.09, federal, state and local income tax Laws
that are the subject of Section 5.11 and ERISA that is the subject of
Section 5.12); except in each case referred to in
clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than Liens permitted
by the Loan Documents), or require any payment to be made under (i) any
Contractual Obligation (other than the Loan Documents) to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law.  Each Loan Party is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution,
 


60

--------------------------------------------------------------------------------

Table of Contents


delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Security Documents, (c) the perfection or
maintenance of the Liens created under the Security Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Security Documents, except for (i) filings
necessary to perfect and maintain the perfection of the Liens on the Collateral
granted by the Loan Parties in favor of the Lenders, (ii) the authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other action, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.
 
5.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.
 
5.05 Financial Statements; No Material Adverse Effect.
 
       (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the predecessor business of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the predecessor business of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness that would be required to be disclosed in Consolidated financial
statements of the Borrower or the footnotes thereto prepared in accordance with
GAAP.
 
       (b) The unaudited pro forma Consolidated financial statements of the
Borrower and its Consolidated Subsidiaries as of September 30, 2006  (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the Consolidated pro forma financial condition
of the Borrower and its Consolidated Subsidiaries (after giving effect to the
Acquisition) as of the date thereof and their Consolidated pro forma results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit
adjustments.  As of the Closing Date, all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness, are disclosed in the Initial
Financial Statements.
 


61

--------------------------------------------------------------------------------

Table of Contents
 
 

(c) Since September 30, 2006, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, against any Loan
Party or any Subsidiary thereof or against any of their properties or revenues,
or that is contemplated by any Loan Party against any other Person that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b)  either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
 
5.07 No Default.  Neither any Loan Party nor any Restricted Subsidiary thereof
is in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
 
5.08 Ownership of Property; Liens.  Each Loan Party and each Restricted
Subsidiary thereof has (or on the Closing Date, will have) (i) good and
defensible fee simple title to or valid leasehold interests, or valid easements
or other property interests in, all of its real property and good and valid
title to all of its personal property necessary in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Loan Parties and any of their Restricted Subsidiaries is subject
to no Liens other than Liens permitted under Section 7.01.  No material default
exists under (i) any lease on any property on which a Mortgage is granted, or
(ii) any other lease, to the extent such default would reasonably be expected to
have a Material Adverse Effect.  All of the plants, offices, or facilities and
other tangible assets owned, leased or used by any Loan Party or any Restricted
Subsidiary thereof in the conduct of their respective businesses are (a) insured
to the extent and in a manner required by Section 6.07, (b) structurally sound
with no known defects which have or could reasonably be expected to have a
Material Adverse Effect, (c) in good operating condition and repair, subject to
ordinary wear and tear and except to the extent failure could not reasonably be
expected to have a Material Adverse Effect, (d) not in need of maintenance or
repair except for ordinary, routine maintenance and repair the cost of which is
immaterial and except to the extent failure to so maintain and repair could not
reasonably be expected to have a Material Adverse Effect, (e) sufficient for the
operation of the businesses of such Loan Party and its Restricted Subsidiaries
as currently conducted, except to the extent failure to be so sufficient could
not reasonably be expected to have a Material Adverse Effect and (f) in
conformity with all applicable laws, ordinances, orders, regulations and other
requirements (including applicable zoning, environmental, motor vehicle safety,
occupational safety and health laws and regulations) relating thereto, except
where the failure to conform could not reasonably be expected to have a Material
Adverse Effect.
 
5.09 Environmental Compliance.  The Borrower and its Restricted Subsidiaries
periodically conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result
 


62

--------------------------------------------------------------------------------

Table of Contents


 thereof the Borrower has reasonably concluded that such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
5.10 Insurance.  The properties of each Loan Party and each Subsidiary thereof
are insured with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or Subsidiary operates.
 
5.11 Taxes.  Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Loan Party
and each Restricted Subsidiary thereof has filed all federal, state and other
tax returns and reports required to be filed, and have paid all federal, state
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
any Loan Party or any Restricted Subsidiary thereof that would, if made, have a
Material Adverse Effect.  No Loan Party nor any Restricted Subsidiary thereof is
party to any tax sharing agreement, except as provided in the Borrower’s
Partnership Agreement or in the Omnibus Agreement.
 
5.12 ERISA Compliance.
 
       (a) On the Closing Date, the Borrower has no Plans.  Each Plan from time
to time in effect shall be in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
such Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Borrower, nothing has occurred which would prevent,
or cause the loss of, such qualification.  Each Loan Party and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
 
       (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
       (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
 


63

--------------------------------------------------------------------------------

Table of Contents
 
 
 respect to a Multiemployer Plan; and (v) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
 
5.13 Subsidiaries; Equity Interests; Taxpayer Identification Number.  Other than
those specifically disclosed in Part (a) of Schedule 5.13 or as disclosed from
time to time pursuant to Sections 6.12, the Borrower has no Subsidiaries and all
of the outstanding Equity Interests in the Borrower’s Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned in the amounts so
disclosed free and clear of all Liens other than the Liens created pursuant to
the Loan Documents.  Set forth on Part (b) of Schedule 5.13, as of the Closing
Date, as supplemented by each report required to be delivered pursuant to
Section 6.02(k), as of the date of such report is: (i) a complete and accurate
list of all Loan Parties showing as of such date the jurisdiction of its
formation, the address of its principal place of business, its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation, and, for the preceding 5
years, any other jurisdiction of organization and any other name (including any
trade or fictitious name) used by such Loan Party, and (ii) a complete and
accurate list of the Investments of the type permitted by Sections 7.02(d), (i)
or (j) and Investments in Partially Owned Operating Companies.  All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and nonassessable, except with respect to additional contributions required
to be made by General Partner pursuant to the Borrower’s Partnership Agreement
or applicable Law.
 
5.14 Margin Regulations; Investment Company Act.
 
(a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
 
       (b) No Loan Party nor any Person Controlling any Loan Party nor any
Subsidiary thereof is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
 
5.15 Disclosure.  Each Loan Party has disclosed to the Administrative Agent and
the Lenders all matters required to be disclosed pursuant to Section 6.03.  No
report, financial statement, certificate or other written information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; provided, further, that, with respect to
pro forma financial information, the Borrower represents only that such
information was prepared in good faith and reflects, in all material respects,
such pro forma financial information is in accordance with assumptions and
requirements of GAAP for pro forma presentation and based


64

--------------------------------------------------------------------------------

Table of Contents
 
 
upon such other assumptions that are believed to be reasonable at the time of
preparation and, to the extent material, are disclosed as part of such pro forma
financial information.
 
5.16 Compliance with Laws.  Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws (except for Environmental Laws that are the subject of Section 5.09,
federal and state income tax Laws that are the subject of Section 5.11 and ERISA
that is the subject of Section 5.12) and all orders, writs, injunctions and
decrees applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
5.17 Intellectual Property; Licenses, Etc.  Each Loan Party and each Restricted
Subsidiary thereof own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any other Person,
except to the extent such conflict, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Restricted Subsidiary
thereof infringes upon any rights held by any other Person, except to the extent
such conflicts, either individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
5.18 Labor Disputes and Acts of God. Neither the business nor the properties of
any Loan Party or any Restricted Subsidiary thereof has been affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance), that either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect. 
 
5.19 Solvency. Upon giving effect to the execution of this Agreement and the
other Loan Documents by each Loan Party and the consummation of the transactions
contemplated hereby and thereby, each Loan Party will be Solvent.
 
5.20 Credit Arrangements. No Affiliate of any Loan Party is party to or subject
to any credit agreement, loan agreement, indenture, purchase agreement, guaranty
or other arrangement providing for or otherwise relating to any Indebtedness or
any extension of credit (or commitment for any extension of credit) that creates
by a covenant of such Affiliate or otherwise, any limitation or restriction of
any action of any Loan Party or any obligation that any Loan Party be caused to
take any action.
 
5.21 Real Property. As of the Closing Date, Schedule 5.21 sets forth a
description of each material fee owned property owned by any Loan Party and each
material parcel of real


65

--------------------------------------------------------------------------------

Table of Contents


property leased by any Loan Party (in both cases, other than the realty
associated with the pipelines and gathering systems and other than immaterial
real property including, but not limited to, compressor sites, pump stations and
meter sites).  All material pipelines, gathering systems and the realty
associated therewith owned by the Loan Parties as of the Closing Date are
described in the Registration Statement.  The Borrower shall provide updates to
Schedule 5.21 upon the reasonable request of the Administrative Agent.
 
    5.22 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any Subsidiary
thereof as of the Closing Date and except as could not reasonably be expected to
have a Material Adverse Effect, no Loan Party nor any Subsidiary thereof has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.
 
    5.23 Security Documents. The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.  Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents from time to time, no filing or other action will be
necessary to perfect or protect such Liens.
 
 
ARTICLE VI.            AFFIRMATIVE COVENANTS
 
    So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Restricted
Subsidiary to:
 
    6.01 Financial Statements.  Deliver to the Administrative Agent for further
distribution to each Lender:
 
      (a) as soon as available, but in any event within 30 days after the date
on which the Borrower is required under Securities Laws to file a Form 10-K
annual report for each fiscal year of the Borrower (commencing with the fiscal
year ended December 31, 2007), a Consolidated and consolidating balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related Consolidated and consolidating statements of income or operations,
partners’ equity and cash flows for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidating statements to be
for the Guarantors on a combined basis and the Borrower’s Subsidiaries that are
not Guarantors on a combined basis and such Consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and applicable Securities Laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and


66

--------------------------------------------------------------------------------

Table of Contents



(b) as soon as available, but in any event within 30 days after the date on
which the Borrower is required under Securities Laws to file a Form 10-Q
quarterly reports for each of the first three fiscal quarters of each fiscal
year of the Borrower (commencing with the fiscal quarter ended March 31, 2007),
a Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
and consolidating statements of income or operations, partners’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidating statements to be for the Guarantors on
a combined basis and the Borrower’s Subsidiaries that are not Guarantors on a
combined basis and such Consolidated statements to be certified by the chief
financial officer, chief accounting officer, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations,
partners’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
 
6.02 Certificates; Other Information.  Deliver to the Administrative Agent for
further distribution to each Lender:
 
(a) no later than three (3) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of General Partner and stating that such officer
has caused this Agreement to be reviewed and has no knowledge of any Default by
the Borrower in the performance or observance of any of the provisions of this
Agreement, during, or at the end of, as applicable, such fiscal year or fiscal
quarter, or, if such officer has such knowledge, specifying each Default and the
nature thereof, showing compliance by the Borrower as of the date of such
statement with the financial covenants set forth in Article VII, and
calculations for such financial covenants shall be included, and the other
applicable covenants set forth in Exhibit D;
 
(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;
 
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the partners of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;
 
(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

 
67

--------------------------------------------------------------------------------

Table of Contents



(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
 
(f) within five Business Days after (i) a Responsible Officer’s receipt of any
written notice of any violation by any Loan Party of any Environmental
Law,  (ii) a Responsible Officer’s obtaining knowledge that any Governmental
Authority has asserted that any Loan Party is not in compliance with any
Environmental Law or that any Governmental Authority is investigating any Loan
Party’s compliance therewith, (iii) a Responsible Officer’s receipt of any
written notice from any Governmental Authority or other Person or otherwise
obtaining knowledge that any Loan Party is or may be liable to any Person as a
result of the Release or threatened Release of any Contaminant or that any Loan
Party is subject to investigation by any Governmental Authority evaluating
whether any remedial action is needed to respond to the Release or threatened
Release of any Contaminant, or (iv) a Responsible Officer’s receipt of any
written notice of the imposition of any Environmental Lien against any property
of any Loan Party which in any event under clause (i), (ii), (iii) or (iv)
preceding could reasonably be expected to result in, or has resulted in,
liability, either individually or in the aggregate, in excess of $10,000,000 or
otherwise could reasonably be expected to have, or has resulted in, a Material
Adverse Effect, copies of such notice or a written notice setting forth the
matters in (ii) above;
 
(g) not less than 3 Business Days prior to any change in any Loan Party’s
(i) name as it appears in the jurisdiction of its formation, incorporation, or
organization, (ii) type of entity, or (iii) organizational identification
number, written notice thereof;
 
(h) upon the Administrative Agent’s request, or, in the event that such filing
reflects a significant material adverse change with respect to the matters
covered thereby, within three Business Days after the filing thereof with the
PBGC, the DOL, or the IRS, as applicable, copies of the following: (i) each
annual report (form 5500 series), including Schedule B thereto, filed with the
PBGC, the DOL, or the IRS with respect to each Plan; (ii) a copy of each funding
waiver request filed with the PBGC, the DOL, or the IRS with respect to any Plan
and all communications received by any Loan Party or any ERISA Affiliate from
the PBGC, the DOL, or the IRS with respect to such request; and (iii) a copy of
each other filing or notice filed with the PBGC, the DOL, or the IRS, with
respect to each Plan by any Loan Party or any ERISA Affiliate;
 
(i) as soon as available, but in any event within 90 days after the end of each
fiscal year, a business and financial plan for the  Borrower (in form reasonably
satisfactory to Administrative Agent and based on assumptions believed to be
reasonable in light of the circumstances at the time when made), prepared or
caused to be prepared by a Responsible Officer of General Partner, setting forth
for the then calendar year, financial projections, budgets and hedging schedules
for the Borrower and its Consolidated Subsidiaries;
 
(j) not less than one Business Day prior to, and as a condition to, (i) the
making of a Material Acquisition or Disposition, (ii) the commencement of any
Material Project, (iii) the designation of any Subsidiary as a Restricted
Subsidiary (other than an Immaterial Subsidiary) or an Unrestricted Subsidiary
(including at the time of formation or acquisition of such Subsidiary),
 


68

--------------------------------------------------------------------------------

Table of Contents
 
 
or (iv) to the extent exceeding (in the aggregate with any related transactions)
$25,000,000, the making of any Investment permitted under Section 7.02 (d), (i)
or (j), or the incurrence of any Indebtedness permitted under Section 7.03(f) or
(o), a certificate from a Responsible Officer of General Partner demonstrating
compliance or pro forma compliance, as the case may be, with the provisions of
Section 7.14 and/or Section 7.15 and containing calculations in such detail as
may be reasonably required by the Administrative Agent;
 
(k) at the time of the delivery of each Compliance Certificate under Section
6.02(a), a report containing a description of all changes in the information
included in Part (b) of Schedule 5.13 as may be necessary for Part (b) of
Schedule 5.13 to be accurate and complete as of the date of such report; and
 
(l) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (I) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(II) the
 
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent, the
Syndication Agent and/or the Arrangers will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “the Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that so long as the Borrower is the  issuer of any outstanding
debt or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (w) all the
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word
 


69

--------------------------------------------------------------------------------

Table of Contents
 
 
 “PUBLIC” shall appear prominently on the first page thereof; (x) by marking the
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Syndication Agent, the Arrangers, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; (y) all the Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent, the Syndication Agent and
the Arrangers shall be entitled to treat any the Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”
 
6.03 Notices.  Promptly notify the Administrative Agent:
 
(a) of the occurrence of any Default;
 
(b) to the extent not otherwise disclosed pursuant to Section 6.02(c), of any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including (i) breach or non-performance of, or any default
under, a Contractual Obligation of the Borrower or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension, or any material
development therein, between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding by any Person not a Governmental Authority affecting
the Borrower or any Subsidiary;
 
(c) of the occurrence of any ERISA Event;
 
(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and
 
        (e) of the occurrence of any Disposition of property or assets, any sale
of Equity Interests, any incurrence or issuance of any Indebtedness or receipt
of any Extraordinary Receipt, in each case with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05.
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of General Partner setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached, if any.
 
6.04 Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities (including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets and all lawful claims which, if unpaid, would by law become a Lien upon
its property) except in each case, to the extent the failure to pay or discharge
the same could not reasonably be expected to have a Material Adverse Effect.
 
 
70

--------------------------------------------------------------------------------

Table of Contents


6.05 Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.05 or 7.06; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
6.06 Maintenance of Properties.  Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof; and (c) use the standard of care typical in the industry
in the operation and maintenance of its facilities.
 
6.07 Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of any Loan Party, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing (a) for payment of losses to the Collateral
Agent as its interests may appear, (b) that such policies may not be canceled or
reduced or affected in any material manner for any reason without 30 days prior
notice to the Collateral Agent (or 10 days prior notice in the case of a failure
to pay premiums), and (c) to provide for any other matters specified in any
applicable Security Document or which the Administrative Agent may reasonably
require.  Each Loan Party will maintain any additional insurance coverage as
described in the respective Security Documents.  The Borrower shall maintain, or
cause to be maintained, with an insurer reasonably acceptable to the
Administrative Agent, flood insurance sufficient for Lenders to comply with
Regulation H of the Board of Governors of the Federal Reserve System.  Each Loan
Party shall at all times maintain insurance against business interruption and
its liability for injury to persons or property in accordance with Schedule
6.07, which insurance shall be by financially sound and reputable insurers.
 
6.08 Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09 Books and Records.  Maintain proper books of record and account, in which
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and such Subsidiary, as the case may be.
 
6.10 Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its
 


71

--------------------------------------------------------------------------------

Table of Contents
 
 
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that, excluding
any such visits and inspections during the continuation of an Event of Default,
only the Administrative Agent on behalf of the Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year absent the existence of an Event of Default and only
one (1) such time shall be at the Borrower's expense; provided, further that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
 
6.11 Use of Proceeds.  On the Closing Date, use the proceeds of this Agreement
to (i) fund a portion of the Acquisition and related expenses, (ii) repay
Intercompany Indebtedness, and (iii) pay fees and expenses incurred pursuant to
this Agreement and the Initial Public Offering.  Thereafter, the proceeds of
this Agreement shall be used for working capital including the issuance of
Letters of Credit, capital expenditures, and for general corporate purposes not
in contravention of any Law or of any Loan Document.
 
6.12 Additional Subsidiaries, Guarantors and Pledgors.  Notify the
Administrative Agent and the Collateral Agent not later than three (3) Business
days after any Person becomes a Subsidiary, which notice shall provide the
information included in Schedule 5.13 as may be necessary for Schedule 5.13 to
be accurate and complete as of the date of such notice and shall specify whether
such Person is a Domestic Restricted Subsidiary (and if it is or is to be
treated as an Immaterial Subsidiary information demonstrating to the reasonable
satisfaction of the Administrative Agent that such treatment is permitted), a
Partially Owned Operating Company, a Foreign Subsidiary or an Unrestricted
Subsidiary (and shall include compliance with the requirements of Section 6.18
for designation as an Unrestricted Subsidiary) and (a) in the case of
 


72

--------------------------------------------------------------------------------

Table of Contents


any Person that becomes a Domestic Restricted Subsidiary (other than an
Immaterial Subsidiary) of the Borrower, and promptly thereafter (and in any
event within 30 days (or such longer period as the Administrative Agent may
agree in its discretion)), cause such Person, to (i) become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in clauses (v) and (vi) of Section 4.01(a)
and, if requested by the Administrative Agent, favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent and (b) at the time that any Person becomes a Restricted
Subsidiary of the Borrower or a Partially Owned Operating Company, and promptly
thereafter (and in any event within 30 days (or such longer period as the
Administrative Agent may agree in its discretion)), (w) cause all of the Equity
Interests, or Eligible Equity Interests in the case of a First-Tier Foreign
Subsidiary, of such Person owned by a Loan Party to be pledged to the Collateral
Agent to secure the Obligations, the Cash Management Obligations and the Secured
Swap Obligations by executing and delivering the Pledge and Security Agreement
or a joinder thereto, (x) pursuant to the Pledge and Security Agreement, deliver
or cause to be delivered to the Collateral Agent all certificates, stock powers
and other documents required by the Pledge and Security Agreement with respect
to all such Equity Interests or Eligible Equity Interests, as applicable, in any
such Person, (y) take or cause to be taken such other actions, all as may be
necessary to provide the Collateral Agent with a first priority perfected pledge
on and security interest in such Equity Interests or Eligible Equity Interests,
as applicable, in such Subsidiary, and (z) deliver to the Collateral Agent
documents of the types referred to in clauses (v) and (vi) of Section 4.01(a)
and, if requested by the Collateral Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (w)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
 
6.13 Agreement to Deliver Security Documents.  Deliver and to cause each
Guarantor and any other Person required by the Administrative Agent or the
Collateral Agent to deliver, to further secure the Obligations, the Secured Swap
Obligations, and the Cash Management Obligations, whenever requested by the
Administrative Agent or Collateral Agent in their sole and absolute discretion,
deeds of trust, mortgages, chattel mortgages, security agreements, flood hazard
certification, evidence of title, financing statements and other Security
Documents in form and substance satisfactory to the Administrative Agent and
Collateral Agent for the purpose of granting, confirming, and perfecting first
and prior liens or security interests, subject only to Liens permitted under the
Loan Documents, on any real or personal property now owned or hereafter acquired
by such Persons, excluding real property that, taken together with all property
reasonably related thereto or used in connection therewith that does not then
constitute Collateral, has a fair market value of less than
$10,000,000.  Notwithstanding the foregoing, (a) Equity Interests of a Person
that is not a Subsidiary or a Partially Owned Operating Company shall not be
required to be Collateral to the extent prohibited by a provision that is
permitted by clause (II) of the proviso in Section 7.10 and (b) Equity Interests
of an Unrestricted Subsidiary shall not be required to be Collateral.
 
6.14 Perfection and Protection of Security Interests and Liens.  Deliver and to
cause each Guarantor and any other Person required by the Administrative Agent
or Collateral Agent to deliver Security Documents pursuant to Section  6.13, to
deliver from time to time to the Collateral Agent any financing statements,
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by such Persons in form
and substance reasonably satisfactory to the Collateral Agent, which the
Collateral Agent requests for the purpose of perfecting, confirming, or
protecting any Liens or other rights in any property securing any Obligations,
Secured Swap Obligations and Cash Management Obligations.  The Borrower further
agrees to promptly, upon request by the Administrative Agent or Collateral
Agent, or any Lender through the Administrative Agent, correct any material
defect or error that may be discovered in any Security Document or in the
execution, acknowledgment, filing or recordation thereof.
 
6.15 Performance on the Borrower’s Behalf.  If any Loan Party fails to pay any
taxes, insurance premiums, expenses, attorneys' fees or other amounts it is
required to pay under any Loan Document, the Administrative Agent may pay the
same after notice of such payment by the Administrative Agent is given to the
Borrower.  The Borrower shall promptly reimburse the Administrative Agent for
any such payments and each amount paid by the Administrative Agent shall
constitute an Obligation owed hereunder which is due and payable on the date
such amount is paid by the Administrative Agent.
 


73

--------------------------------------------------------------------------------

Table of Contents



6.16 Environmental Matters; Environmental Reviews.   Except, in each case, to
the extent that the  failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply in all
material respects with all Environmental Laws now or hereafter applicable to
such Loan Party as well as all contractual obligations and agreements with
respect to environmental remediation or other environmental matters, (b) obtain,
at or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect, (c) conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws, and (d) promptly pay and discharge
when due all Environmental Liabilities and debts, claims, liabilities and
obligations with respect to any clean-up or remediation measures necessary to
comply with Environmental Laws unless, in each case, the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Loan Party.
 
6.17 Compliance with Agreements.  Observe, perform or comply with any agreement
with any Person or any term or condition of any instrument, if such agreement or
instrument is materially significant to such Loan Party or to Loan Parties on a
Consolidated basis or materially significant to any Guarantor, unless any such
failure to so observe, perform or comply is remedied within the applicable
period of grace (if any) provided in such agreement or instrument or unless such
failure to so observe, perform or comply would not reasonably be expected to
have a Material Adverse Effect.
 
6.18 Designation and Conversion of Restricted and Unrestricted Subsidiaries.
 
       (a) Unless designated after the Closing Date in writing to the
Administrative Agent pursuant to this Section, any Person that becomes a
Subsidiary of the Borrower or any of its Restricted Subsidiaries shall be
classified as a Restricted Subsidiary.
 
  (b) The Borrower may designate any Subsidiary (including a newly formed or
newly acquired Subsidiary) as an Unrestricted Subsidiary if (i) the
representations and warranties of the Loan Parties contained in each of the Loan
Documents are true and correct on and as of such date as if made on and as of
the date of such designation (or, if stated to have been made expressly as of an
earlier date, were true and correct as of such date), (ii) after giving effect
to such designation, no Default or Event of Default would exist, (iii)
immediately after giving effect to such designation, the Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Sections 7.14 and 7.15, such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby, (iv) no Subsidiary may be designated as an Unrestricted
Subsidiary if it will be treated as a “restricted subsidiary” for purposes of
any indenture or agreement governing Unsecured Note Indebtedness and (v) in the
case of a Subsidiary which is already classified as a Restricted Subsidiary
(other than an Immaterial Subsidiary), the Borrower has obtained the prior
written consent of the Administrative Agent and the Required Lenders.  Except as
provided in this Section, no Restricted Subsidiary may be redesignated as an
Unrestricted Subsidiary.

 
74

--------------------------------------------------------------------------------

Table of Contents



(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct in all material respects on and as of such date as if made on
and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date), (ii)
after giving effect to such designation, no Default or Event of Default would
exist and (iii) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Sections 7.14 and 7.15, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby.
 
(d) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to Guarantee any Indebtedness or other obligations of any
Unrestricted Subsidiary.
 
(e) The Borrower will not permit any Unrestricted Subsidiary to hold any Equity
Interests in, or any Indebtedness of, the Borrower or any Restricted Subsidiary.
 
6.19 Maintenance of Corporate Separateness.   Satisfy customary corporate or
limited liability company formalities and other requirements necessary to
preserve the separate existence of each Unrestricted Subsidiary from the
Borrower and each Restricted Subsidiary.
 
ARTICLE VII.    NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
 
7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
 
(a) Liens pursuant to any Loan Document;
 
(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the Lien does not extend to
any additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 7.03 and proceeds and products thereof, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 7.03(b), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
 
(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 
75

--------------------------------------------------------------------------------

Table of Contents
 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or if more than sixty (60) days overdue, are
unfiled and no other action has been take to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
 
(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA and (ii) pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any of its
Restricted Subsidiaries and (iii) Liens on proceeds of insurance policies
securing Indebtedness  permitted under Section 7.03(m)(i);
 
(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
 
(g) easements, rights-of-way, servitudes, permits, reservations, exceptions,
covenants and other restrictions as to the use of real property, and other
similar encumbrances incurred in the ordinary course of business which, with
respect to all of the foregoing, do not secure the payment of Indebtedness of a
Loan Party (other than pursuant to the Loan Documents) and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;
 
        (h) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds related to such judgments;
 
        (i) Liens securing Capital Leases and purchase money Indebtedness
permitted under Section 7.03(e); provided that (i) such Liens securing purchase
money Indebtedness do not at any time encumber any property other than the
property financed by such Indebtedness and the proceeds and products thereof and
(ii) the Indebtedness secured threby does not exceed as of the date such
Indebtedness is incurred the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
     (j) Subject to the consent of Administrative Agent, Liens existing upon
property acquired in an acquisition or of any Person that becomes a Restricted
Subsidiary, existing at the time of such acquisition and not incurred in
contemplation thereof, and not upon any other property, securing only
Indebtedness permitted by Section 7.03(i);
 


76

--------------------------------------------------------------------------------

Table of Contents


 
(k) Liens reserved in leases of business premises entered into in the ordinary
course of business for rent and for compliance with the terms of the lease
limited to equipment and fixtures on the leased premises;
 
(l) Liens (i) of a collection bank arising under Section 4.210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry; or (iv) in connection with
Cash Management Obligations and other obligations in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and that are
limited to Liens customary in such arrangements;
 
(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and (j),to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
 
(n) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens (in each case limited to the cash, commodity contracts or
other Investments in such account) attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
    
        (o)Liens that constitute Guarantees of Indebtedness to the extent such
Guarantees are permitted by Section 7.03;
 
(p) Liens on Property not constituting Collateral for the Obligations, the Cash
Management Obligations or the Secured Swap Obligations and not otherwise
permitted by the foregoing clauses of this Section 7.01; provided that the
aggregate principal or face amount of all Indebtedness secured by Liens under
this Section 7.01(o) shall not exceed $50,000,000 at any time.
 
provided, nothing in this Section 7.01 shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that any Indebtedness subject to or secured by any Lien, right or
other interest permitted under subsections (a) through (o) above ranks in
priority to any Obligation.
 
7.02 Investments.  Make any Investments, except:
 
(a) Investments held by the Borrower or such Subsidiary in the form of cash
equivalents;
 
(b) Investments of the Borrower in any Restricted Subsidiary and Investments of
any Restricted Subsidiary in the Borrower or in another Restricted Subsidiary;


77

--------------------------------------------------------------------------------

Table of Contents
 
   
(c) Investments representing non-cash consideration of Dispositions permitted
under Section 7.05;
 
(d) The acquisition of or other Investments (other than Investments consisting
of Guarantees) in any Unrestricted Subsidiary so long as (i) immediately before
and immediately after giving pro forma effect to any such acquisition or
Investment, no Default shall have occurred and be continuing and (ii)
immediately after giving effect to such acquisition or Investment, the Borrower
and its Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Sections 7.14 and 7.15, such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby;
 
(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(f) Guarantees permitted by Section 7.03;
 
(g) Investments in Swap Contracts permitted by Section 7.03(d);
 
(h) Loans or advances to any officer, director or employee of any Loan Party for
travel and related expenses consistent with the policies and procedures of such
Loan Party and not to exceed $2,500,000 at any one time outstanding;
 
       (i) the purchase or other acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Equity Interests in a Person that, upon
the consummation thereof, will be a wholly owned Restricted Subsidiary of the
Borrower (including as a result of a merger or consolidation); provided that,
with respect to each purchase or other acquisition made pursuant to this Section
7.02(i) (each, a “Permitted Acquisition”):
 
          (A) to the extent required by Section 6.12, each applicable Loan Party
and any such newly created or acquired Restricted Subsidiary (and, to the extent
required by this Agreement, the Restricted Subsidiaries of such created or
acquired Restricted Subsidiary) shall be a Guarantor and shall have complied
with the requirements of Sections 6.12 and 6.13, within the times specified
therein;
 
          (B) the acquired property, assets, business or Person is in the
Present Line of Business; and
 
          (C) (1) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (2) immediately after giving effect to such purchase or
other acquisition, the Borrower and its Restricted Subsidiaries shall be in pro
forma compliance with all of the covenants set forth in Sections 7.14 and 7.15,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby; and
 
(j) Investments (other than Investments consisting of Guarantees) in Persons
(other than a Person that is or becomes a Subsidiary of the Borrower) in the
Present Line of Business to the extent not otherwise permitted by the foregoing
clauses of this Section, so long as, immediately after giving effect to any such
Investment, no Default has occurred and is continuing and the Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Sections 7.14 and 7.15,


78

--------------------------------------------------------------------------------

Table of Contents
 
 
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Investment had been consummated as of the
first day of the fiscal period covered thereby.
 
7.03 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a) Indebtedness under the Loan Documents;
 
(b) [intentionally omitted];
 
(c) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Restricted Subsidiary;
 
(d) obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract with a Hedging Party
designed to hedge against interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for
speculative purposes;
 
(e) Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the requirements set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed an amount equal to five percent (5%) of Consolidated Net Tangible Assets;
 
(f) unsecured Indebtedness in respect of a private placement or a public sale of
unsecured senior or subordinated notes by the Borrower and unsecured guarantees
of such notes by one or more of the Guarantors, provided, that (i) no principal
of such Indebtedness is scheduled to mature earlier than the Maturity Date and
(ii) after giving effect to such Indebtedness and the application of any of the
proceeds thereof on the issuance date no Default or Event of Default shall exist
and, on a pro forma basis, the Borrower shall comply with the covenants
contained in Sections 7.14 and 7.15;
 
(g) Indebtedness of any Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary subordinated to the Obligations, the Cash Management
Obligations and the Secured Swap Obligations on terms satisfactory to the
Administrative Agent;

 
79

--------------------------------------------------------------------------------

Table of Contents



(h) Indebtedness owed to Targa or any of its Subsidiaries that is subordinated
to the Obligations, the Cash Management Obligations and the Secured Swap
Obligations on terms reasonably satisfactory to the Administrative Agent;
 
(i) Subject to the consent of Administrative Agent, Indebtedness acquired in an
acquisition, existing at the time of such acquisition and not incurred in
contemplation thereof; provided that such Indebtedness shall not be secured
except to the extent such Indebtedness is secured by Liens permitted by Section
7.01(j); provided further, that no Person, other than the obligor or obligors
thereon at the time of such acquisition shall become liable for such
Indebtedness;
 
(j) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and
discharged within two Business Days of its incurrence;
 
(k) Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries incurred in the ordinary course of business;
 
(l) Customary indemnification obligations or customary obligations in respect of
purchase price or other similar adjustments, in each case incurred by the
Borrower or any Restricted Subsidiary in connection with the Disposition of any
assets permitted hereby, or any Investment permitted hereby or any Permitted
Acquisition, but excluding Guarantees of Indebtedness; provided that (i) such
obligations are not required to be reflected on the balance sheet of the
Borrower or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (l)(i)) and (ii) the maximum liability in respect of all such
obligations incurred in connection with any Disposition shall at no time exceed
the gross proceeds, including noncash proceeds (the fair market value of such
noncash proceeds being measured at the time received and without giving effect
to any subsequent changes in value), actually received by the Borrower and its
Restricted Subsidiaries in connection with such Disposition;
 
(m) Indebtedness consisting of (i) the financing of insurance premiums or (ii)
customary take-or-pay obligations contained in supply agreements, in each case,
in the ordinary course of business;
 
(n) Obligations in respect of performance, bid, appeal and surety bonds and
similar obligations provided by the Borrower or any of its Restricted
Subsidiaries, in each case in the ordinary course of business;
 
(o) Indebtedness for borrowed money of the Borrower and Guaranties thereof by
one or more of the Guarantors; provided that (i) such Indebtedness and
guaranties are unsecured and are subordinated to the Obligations, the Cash
Management Obligations and the Secured Swap Obligations on terms reasonably
satisfactory to the Administrative Agent, (ii) no principal of such Indebtedness
is scheduled to mature earlier than the Maturity Date, (iii) after giving effect
to such Indebtedness and the application of any of the proceeds thereof on the
 


80

--------------------------------------------------------------------------------

Table of Contents
 
 issuance date no Default or Event of Default shall exist and, on a pro forma
basis, the Borrower shall comply with the covenants contained in Sections 7.14
and 7.15, and such principal amount of such subordinated Indebtedness cannot be
prepaid except in accordance with Section 7.04.
 
(p) Indebtedness not otherwise permitted by the foregoing clauses of this
Section 7.03; provided that the aggregate principal or face amount of all
Indebtedness shall not exceed 10% of Consolidated Net Tangible Assets.
 
7.04 Subordinated Indebtedness.   Pay the principal of any Indebtedness that is
subordinated to the Obligations, other than with the proceeds of unsecured
Indebtedness permitted under Section 7.03 that is subordinated on terms at least
as favorable to the Administrative Agent and the Lenders as the Indebtedness
being so repaid.
 
7.05 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any Wholly Owned Subsidiary is
merging with another Restricted Subsidiary, the Wholly Owned Subsidiary shall be
the continuing or surviving Person; and
 
(b) any Restricted Subsidiary may liquidate or dissolve or change its legal form
if the Borrower determines in good faith that such action is in the best
interests of the Borrower and its Restricted Subsidiaries and is not materially
disadvantageous to the Lenders;
 
(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Wholly Owned Subsidiary, then the transferee must either be the Borrower or a
Wholly Owned Subsidiary; provided, further that if the transferor in any such a
transaction is a Guarantor, then the transferee must either be the Borrower or
Guarantor.
 
(d) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Subsidiary, which together with each of its Subsidiaries,
shall have complied with the requirements of Section 6.12.
 
(e) so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Restricted Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving entity and (ii) in the
 


81

--------------------------------------------------------------------------------

Table of Contents
 
 
case of any such merger to which any Loan Party (other than the Borrower) is a
party, such Loan Party is the surviving entity.
 
(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose and effect
of which is to consummate a Disposition permitted pursuant to Section 7.06.
 
7.06 Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, and Dispositions in the ordinary course of business of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;
 
(b) Dispositions of inventory or cash equivalents or immaterial assets in the
ordinary course of business;
 
(c) Dispositions of fixtures or equipment to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
fixtures or equipment or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement fixtures or equipment;
 
(d) Restricted Payments permitted by Section 7.07 and Liens permitted by Section
7.01;
 
       (e) Dispositions of property acquired by the Borrower or any Subsidiary
after the Closing Date pursuant to sale-leaseback transactions; provided that
the applicable sale-leaseback transaction (i) occurs within ninety (90) days
after the acquisition or construction (as applicable) of such property and (ii)
is made for cash consideration not less than the cost of acquisition or
construction of such property;
 
(f) Dispositions of accounts receivables in connection with the collection or
compromise thereof in the ordinary course of business;
 
(g) Leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), easements, rights of way or similar
rights or encumbrances in each case in the ordinary course of business and which
do not materially interfere with the business of the Borrower and its Restricted
Subsidiaries;
 
(h) transfers of property that has suffered a casualty (constituting a total
loss or constructive total loss of such property) upon receipt of the
Extraordinary Receipts of such casualty;
 
(i) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 
82

--------------------------------------------------------------------------------

Table of Contents



(j) Dispositions of property, subject to the Security Documents, by the Borrower
or any Subsidiary to the Borrower or to a Wholly Owned Subsidiary of the
Borrower; provided that if the transferor of such property is the Borrower or a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
 
(k) Dispositions permitted under Section 7.05;
 
(l) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under clauses (a) through (k) or (m) of this Section 7.06; provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition, (ii) the aggregate book value of all property Disposed of
in reliance on this clause (l) since the Closing Date shall not exceed ten
percent (10%) of Consolidated Net Tangible Assets on the first day of the fiscal
year most recently ended at the time of such determination and (iii) no
Disposition of less than all of the Equity Interests of any Subsidiary shall be
permitted under this clause (l); and
 
(m) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under clauses (a) through (l) of this Section 7.06; provided that (i)
at the time of such Disposition, no Default shall exist or would result from
such Disposition, (ii) the Disposition is for 75% cash or cash equivalents,
(iii) the Borrower shall make the prepayment or reinvestment of proceeds of such
Disposition as required by Section 2.05(d), and (iv) no Disposition of less than
all of the Equity Interests of any Subsidiary shall be permitted under this
clause (m).
 
provided, however, that any Disposition pursuant to clauses (a), (b), (c), (e),
(f), (i), (j), (k), (l) or (m) shall be for fair market value.
 
No Loan Party will discount, sell, pledge or assign any notes payable to it,
accounts receivable or future income except for Dispositions permitted by clause
(f).  So long as no Event of Default then exists, the Administrative Agent will,
at the Borrower’s request and expense, execute a release, satisfactory to the
Borrower and the Administrative Agent, of any Collateral so sold, transferred,
leased, exchanged, alienated or disposed of pursuant to this Section.
 
7.07 Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;
 
(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
 


83

--------------------------------------------------------------------------------

Table of Contents



(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;
 
(d) the Borrower may make cash distributions in an amount not to exceed
“Available Cash” (as such term is defined in the Borrower’s Partnership
Agreement) to the holders of its Equity Interest.
 
7.08 Change in Nature of Business.  Engage in any material line of business
other than the Present Line of Business.
 
7.09 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions (a) between or among the Borrower and any of its Wholly Owned
Subsidiaries or between and among any Wholly Owned Subsidiaries, (b) the
transaction contemplated hereby and the payment of fees and expenses related
thereto, (c) Restricted Payments permitted under Section 7.07, and (d)
transactions pursuant to agreements, instruments or arrangements in existence on
the Closing Date and set forth on Schedule 7.09 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect.
 
7.10 Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to (A) make Restricted Payments to the Borrower or any Guarantor,
(B) redeem Equity Interests held in it by the Borrower or any Guarantor, (C)
otherwise transfer property to the Borrower or any Guarantor, (D) to repay loans
and other indebtedness owing by it to the Borrower or any Guarantor, (ii) of any
Restricted Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person, provided, however, that the foregoing
clauses shall not prohibit (I) any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under Section 7.03 solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness, (II) provisions in Organizational Documents and other similar
agreements applicable to joint ventures or to other Persons that are not
Restricted Subsidiaries or Partially Owned Operating Companies (to the extent
Investment in such joint venture or other Person is permitted under Section
7.02) that limit Liens on or transfers of the Equity Interests in such joint
venture or other Person entered into in the ordinary course of business, (III)
are customary restrictions in leases, subleases, licenses, or asset sale
agreements otherwise permitted hereby (or in easements, rights of way or similar
rights or encumbrances, in each case granted to the Borrower or a Restricted
Subsidiary by a third party in respect of real property owned by such third
party) so long as such restrictions relate only to the assets (or the Borrower's
or such Restricted Subsidiary's rights under such easement, right of way or
similar right or encumbrance, as applicable) subject thereto or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.
 
 


84

--------------------------------------------------------------------------------

Table of Contents


7.11 Prohibited Contracts.
 
(a) Enter into any “take-or-pay” contract or other contract or arrangement for
the purchase of goods or services which obligates it to pay for such goods or
service regardless of whether they are delivered or furnished to it, other than
contracts for pipeline capacity or for services in either case reasonably
anticipated to be utilized in the ordinary course of business or as otherwise
permitted by Section 7.03(m)(ii); or
 
(b) Incur any obligation to contribute to any Multiemployer Plan.
 
7.12 Limitation on Credit Extensions.  Except for Investments permitted under
Section 7.02, extend credit, make advances or make loans other than normal and
prudent extensions of credit to customers buying goods and services in the
ordinary course of business or to another Loan Party in the ordinary course of
business, which extensions shall not be for longer periods than those extended
by similar businesses operated in a normal and prudent manner.
 
7.13 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.14 Interest Coverage Ratio.  On the Closing Date and at the end of each fiscal
quarter, beginning March 31, 2007, permit the ratio of (a) Consolidated Adjusted
EBITDA to (b) Interest Expense for the four consecutive fiscal quarter period
then ended to be less than 2.25 to 1.0.
 
7.15 Leverage Ratios.
 
       (a) If no Unsecured Note Indebtedness is outstanding on the applicable
date of determination, permit the Consolidated Leverage Ratio to be greater
than: (i) 5.75 to 1.0 on the Closing Date nor on the last day of the fiscal
quarters ending March 31, 2007 and June 30, 2007; and (ii) 5.00 to 1.0 on the
last day of any fiscal quarter ending on or after September 30, 2007.
 
(b) If any Unsecured Note Indebtedness is incurred or outstanding on the
applicable date of determination, permit the Consolidated Leverage Ratio to be
greater than: (i) during the period prior to September 30, 2007, 6.25 to 1.0 on
the date any Unsecured Note Indebtedness is incurred nor on the last day of any
fiscal quarter ending during such period; and (ii) during the period on or after
September 30, 2007, 5.50 to 1.0 on the date any Unsecured Note Indebtedness is
incurred nor on the last day of any fiscal quarter ending during such period.
 
(c) If any Unsecured Note Indebtedness is incurred or outstanding on the
applicable date of determination, permit the Consolidated Senior Leverage Ratio
to be greater than: (i) during the period prior to September 30, 2007, 5.25 to
1.0 on the date any Unsecured Note Indebtedness is incurred nor on the last day
of any fiscal quarter ending during such period; nor (ii) during the period on
or after September 30, 2007, 4.50 to 1.0 on the date any Unsecured
 


85

--------------------------------------------------------------------------------

Table of Contents
 
 
 Note Indebtedness is incurred nor on the last day of any fiscal quarter ending
during such period.
 
(d) During an Acquisition Period, the maximum permitted Consolidated Leverage
Ratio and the maximum permitted Consolidated Senior Leverage Ratio shall each be
increased by 0.50 to 1.00 from the otherwise applicable ratio set forth above
(for example, the Consolidated Leverage Ratio requirement that would otherwise
be 5.50 to 1.00 will become 6.00 to 1.00).  As used in this Section 7.15(d),
“Acquisition Period” means a period elected by the Borrower, such election to be
exercised by the Borrower by delivering notice thereof to the Administrative
Agent, beginning with the funding date of the purchase price for any Specified
Acquisition and ending on the earlier of (a) the first anniversary date of such
funding date or (b) the Borrower's election (provided, that the Borrower is in
compliance with all applicable provisions of this Section 7.15 after giving
effect to such election), to terminate such Acquisition Period, such election to
be exercised by the Borrower delivering notice thereof to the Administrative
Agent; provided that once any Acquisition Period is in effect, the next
succeeding Acquisition Period may not commence until (i) the termination of such
Acquisition Period in effect and (ii) after giving effect to the termination of
such Acquisition Period in effect the Borrower shall be in compliance with all
applicable provisions of this Section 7.15 and no Default shall have occurred
and be continuing.
 
(e) Notwithstanding anything to the contrary, and for the avoidance of doubt,
any failure by the Borrower to be in compliance with any requirement of this
Section 7.15 shall not be remedied by a change in the Consolidated Leverage
Ratio upon the incurrence of any Unsecured Note Indebtedness or the election of
an Acquisition Period.
 
7.16 Negative Pledge.  Allow any Person, other than the Administrative Agent,
L/C Issuer or any Lender or any other Secured Party, to create or otherwise
cause or suffer to exist or become effective, or permit any of the Subsidiaries
to create or otherwise cause or suffer to exist or become effective, directly or
indirectly, any Lien (other than Liens permitted by Section 7.01) upon the
assets of the Borrower or any of its Subsidiaries without the prior express
written consent of the Administrative Agent.
 
 
ARTICLE VIII.            EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
 
(b) Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.11
or 6.12 or Article VII; provided, however that if the Borrower fails to deliver
any financial statements, certificates or other information required by Section
6.01, 6.02, 6.03 or 6.12 and subsequently


86

--------------------------------------------------------------------------------

Table of Contents


 delivers such financial statements, certificates or other information as
required by such Sections, then such Event of Default shall be deemed to have
been cured and/or waived; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
 
(e) Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including the undrawn face amount of any
outstanding Letter of Credit, surety bonds and other similar contingent
obligations outstanding under any agreement relating to such Indebtedness or
Guarantee and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or
 
(f) Insolvency Proceedings, Etc.  The Borrower or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of
 


87

--------------------------------------------------------------------------------

Table of Contents
 
 
 such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) The Borrower or any of its
Restricted Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or
 
(h) Judgments.  There is entered against the Borrower or any of its Restricted
Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, the same shall remain undischarged
and either (A) enforcement proceedings are commenced by any creditor upon such
judgment or order which have not been stayed by reason of a pending appeal or
otherwise, or (B) there is a period of thirty (30) consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
 
(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
       (j) Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or
 
(k) Change of Control.  There occurs any Change of Control; or
 
(l) Security Documents.  Any Security Document shall for any reason (other than
pursuant to the terms hereof and thereof) cease to create a valid and perfected
first priority Lien in any asset having a value in excess of the Threshold
Amount, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent or the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file Uniform Commercial
Code

88

--------------------------------------------------------------------------------

Table of Contents
 
 
continuation statements and except as to Collateral consisting of real property
to the extent that such losses are covered by a lender's title insurance policy
and such insurer has not denied coverage.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
    8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations, the Cash Management Obligations and the
Secured Swap Obligations shall be applied by the Administrative Agent and the
Collateral Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such and payable to the Collateral Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of external counsel to the


89

--------------------------------------------------------------------------------

Table of Contents


 respective Lenders and the L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Secured Swap Obligations and the
Cash Management Obligations, ratably among the Lenders, the Hedging Parties and
the L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations, the Cash Management
Obligations and the Secured Swap Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(m), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, Cash Management Obligations and Secured Swap Obligations,
if any, in the order set forth above.
 
ARTICLE IX.     ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority.
 
(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Agents, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
 
(b) Each of the Lenders (in its capacities as a Lender, Swing Line Lender (if
applicable), L/C Issuer (if applicable) and a potential Hedging Party) hereby
irrevocably appoints and authorizes the Collateral Agent to act as the agent of
(and to hold any security interest created by the Security Documents for and on
behalf of or on trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, the Secured Swap Obligations or the Cash


90

--------------------------------------------------------------------------------

Table of Contents
 
 
 Management Obligations together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Collateral Agent (and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent or the Collateral Agent pursuant to Section 9.05 for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Collateral Documents, or for exercising any rights and remedies thereunder
at the direction of the Administrative Agent), shall be entitled to the benefits
of all provisions of this Article IX  (including, Section 9.11, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent) as if set
forth in full herein with respect thereto.  Without limiting the generality of
the foregoing, the Lenders hereby expressly authorize the Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto (including
the Intercreditor Agreement), as contemplated by and in accordance with the
provisions of this Agreement and the Security Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders.
 
9.02 Rights as a Lender.  Any Person serving an Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not such Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include such Person serving as an Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
 
9.03 Exculpatory Provisions.  No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, Agents:
 
       (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.
 
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall

 
91

--------------------------------------------------------------------------------

Table of Contents


be necessary, or as such Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct.  No Agent shall be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to such Agent by the Borrower, a Lender or the L/C Issuer.
 
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
9.04 Reliance by Agent.  Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, such Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  Each
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
9.05 Delegation of Duties.  Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent or the Collateral Agent,
respectively.  Each of the Administrative Agent and the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and the Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
of the Administrative Agent and the Collateral Agent.
 
9.06 Resignation of Agent.  The Administrative Agent or the Collateral Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in
 


92

--------------------------------------------------------------------------------

Table of Contents


the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent or Collateral Agent gives notice of its
resignation, then such retiring Administrative Agent or Collateral Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent or Collateral Agent meeting the qualifications set forth above; provided
that if the Administrative Agent or Collateral Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent or Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent or Collateral Agent on behalf of the Lenders or the L/C Issuer under any
of the Loan Documents, the retiring Administrative Agent or Collateral Agent
shall continue to hold such Collateral until such time as a successor
Administrative Agent or Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or Collateral Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent or Collateral Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent or Collateral Agent, and the
retiring Administrative Agent or Collateral Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent or Collateral Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s or Collateral Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent or Collateral
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent or Collateral Agent was acting as the Administrative Agent.
 
Any resignation by Bank of America as the Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
9.07 Non-Reliance on Agent and Other Lenders.  Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon any Agent, any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter
 


93

--------------------------------------------------------------------------------

Table of Contents


into this Agreement.  Each Lender and the L/C Issuer also acknowledges that it
will, independently and without reliance upon any Agent, any Agent-Related
Person or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the agents listed on the cover page hereof shall have any powers,
duties, liabilities or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.
 
9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and external
counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and
 
       (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
external counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10 Collateral and Guaranty Matters.  The Lenders, the L/C Issuer and the
Hedging Parties irrevocably authorize the Collateral Agent, at its option and in
its discretion,
 


94

--------------------------------------------------------------------------------

Table of Contents
      
 
(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations, the Cash Management Obligations and the
Secured Swap Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit, (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders or, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Security Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender's title insurance policy and such insurer has not
denied coverage or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below; and
 
(b) to subordinate any Lien on any Property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i); and
 
(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.
 
Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent or the Collateral Agent will (and each Lender irrevocably
authorizes such Agent to), at the Borrower's expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Security Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.10.
 
9.11 Indemnification of Agents.  Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each Agent and
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent and Agent-Related Person from and against any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any external counsel for any Agent) incurred
by it; provided that no Lender shall be liable for the payment to any Agent or
Agent-Related Person of any portion of such losses, claims, damages, liabilities
and related expenses resulting from such Agent’s or Agent-Related Person’s own
gross negligence or willful misconduct, as determined by the final judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
9.11.  In the case of any investigation, litigation or proceeding giving rise to
any loss, claim, damage,
 


95

--------------------------------------------------------------------------------

Table of Contents
 
 
 liability and related expense this Section 9.11 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent or Collateral Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including attorney costs) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of the Borrower.  The undertaking
in this Section 9.11 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations, Secured Swap Obligations and Cash Management
Obligations, and the resignation of such Agent.
 
9.12 Intercreditor Agreement. The Collateral Agent is authorized to enter into
the Intercreditor Agreement, and the parties hereto acknowledge, on behalf of
themselves and their Affiliates, that the Intercreditor Agreement is binding
upon them and their Affiliates without execution thereof.
 
 
ARTICLE X.            MISCELLANEOUS
 
10.01 Amendments, Etc.  Subject to the Intercreditor Agreement with respect to
those matters as to which Hedging Parties are entitled to vote thereunder, no
amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Intercreditor Agreement), and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
 
(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby, it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written
 


96

--------------------------------------------------------------------------------

Table of Contents


consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate and (ii) to change the
manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder;
 
(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
 
(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;
 
(g) except as otherwise permitted herein, release any Guarantor from the
Guaranty without the written consent of each Lender; or
 
(h) release of all or substantially all of the Collateral hereunder without the
written consent of each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent or
the Collateral Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent or the Collateral Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
 
No amendment or waiver of any provision of the Intercreditor Agreement shall be
effective unless consented to in writing by the Required Lenders (and as
otherwise required in the Intercreditor Agreement), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
10.02 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, or email as
follows, and all notices and other communications expressly permitted
 


97

--------------------------------------------------------------------------------

Table of Contents


hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
 
(b) if to the Borrower, the Administrative Agent, the Collateral Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and
 
(c) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
       (d) Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
      (e) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR
 


98

--------------------------------------------------------------------------------

Table of Contents
 
 
OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of the Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
 
       (f) Effectiveness of Facsimile Documents and Signatures.  Loan Documents
may be transmitted and/or signed by facsimile.  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent, the Collateral Agent, the L/C Issuer and the
Lenders.  The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
 
       (g) Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
 
          (h) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person.  All telephonic notices to and other telephonic communications with
the Administrative Agent may
 


99

--------------------------------------------------------------------------------

Table of Contents


 be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03 No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
10.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of external counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any external
counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonably out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any external counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party or any Subsidiary thereof
arising out of, in connection with, as a result of or in any other way
associated with (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, and the
performance by the parties hereto of their respective obligations hereunder or
thereunder, (ii) the Collateral, the Loan Documents and consummation of the
transactions or events (including the enforcement or defense thereof and any
occupation, operation, use or maintenance of Collateral or other property of a
Loan Party) at any time associated therewith or contemplated therein, (iii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with
 


100

--------------------------------------------------------------------------------

Table of Contents
 
 
such demand do not strictly comply with the terms of such Letter of Credit),
(iv) any actual or alleged presence or release of Hazardous Materials on or from
any property owned or operated by any Loan Party or any Subsidiary thereof, or
any Environmental Liability related in any way to any Loan Party or any
Subsidiary thereof, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
 
     (c) Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each other Agent, the L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 


101

--------------------------------------------------------------------------------

Table of Contents
 
      (e) Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
      (f) Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
    10.05 Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 


102

--------------------------------------------------------------------------------

Table of Contents


    10.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
(c) Minimum Amounts.
 
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
          (B) in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.
 
      (d) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
 
       (e) Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
          (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
 
          (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the

 
103

--------------------------------------------------------------------------------

Table of Contents
 
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
          (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment unless
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund.
 
(f) Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 10.06; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(g) No Assignment to the Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(h) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(i) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


104

--------------------------------------------------------------------------------

Table of Contents



(j) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
       (k) Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
 
       (l) Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
       (m) Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National
 


105

--------------------------------------------------------------------------------

Table of Contents


 Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.
 
(n) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
    10.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this

106

--------------------------------------------------------------------------------

Table of Contents
 
 
 Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
 
10.08 Deposit Accounts; Right of Setoff.  Each Loan Party hereby grants to L/C
Issuer and each Lender a security interest, a Lien, and a right of offset, each
of which shall be in addition to all other interests, Liens, and rights of L/C
Issuer or any Lender at common Law, under the Loan Documents, or otherwise, to
secure the repayment of the Obligations, the Cash Management Obligations and the
Secured Swap Obligations upon and against (a) any and all moneys, securities or
other property (and the proceeds therefrom) of such Loan Party now or hereafter
held or received by or in transit to L/C Issuer or any Lender from or for the
account of such Loan Party, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) of such
Loan Party with L/C Issuer or any Lender, and (c) any other credits and claims
of such Loan Party at any time existing against L/C Issuer or any Lender,
including claims under certificates of deposit.  If an Event of Default shall
have occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to foreclose upon such Lien
and/or to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the Obligations, the Cash
Management Obligations and the Secured Swap Obligations to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative
 


107

--------------------------------------------------------------------------------

Table of Contents
 
 
Agent promptly after any such foreclosure or such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such foreclosure or such setoff and application.  The remedies of foreclosure
and offset are separate and cumulative, and either may be exercised
independently of the other without regard to procedures or restrictions
applicable to the other.
 
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which
 


108

--------------------------------------------------------------------------------

Table of Contents


comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
10.13 Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.01, the consent of
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders whose consent is required shall not have been obtained, if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
 
       (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
       (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF

109

--------------------------------------------------------------------------------

Table of Contents
 
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
       (c) WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY AGREES THAT SECTIONS 5-1401 AND 4-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THE LOAN
DOCUMENTS AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
       (d) SERVICE OF PROCESS.  IN FURTHERANCE OF THE FOREGOING, BORROWER AND
EACH GUARANTOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION
SYSTEM,  111 EIGHTH AVENUE , NEW YORK, NEW YORK 10011, AS AGENT OF BORROWER AND
EACH GUARANTOR TO RECEIVE SERVICE OF ALL PROCESS BROUGHT AGAINST BORROWER OR
SUCH GUARANTOR WITH RESPECT TO ANY SUCH PROCEEDING IN ANY SUCH COURT IN NEW
YORK, SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY BORROWER AND EACH GUARANTOR TO
BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.  COPIES OF ANY SUCH PROCESS
SO SERVED SHALL ALSO BE SENT BY REGISTERED MAIL TO BORROWER OR SUCH GUARANTOR AT
ITS ADDRESS SET FORTH BELOW, BUT THE FAILURE OF BORROWER OR SUCH GUARANTOR TO
RECEIVE SUCH COPIES SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH PROCESS AS
AFORESAID.  BORROWER AND EACH GUARANTOR SHALL FURNISH TO ADMINISTRATIVE AGENT,
L/C ISSUER AND LENDERS A CONSENT OF CT CORPORATION SYSTEM AGREEING TO ACT
HEREUNDER PRIOR TO THE
 


110

--------------------------------------------------------------------------------

Table of Contents
 
EFFECTIVE DATE OF THIS AGREEMENT.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ADMINISTRATIVE AGENT, L/C
ISSUER AND LENDERS TO BRING PROCEEDINGS AGAINST BORROWER OR EACH GUARANTOR IN
THE COURTS OF ANY OTHER JURISDICTION.  IF FOR ANY REASON CT CORPORATION SYSTEM
SHALL RESIGN OR OTHERWISE CEASE TO ACT AS BORROWER’S OR EACH GUARANTOR’S AGENT,
BORROWER AND SUCH GUARANTOR HEREBY IRREVOCABLY AGREES TO (A) IMMEDIATELY
DESIGNATE AND APPOINT A NEW AGENT REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT
TO SERVE IN SUCH CAPACITY AND, IN SUCH EVENT, SUCH NEW AGENT SHALL BE DEEMED TO
BE SUBSTITUTED FOR CT CORPORATION SYSTEM FOR ALL PURPOSES HEREOF AND (B)
PROMPTLY DELIVER TO ADMINISTRATIVE AGENT THE WRITTEN CONSENT (IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT) OF SUCH NEW AGENT
AGREEING TO SERVE IN SUCH CAPACITY.
 
10.15 Waiver of Jury Trial and Special Damages.  EACH PARTY HERETO AND EACH
OTHER LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO AND EACH OTHER LOAN
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH LOAN PARTY AND EACH
LENDER HEREBY FURTHER (A) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY “SPECIAL DAMAGES,” AS DEFINED BELOW, (B) CERTIFY THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (C)
ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION.  AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL,
CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT
DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY
PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.
 


111

--------------------------------------------------------------------------------

Table of Contents
 
 
   10.16 No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Borrower and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that:  (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Syndication Agent and the Arrangers, on
the other hand, and the Borrower and each other Loan Party is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Syndication Agent and any Arranger each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, any other Loan Party or any of their respective
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent, the Syndication Agent nor any Arranger
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrower or any other Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, the Syndication
Agent or any Arranger advised or is currently advising the Borrower, any other
Loan Party or any of their respective Affiliates on other matters) and neither
the Administrative Agent, the Syndication Agent nor any Arranger has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Syndication Agent and each Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent,
the Syndication Agent and each Arranger have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate.  Each of the Borrower and
the other Loan Parties hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent,
the Syndication Agent and any Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.
 
    10.17 USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 


112

--------------------------------------------------------------------------------

Table of Contents
 
    10.18 No General Partner's Liability.  The Administrative Agent and the
Lenders agree for themselves and their respective successors and assigns,
including any subsequent holder of any Note, that no claim under this Agreement
or under any other Loan Document shall be made against General Partner, and that
no judgment, order or execution entered in any suit, action or proceeding,
whether legal or equitable, hereunder or on any other Loan Document shall be
obtained or enforced, against General Partner or its assets for the purpose of
obtaining satisfaction and payment of amounts owed under this Agreement or any
other Loan Document.
 
    10.19 Time of the Essence.  Time is of the essence of the Loan Documents.
 
    10.20 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Remainder of page intentionally left blank.]
 


 

--------------------------------------------------------------------------------

Table of Contents


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 


 
TARGA RESOURCES PARTNERS LP
 


 
By:     Targa Resources GP LLC, its sole general partner
 


 


 


 
By:    /s/ Howard M. Tate 
 
 Howard M. Tate
 
 Vice President – Finance and Assistant Treasurer
 


 
 




                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


BANK OF AMERICA, N.A., as Administrative Agent
 


 


 
    By:              /s/ Todd Mac Neill
 
Name:  Todd Mac Neill
 
Title:    Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


BANK OF AMERICA, N.A., as a Lender,
 
L/C Issuer and Swing Line Lender
 


 


 
By:              /s/ Adam H.
Fey                                                              
 
Name:  Adam H. Fey
 
Title:    Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender








By:              /s/ Paul
Pritchett                                                              
 
Name:   Paul Pritchett
 
Title:     Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES
INC., as
 
Co-Documentation Agent and as a Lender
 


 


 
By:              /s/ Gregory
Hanson                                                              
 
Name:   Gregory Hanson
 
Title:     Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


ROYAL BANK OF CANADA, as
 
Co-Documentation Agent and as a Lender
 


 


 
By:              /s/ Scott
Gildea                                                              
 
Name:   Scott Gildea
 
Authorized Signatory
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


THE ROYAL BANK OF SCOTLAND PLC, as
 
Co-Documentation Agent and as a Lender
 


 


 
By:              /s/ Brian Smith
 
Name:   Brian Smith
 
Title:     Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


BNP PARIBAS, as a Lender
 


 


 
By:                   /s/ Mark A.
Cox                                                        
 
Name:    Mark A. Cox
 
Title:      Director
 
By:                   /s/ Greg
Smothers                                                        
 
Name:    Greg Smothers
 
Title:      Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


SOCIÉTÉ GÉNÉRALE, as a Lender
 


 


 
By:              /s/ Elena
Robciuc                                                              
 
Name:   Elena Robciuc
 
Title:     Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


BMO CAPITAL MARKETS FINANCING, INC., as a Lender
 


 


 
By:                   /s/ Cahal
Carmody                                                        
 
Name:    Cahal Carmody
 
Title:      Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


ABN AMRO BANK N.V., as a Lender
 


 


 
By:                   /s/ Jim
Moyes                                                        
 
Name:    Jim Moyes
 
Title:      Managing Director
 
By:                   /s/ John Reed
 
Name:    John Reed
 
Title:      Director
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


THE BANK OF NOVA SCOTIA, as a Lender
 


 


 
By:                   /s/ Gregory E. George
 
Name:    Gregory E. George
 
Title:       Managing Director
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


CITIBANK, N.A., as a Lender
 


 


 
By:              /s/ Ashish
Sethi                                                              
 
Name:    Ashish Sethi
 
Title:      Attorney-in-Fact
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


AMEGY BANK NATIONAL ASSOCIATION, as a Lender
 


 


 
By:              /s/ W. Bryan
Chapman                                                              
 
Name:    W. Bryan Chapman
 
Title:       Senior Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


COMPASS BANK, as a Lender
 


 


 
By:              /s/ Murray E.
Brasseux                                                              
 
Name:    Murray E. Brasseux
 
Title:      Executive Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


U.S. BANK NATIONAL ASSOCIATION, as a Lender
 


 


 
By:              /s/ Tracy L.
Harnisch                                                              
 
Name:    Tracy L. Harnisch
 
Title:      Assistant Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


FORTIS CAPITAL CORP., as a Lender
 


 


 
By:              /s/ Darrell
Holley                                                              
 
Name:    Darrell Holley
 
Title:      Managing Director
 
By:                   /s/ David
Montgomery                                                        
 
Name:    David Montgomery
 
Title:      Senior Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


JPMORGAN CHASE BANK, N.A., as a Lender
 


 


 
By:              /s/ Kevin J.
Utsey                                                              
 
Name:   Kevin J. Utsey
 
Title:     Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


COMERICA BANK, as a Lender
 


 


 
By:              /s/ Josh
Strong                                                              
 
Name:    Josh Strong
 
Title:     Corporate Banking Officer
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


GUARANTY BANK, as a Lender
 


 


 
By:              /s/ Jim R.
Hamilton                                                              
 
Name:    Jim R. Hamilton
 
Title:      Senior Vice President
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


NATIXIS, as a Lender
 


 


 
By:              /s/ Louis P. Laville,
III                                                              
 
Name:    Louis P. Laville, III
 
Title:      Managing Director
 
By:              /s/ Daniel
Payer                                                              
 
Name:    Daniel Payer
 
Title:      Director
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


UBS LOAN FINANCE LLC, as a Lender
 


 


 
By:              /s/ Richard L.
Tavrow                                                              
 
Name:    Richard L. Tavrow
 
Title:      Director
 
By:              /s/ Irja R.
Otsa                                                              
 
Name:    Irja R. Otsa
 
Title:      Associate Director
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


LEHMAN BROTHERS COMMERCIAL BANK, as a Lender
 


 


 
By:              /s/ George
Janes                                                              
 
Name:    George Janes
 
Title:      Chief Credit Officer
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


CREDIT SUISSE, as a Lender
 


 


 
By:              /s/ James
Moran                                                              
 
Name:    James Moran
 
Title:      Managing Director
 
By:              /s/ Nupur
Kumar                                                              
 
Name:    Nupur Kumar
 
Title:      Associate
 


                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


GOLDMAN SACHS CREDIT PARTNERS L.P., as a Lender
 


 


 
By:                   /s/ Mark
Walton                                                        
 
Name:    Mark Walton
 
Title:      Authorized Signatory
 
 




                                                                                                                                          [Credit
Agreement Signature Page]

 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE 1.01
 
CERTAIN PERMITTED HEDGING PARTIES
 
Bank of America, N.A.
 
Bank of Montreal
 
BP Corporation North America Inc.
 
BP Products North America Inc.
 
ConocoPhillips Gas Power Marketing, a division of ConocoPhillips, Inc.
 
Coral Energy Resources LP
 
Deutsche Bank AG, New York Branch
 
ExxonMobil Corporation
 
J. Aron & Company
 
JPMorgan Chase Bank, N.A.
 
Merrill Lynch Commodities, Inc.
 
Morgan Stanley Capital Group, Inc.
 
Sempra Energy Trading Group.
 
Shell Trading (US) Company
 
Société Générale
 
Wachovia Bank, National Association
 
*           In each case, the Hedging Party shall be the Affiliate which is
trading entity of the counterparties specified above.
 


 


 


 


 


 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE 2.01
 
COMMITMENTS
 
AND APPLICABLE PERCENTAGES
 
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$29,750,000
5.950000000%
Wachovia Bank, National Association
$29,750,000
5.950000000%
Merrill Lynch Capital
$29,500,000
5.900000000%
The Royal Bank of Scotland plc
$29,500,000
5.900000000%
Royal Bank of Canada
$29,500,000
5.900000000%
BNP Paribas
$25,000,000
5.000000000%
Société Générale
$25,000,000
5.000000000%
BMO Capital Markets Financing, Inc.
$25,000,000
5.000000000%
ANB AMRO Bank N.V.
$25,000,000
5.000000000%
The Bank of Nova Scotia
$25,000,000
5.000000000%
Citibank, NA
$19,000,000
3.800000000%
Amegy Bank National Association
$19,000,000
3.800000000%
Compass Bank
$19,000,000
3.800000000%
U.S. Bank National Association
$19,000,000
3.800000000%
Fortis Capital Corp.
$19,000,000
3.800000000%
JPMorgan Chase Bank, N.A.
$19,000,000
3.800000000%
Comerica Bank
$19,000,000
3.800000000%
Guaranty Bank
$19,000,000
3.800000000%
Natixis
$19,000,000
3.800000000%
UBS Loan Finance LLC
$14,000,000
2.800000000%
Lehman Brothers Commercial Bank
$14,000,000
2.800000000%
Credit Suisse
$14,000,000
2.800000000%
Goldman Sachs Credit Partners L.P.
$14,000,000
2.800000000%
Total
$500,000,000
100.000000000%

 


 


 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE 4.01
 
SECURITY DOCUMENTS
 
1.  
Guaranty Agreement.

 
2.  
Pledge and Security Agreement.

 
3.  
Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement from Targa North Texas LP, to PRLAP, Inc., as Trustee and
Bank of America, N.A., as Collateral Agent.

 
4.  
Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement from Targa Intrastate Pipeline LP to PRLAP, Inc., as Trustee
and Bank of America, N.A., as Collateral Agent.

 
5.  
UCC-1 Financing Statements related to all of the foregoing.

 


 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE 5.13
 
SUBSIDIARIES;
 
OTHER EQUITY INVESTMENTS
 


 
Part (a).                      Subsidiaries.
 
Targa Resources Operating GP LLC, a Delaware limited liability company
 
Targa Resources Operating LP, a Delaware limited partnership
 
Targa North Texas GP LLC, a Delaware limited liability company
 
Targa North Texas LP, a Delaware limited partnership
 
Targa Intrastate Pipeline LLC, a Delaware limited liability company
 
Part (b).                      Other Equity Investments.
 
Part (b)(ii).                 Loan Party Information.
 
NAME
JURISDICTION OF FORMATION
ADDRESS OF PRINCIPAL PLACE OF BUSINESS
 
FEIN
   
ORGANIZATIONAL ID NUMBER
 
PRIOR NAMES
PRIOR JURISDICTION OF FORMATION
Targa Resources Partners LP
Delaware
1000 Louisiana, Ste. 4300 Houston, TX  77002
    65-1295427       4239562  
None
None
Targa Resources Operating GP LLC
Delaware
1000 Louisiana, Ste. 4300 Houston, TX  77002
    64-0949235       4292540  
None
None
Targa Resources Operating LP
Delaware
1000 Louisiana, Ste. 4300 Houston, TX  77002
    64-0949238       4292546  
None
None
Targa North Texas GP LLC
Delaware
1000 Louisiana, Ste. 4300 Houston, TX  77002
 
None
      4066474  
None
None
Targa North Texas LP
Delaware
1000 Louisiana, Ste. 4300 Houston, TX  77002
    20-4036176       4067407  
None
None
Targa Intrastate Pipeline LLC
Delaware
1000 Louisiana, Ste. 4300 Houston, TX  77002
    76-0634836       3173058  
Dynegy Intrastate Pipeline, LLC
None



 


 

--------------------------------------------------------------------------------

Table of Contents


Part (b)(ii).                      Other Equity Investments.
 
None.
 


 


 


 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE 5.21
 
MATERIAL REAL PROPERTY
 
Material Fee Owned Property:
 
The cryogenic natural gas processing plant located in Wise County, Texas,
including the real property owned by Targa North Texas on which the Chico Plant
and related equipment and operations are located.
 
Material Leased Property:
 
The cryogenic natural gas processing plant located in Shackelford County, Texas,
including the real property leased by Targa North Texas on which the Shackelford
Plant and related equipment and operations are located.
 


 


 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE 6.07
 
INSURANCE SUMMARY
 
Insurance requirements with respect to business interruption and liability for
injury to persons and property as required by Section 6.07 shall be for
coverages (and deductibles in the case of liability coverage) as are customarily
carried under similar circumstances and subject to the following minimum amounts
and periods:


1)  
Comprehensive General/Excess Liability Insurance covering liability for third
party property damage and/or bodily injury, with a minimum coverage of
$100,000,000 per occurrence (subject to customary annual aggregate limits).



2)  
Business Interruption Insurance providing coverage for operations for not less
than a 12 month period of indemnity with no more than a  60 day waiting period.



As of the Closing Date, the Loan Parties maintain the actual insurance policies
as set forth on the following two pages, but such policies are not part of the
minimum insurance requirements.


 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE 6.07
 
INSURANCE SUMMARY
 

   
LINE OF COVERAGE
LIMIT OF LIABILITY
RETENTION/
DEDUCTIBLE
POLICY
TERM
  1 )
Workers’ Compensation/
Employer’s Liability
Statutory/$1MM per occurrence
$250,000 per occurrence
10/31/06-
10/31/07
  2 )
Business Auto Liability
$1MM any one occurrence CSL
Self-Insure Auto Physical Damage
$250,000 per occurrence
10/31/06-
10/31/07
  3 )
Excess Liability (Includes Sudden & Accidental Pollution)
1st Layer Excess Liability
$35MM and in the aggregate as applicable excess of underlying limits
(Includes Employment Practices Liability, limited Errors & Omissions, Incidental
Medical Malpractice, etc.)
As per Schedule of Underlyings, including $1MM GL SIR.
10/31/06-
10/31/07
  4 )
2nd Layer Excess Liability
$100MM xs $35MM
Underlying
10/31/06-
10/31/07
  5 )
3rd Layer Excess Liability
$25MM xs $135MM
Underlying
10/31/06-
10/31/07
  6 )
4th Layer Excess Liability
$140MM xs $160MM
Underlying
10/31/06-
10/31/07
  7 )
5th Layer Excess Liability
$100MM xs $300MM (total $400MM)
Underlying
10/31/06-
10/31/07
  8 )
“All Risk” Onshore Property Insurance Coverage
 
Flood, Windstorm, Earthquake are Annual Aggregate Limits
 
MLP will have separate Aggregate/Sublimits under main Targa policy
$400MM per occurrence CSL Replacement Cost Value property damage (except for ACV
on old shut-down TMS gas plants/compressor stations), boiler & machinery, EDP,
transit, earthquake, flood, windstorm, expediting expenses, extra expenses,
product stored below ground, construction projects, pollution cleanup.
Program placed in following layers:
$50MM Primary (Incl. Flood/Windstorm)
$50MM xs $50MM Excess (Incl. F/W)
$300MM xs $100MM Excess (Excl. F/W)
$500K (Interest)
Plants < $50MM
$1MM (100%)
Plants > $50MM
Windstorm/Flood:
2.0% of Insured Values, subject to $2.5MM (100%) MIN and $10MM (100%) MAX
10/31/05-
4/16/07
  9 )
Business Interruption/
Contingent Business Interruption
Gross earnings – actual loss sustained wording
24 Mos. Period of Indemnity
$10MM CBI Named Customers/Suppliers
$5MM CBI Un-named Customers/Suppliers
30 day waiting period
10/31/05-
4/16/07
  10 )
Stand-Alone Terrorism Property/BI Coverage
$200MM per occurrence/policy aggregate
$1MM PD
30 day wait BI
10/31/05-
4/16/07




 
 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE 7.01
 
EXISTING LIENS
 
None.


 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE 7.09
 
AFFILIATE TRANSACTIONS
 
1.  
Borrower Partnership Agreement

 
2.  
Contribution Agreement dated as of December 1, 2005 among Targa Midstream
Services Limited Partnership, Targa GP Inc., Targa LP Inc., Targa Downstream GP
LLC, Targa North Texas GP LLC, Targa Straddle GP LLC, Targa Permian GP LLC,
Targa Versado GP LLC, Targa Downstream LP, Targa North Texas, Targa Straddle LP,
Targa Permian LP and Targa Versado LP (the "2005 Contribution Agreement").

 
3.  
Amendment to 2005 Contribution Agreement dated as of January 1, 2007.

 
4.  
Contribution, Conveyance and Assumption Agreement dated as of February 14, 2007
among the Borrower, Targa Operating LP, General Partner, Targa Operating GP LLC,
Targa GP, Inc., Targa LP, Inc., Targa Regulated Holdings LLC, Targa North Texas
LP, and Targa North Texas GP LLC.

 
5.  
Omnibus Agreement among Targa, the General Partner and the Borrower.

 
6.  
Natural Gas Purchase Agreement dated as of January 1, 2007 between Targa Gas
Marketing LLC and Targa North Texas.

 
7.  
Products Purchase Agreement dated as of January 1, 2007 between Targa Liquids
Marketing and Trade and Targa North Texas.

 


 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE;
 
CERTAIN ADDRESSES FOR NOTICES
 
BORROWER:


Targa Resources Partners LP
1000 Louisiana, Suite 4300
Houston, Texas 77002
Attention:      Vice President - Finance
Telephone:    713.584.1024
Telecopier:    713.584.1523
Electronic Mail:    howardtate@targaresources.com
Website Address:    www.targaresources.com
U.S. Taxpayer Identification Number:  65-1295427


 
ADMINISTRATIVE AGENT:
 


 
Administrative Agent’s Office
 
(for payments and Requests for Credit Extensions):
 
Bank of America, N.A.
 
901 Main St
 
Mail Code: TX1-492-14-11
 
Dallas, TX  75202
 
Attention: Ramon Gomez
 
Telephone: 214.209.2627
 
Telecopier: 214.290.8367
 
Electronic Mail:  ramon.gomez_jr@bankofamerica.com
 
Account No.:  1292000883
 
Ref:  Targa Resources
 
ABA# 026009593
 
Other Notices as Administrative Agent:
 
Bank of America, N.A.
 
Agency Management
 
100 Federal St
 
Mail Code: MA5-100-11-02
 
Boston, MA  02110
 
Attention:  Todd Mac Neill
 
Telephone:  617.434.6842
 
Telecopier:  617.790.1361
 
Electronic Mail:  Todd.G.MacNeill@bankofamerica.com
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
L/C ISSUER:
 
Bank of America, N.A.
 
Trade Operations
 
1 Fleet Way
 
Mail Code: PA6-580-02-30
 
Scranton, PA  18507
 
Attention:  Michael Grizzanti
 
Telephone:  570.330.4214
 
Telecopier:  800.755.8743
 
Electronic Mail:  michael.a.grizzanti@bankofamerica.com
 
 
SWING LINE LENDER:
 
Bank of America, N.A.
 
901 Main St
 
Mail Code: TX1-492-14-11
 
Dallas, TX  75202
 
Attention: Ramon Gomez
 
Telephone: 214.209.2627
 
Telecopier: 214.290.8367
 
Electronic Mail:  ramon.gomez_jr@bankofamerica.com
 
Account No.:  1292000883
 
Ref:  Targa Resources
 
ABA# 026009593
 


 


 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE 10.06
 
PROCESSING AND RECORDATION FEES
 
The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:
 
Transaction
Assignment Fee
   
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
 
-0-
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
$500





 


 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT A
 
FORM OF COMMITTED LOAN NOTICE
 
Date:  ___________, _____
 
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of February 14,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Targa Resources Partners LP, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
L/C Issuer and Swing Line Lender.
 
The undersigned hereby requests (select one):
 
 o
  A Borrowing of Committed Loans
  o A conversion or continuation of Loans

 
 
1.
On________________________________
(a Business Day).

 
 
2.
In the amount of $____________________
.

 
 
3.
Comprised of ______________________________
.

 
 
[Type of Committed Loan requested]

 
 
4.
For Eurodollar Rate Loans:  with an Interest Period of ____________________
months.

 
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
 
TARGA RESOURCES PARTNERS LP
 


 
By:         Targa Resources GP LLC,
 
its sole general partner
 


 


 
By:           
 
Name:
 
Title:




A - 1
Form of Committed Loan Notice

 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date:  ___________, _____
 
To:
Bank of America, N.A., as Swing Line Lender

 
 
Bank of America, N.A., as Administrative Agent

 
 
Ladies and Gentlemen:

 
Reference is made to that certain Credit Agreement, dated as of February 14,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Targa Resources Partners LP, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
L/C Issuer and Swing Line Lender.
 
The undersigned hereby requests a Swing Line Loan:
 
1.           On _____________________ (a Business Day).
 
2.           In the amount of $_______________ .
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 


 
TARGA RESOURCES PARTNERS LP
 


 
By:         Targa Resources GP LLC,
 
its sole general partner
 


 


 
By:           
 
Name:
 
Title:
 
 


 




B - 1
Form of Swing Line Loan Notice

 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT C
 
FORM OF NOTE
 
____________________
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of February 14, 2007 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 


C - 1
Form of Note

 

--------------------------------------------------------------------------------

Table of Contents


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
TARGA RESOURCES PARTNERS LP
 


 
By:         Targa Resources GP LLC,
 
its sole general partner
 


 


 
By:   ______________________________        
 
Name:
 
Title:
 
 
 
 
 


C - 2
Form of Note

 

--------------------------------------------------------------------------------

Table of Contents


LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                                               
           



C -3
Form of Note

 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:  _____________, ______
 
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of February 14,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Targa Resources Partners LP, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
L/C Issuer and Swing Line Lender.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the   of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
 
3.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
 


D -
Form of Compliance Certificate

 

--------------------------------------------------------------------------------

Table of Contents


[select one:]
 
[to the best knowledge of the undersigned, during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
 
--or--
 
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
 
4.           The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
 
5.           The financial covenant analyses and information set forth on
Schedules 2 and 3 attached hereto are true and accurate on and as of the date of
this Certificate.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________________, ______.
 
TARGA RESOURCES PARTNERS LP
 


 
By:         Targa Resources GP LLC,
 
its sole general partner
 


 


 
By: ___________________________________          
 
Name:
 
Title:
 
 




D - 2
Form of Compliance Certificate

 

--------------------------------------------------------------------------------

Table of Contents


For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 2
 
to the Compliance Certificate
 
($ in 000’s)
 
I.
Interest Coverage Ratio.

 
 
A.
Consolidated Adjusted EBITDA (Schedule 3) for such period:
$____________
 

 
 
B.
Interest Expense for the four consecutive fiscal quarter

 

 
period ending on the date hereof:
$____________ 
 

 
 
C.
Consolidated Interest Coverage Ratio (I.A ¸ Line I.B):
________
to 1.0

 

 
Minimum required:
 

 

 
Minimum Interest Coverage Ratio
For any period of four consecutive fiscal quarters ended on or after March 31,
2007
2.25 to 1.00



 
II.
Leverage Ratio(s).

 
 
On the last day of any fiscal quarter if no Unsecured Note Indebtedness is then
outstanding

 
 
Consolidated Leverage Ratio

 
 
A.
Consolidated Funded Indebtedness on such determination date: 
$___________

 
 
B.
Consolidated Adjusted EBITDA for such period (Schedule 3):
$___________
 

 
 
C.
Consolidated Leverage Ratio (Line II.A ¸ Line II.B):
______
to 1.0

 
 
Maximum permitted:

 

 
Maximum Consolidated Leverage Ratio
Closing Date through September 29, 2007
5.75 to 1.0
September 30, 2007 and thereafter
5.00 to 1.0



 
 
On the last day of any fiscal quarter if Unsecured Note Indebtedness is then
outstanding or on the date any Unsecured Note Indebtedness is incurred

 
 
Consolidated Senior Leverage Ratio

 
 
A.
Consolidated Funded Indebtedness (excluding Unsecured Note

 


D-3
Form of Compliance Certificate

 

--------------------------------------------------------------------------------

Table of Contents


 
 Indebtedness) on such determination date:  
$___________

 
 
B.
Consolidated Adjusted EBITDA for the period of four consecutive fiscal quarters
most recently ended (Schedule 3):
$___________
 

 
 
C.
Consolidated Leverage Ratio (Line II.A ¸ Line II.B):
________
to 1

 

 
 Maximum permitted:
 

 

 
Maximum Consolidated Senior Leverage Ratio
Closing Date through September 29, 2007
5.25 to 1.0
September 30, 2007 and thereafter
4.50 to 1.0



 
 
Consolidated Leverage Ratio

 
 
A.
Consolidated Funded Indebtedness on such determination date: 
$___________

 
 
B.
Consolidated Adjusted EBITDA for the period of four consecutive fiscal quarters
most recently ended (Schedule 3):
$___________
 

 
 
C.
Consolidated Leverage Ratio (Line II.A ¸ Line II.B):
________
to 1

 

 
  Maximum permitted:
 

 

 
Maximum Consolidated Leverage Ratio
Closing Date through September 29, 2007
6.25 to 1.0
September 30, 2007 and thereafter
5.50 to 1.0



 
 
During an Acquisition Period

 
 
The maximum permitted Consolidated Leverage Ratio and Consolidated Senior
Leverage Ratio shall be increased by 0.50 to 1.0.

 


D - 4
Form of Compliance Certificate

 

--------------------------------------------------------------------------------

Table of Contents


For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 3
 
to the Compliance Certificate
 
($ in 000’s)
 
Consolidated  Adjusted EBITDA
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
12 Months
Ended
__________
Consolidated Net Income of the Borrower and its Restricted Subsidiaries with
respect to such fiscal quarter
         
+ Interest Expense
         
+Federal, state, local and foreign income taxes
         
+ depreciation, amortization and any other non-cash charges, any non-cash gains
(losses) resulting from SFAS 133
         
+ expenses in connection with the transactions contemplated by the Loan
Documents
         
- cash payments made in such period in respect of non-cash charges, expenses or
losses from prior period
         
-Federal, state, local and foreign income tax credits
         
-all non-cash items of income
         
-actual cash distributions from Unrestricted Subsidiaries in excess of 15% of
Consolidated EBITDA
         
+  pro forma gain (loss) resulting from any Material Acquisition or Disposition
or Subsidiary redesignation
         
+  Material Project EBITDA Adjustments
         
=Consolidated Adjusted EBITDA
         

 


 
 


D - 5
Form of Compliance Certificate

 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT E
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.
 
1.           Assignor:                      ______________________________


2.           Assignee:                      ______________________________


 
______________________________

 
[indicate [Affiliate][Approved Fund] of [identify Lender]]



3.           Borrower(s):                 ______________________________


4.
Administrative Agent:  Bank of America, N.A., as the administrative agent under
the Credit Agreement



E - 1
Form of Assignment and Assumption

 

--------------------------------------------------------------------------------

Table of Contents


5.           Credit Agreement:                                Credit Agreement,
dated as of February 14, 2007, among Targa Resources Partners LP, a Delaware
limited partnership, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender.


6.           Assigned Interest[s]:


Assignor
Assignee
Facility
Assigned
Aggregate
Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans
              ____________   ____________
____________
$________________
$_________
____________%
  ____________   ____________
____________
$________________
$_________
____________%
  ____________   ____________
____________
$________________
$_________
____________%

 
[7.           Trade Date:                      __________________]
 
 
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and] Accepted:


BANK OF AMERICA, N.A., as
  Administrative Agent


By: _________________________________
      Title:


[Consented to:]


By: _________________________________
      Title:


E - 2
Form of Assignment and Assumption

 

--------------------------------------------------------------------------------

Table of Contents


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 


 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.         Representations and Warranties.
 
1.1.         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any Collateral thereunder, (iii) the financial condition of
either Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by either Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 


E - 3
Form of Assignment and Assumption

 

--------------------------------------------------------------------------------

Table of Contents


2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 


 


 


 


E - 4
Form of Assignment and Assumption

 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT F
 


 
FORM OF CONTINUING GUARANTY
 


 


 

--------------------------------------------------------------------------------

Table of Contents


CONTINUING GUARANTY
 
THIS GUARANTY (this “Guaranty”) is made as of February 14, 2007, by each of the
undersigned guarantors and the Additional Guarantors (as hereinafter defined )
(whether one or more “Guarantor”, and if more than one jointly and severally),
in favor of BANK OF AMERICA, N.A., collateral agent  (in such capacity, the
“Collateral Agent”) for the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders from time to time party to the Credit Agreement of even
date herewith among Targa Resources Partners, LP, a Delaware limited partnership
(the “Borrower”), the Administrative Agent the Collateral Agent, the L/C Issuer,
the Swing Line Lender and the Lenders from time to time party thereto (as
amended, supplemented, restated, increased, renewed, extended, refinanced or
otherwise modified from time to time, the “Credit Agreement”; other terms used
and not defined herein having the meanings given to such terms in the Credit
Agreement), certain of the Lenders and their Affiliates owed Cash Management
Obligations, and  the Hedging Parties under the Secured Hedge Agreements (the
Administrative Agent, the Collateral Agent, the L/C Issuer, the Swing Line
Lender, the Lenders, the Lenders and affiliates of Lenders owed Cash Management
Obligations and the Hedging Parties are herein collectively called the “Lender
Parties”.)
 
FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to Targa Resources Partners LP, a
Delaware limited partnership (the “Borrower”), by the Administrative Agent, the
Collateral Agent, the L/C Issuer, the Swing Line Lender or the Lenders, pursuant
to the Credit Agreement, agreements or arrangements with Lenders or Affiliates
of Lenders giving rise to Cash Management Obligations or by the Hedging Parties
pursuant to the Secured Hedge Agreements, the undersigned hereby furnishes its
guaranty of the Guaranteed Obligations (as hereinafter defined) as follows:
 
1.           Guaranty.  The Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of the Obligations, the Secured Swap Obligations and the Cash
Management Obligations, each as defined in that certain Credit Agreement of even
date herewith by and among the Borrower, the Administrative Agent, Collateral
Agent, the L/C Issuer, the Swing Line Lender and the Lenders from time to time
party thereto (as amended, supplemented, restated, increased, renewed, extended,
refinanced or otherwise modified from time to time, the “Credit Agreement”), in
each case, whether recovery upon such indebtedness and liabilities may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Guarantor or the Borrower
under any Debtor Relief Laws and including interest that accrues and expenses
that are incurred or arise after the commencement by or against the Borrower of
any proceeding under any Debtor Relief Laws (collectively, the “Guaranteed
Obligations”).  The Lender Parties’ respective books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantor and conclusive
absent manifest error for the purpose of establishing the amount of the
Guaranteed Obligations.  This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection,
 


 
 

--------------------------------------------------------------------------------

Table of Contents
 
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.  Anything
contained herein to the contrary notwithstanding, the obligations of each
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder or under any
Loan Document by which such Collateral is granted subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code
(Title 11, United States Code) or any comparable provisions of any similar
federal or state law.
 
2.           No Setoff or Deductions; Taxes; Payments.  The Guarantor represents
and warrants that it is organized and resident in the United States of
America.  The Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Guarantor is compelled by law to make such
deduction or withholding.  If any such obligation (other than one arising with
respect to taxes based on or measured by the income or profits of a Lender
Party) is imposed upon the Guarantor with respect to any amount payable by it
hereunder, the Guarantor will pay to the applicable Lender Party, on the date on
which such amount is due and payable hereunder, such additional amount in U.S.
dollars as shall be necessary to enable such Lender Party to receive the same
net amount which such Lender Party would have received on such due date had no
such obligation been imposed upon the Guarantor.  The Guarantor will deliver
promptly to such Lender Party certificates or other valid vouchers for all taxes
or other charges deducted from or paid with respect to payments made by the
Guarantor hereunder.  The obligations of the Guarantor under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.
 
3.           Rights of Lender Parties.  The Guarantor consents and agrees that
the Lender Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Guaranteed Obligations
or any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Lender Parties in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Guaranteed Obligations.  Without limiting the
generality of the foregoing, the Guarantor consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of the Guarantor.
 
4.           Certain Waivers.  The Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Lender Parties) of the liability of the Borrower; (b) any
defense based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
affecting the Guarantor’s liability hereunder; (d) any right to require the
Lender Parties to proceed against the Borrower, proceed against or exhaust any
security for the Guaranteed Obligations, or pursue any other remedy in the
Lender Parties’ power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Lender Parties; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties.  The Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
 
5.           Obligations Independent.  The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against the Guarantor to enforce
this Guaranty whether or not the Borrower or any other person or entity is
joined as a party.
 
6.           Subrogation.  The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and any commitments of the Lender Parties or
facilities provided by the Lender Parties with respect to the Guaranteed
Obligations are terminated.  If any amounts are paid to the Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Lender Parties and shall forthwith be paid to the
Collateral Agent to be applied as set forth in the Credit Agreement to reduce
the amount of the Guaranteed Obligations, whether matured or unmatured.
 
7.           Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Lender Parties or facilities provided by the Lender
Parties with respect to the Guaranteed Obligations are
terminated.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or the Guarantor is made, or any Lender Party exercises
its right of setoff, in respect of the Guaranteed Obligations and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Lender Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not such Lender
Party is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction.  The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.
 
8.           Subordination.  The Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower owing to the Guarantor, whether
now existing or
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
hereafter arising, including but not limited to any obligation of the Borrower
to the Guarantor as subrogee of the Lender Parties or resulting from the
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations.  If the Collateral Agent so requests, any
such obligation or indebtedness of the Borrower to the Guarantor shall be
enforced and performance received by the Guarantor as trustee for the Lender
Parties and the proceeds thereof shall be paid over to the Collateral Agent, for
the benefit of the Lender Parties, to be applied to the Guaranteed Obligations
as provided in the Credit Agreement, but without reducing or affecting in any
manner the liability of the Guarantor under this Guaranty.
 
9.           Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, in connection with
any case commenced by or against the Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Collateral Agent.
 
10.           Expenses.  The Guarantor shall pay on demand all reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of any external counsel) in any way relating to the enforcement or protection of
the Lender Parties’ rights under this Guaranty or in respect of the Guaranteed
Obligations, including any incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and any incurred in the preservation,
protection or enforcement of any rights of the Lender Parties in any proceeding
under any Debtor Relief Laws.  The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.
 
11.           Miscellaneous.  No provision of this Guaranty may be waived,
amended, supplemented or modified, except by a written instrument executed by
the Collateral Agent (with the consent of the Required Lenders or Lenders as may
be required under the Credit Agreement) and the Guarantor.  No failure by any
Lender Party to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.  Unless otherwise agreed by the Collateral Agent and
the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Lender Parties or any term or provision thereof.
 
12.           Condition of Borrower.  The Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that no Lender Party has any duty, and the
Guarantor is not relying on any Lender Party at any time, to disclose to the
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of the Lender Parties to disclose such information and any defense
relating to the failure to provide the same).
 


 

--------------------------------------------------------------------------------

Table of Contents


13.           Setoff.  If and to the extent any payment is not made when due
hereunder, the Lender Parties  may setoff and charge from time to time any
amount so due against any or all of the Guarantor’s accounts or deposits with
the Lender Parties.
 
14.           Covenants.  The Guarantor hereby agrees to observe and comply with
each of the covenants and agreements made in the Credit Agreement, insofar as
they refer to the Guarantor, or the assets, obligations, conditions, agreements,
business, or actions of the Guarantor or to the Loan Documents to which the
Guarantor is a party.
 
15.           Representations and Warranties.  The Guarantor represents and
warrants that each of the representations and warranties contained in Article V
of the Credit Agreement are true, as of the date hereof insofar as they refer to
the Guarantor, to the assets, operations, conditions, agreements, business or
actions of the Guarantor, or to the Loan Documents to which the Guarantor is a
party, except to the extent that any such representation and warranty
specifically refers to an earlier date, in which case such representation and
warranty is true and correct as of such earlier date.
 
16.           Indemnification and Survival.  Without limitation on any other
obligations of the Guarantor or remedies of any Lender Party under this
Guaranty, the Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Lender Party from and against,
and shall pay on demand, any and all damages, losses, liabilities and expenses
(including the reasonable fees, charges and disbursements of any external
counsel) that may be suffered or incurred by such Lender Party in connection
with or as a result of any failure of any Guaranteed Obligations to be the
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms.  The obligations of the Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty.
 
17.           Additional Guarantors.  Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit A hereto
(each, a “Guaranty Supplement”), (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty,” “hereunder,” “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.
 
18.           Loan Document.  This Guaranty is a Loan Document, as defined in
the Credit Agreement, and is subject to the provisions of the Credit Agreement
governing Loan Documents.  The Guarantor hereby ratifies, confirms and approves
the Credit Agreement and the other Loan Documents and, in particular, any
provisions thereof which relate to such Guarantor.
 
19.           Assignment; Notices.    This Guaranty shall (a) bind the Guarantor
and its successors and assigns, provided that the Guarantor may not assign its
rights or obligations under this Guaranty without the prior written consent of
the Collateral Agent (and any attempted
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
assignment without such consent shall be void), and (b) inure to the benefit of
the Lender Parties and their successors and assigns and the Lender Parties may,
subject to Section 10.06 of the Credit Agreement, without affecting the
Guarantor’s obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part.  The Guarantor
agrees that each Lender Party may, subject to Section10.07 of the Credit
Agreement, disclose to any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations of all or part
of the Guaranteed Obligations any and all information in such Lender Party’s
possession concerning the Guarantor, this Guaranty and any security for this
Guaranty.  All notices and other communications to the Guarantor under this
Guaranty shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier to the
Guarantor at its address set forth below or at such other address in the United
States as may be specified by the Guarantor in a written notice delivered to the
Collateral Agent at such office as the Collateral Agent may designate for such
purpose from time to time in a written notice to the Guarantor.
 
20.           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
21.           Submission to Jurisdiction.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
22.           Waiver of Venue.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
23.           Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 19. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
24.           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
26.           FINAL AGREEMENT.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[Remainder of page intentionally left blank.]
 


 

--------------------------------------------------------------------------------

Table of Contents


Executed as of the date first written above.
 
TARGA RESOURCES OPERATING LP
 
By:         Targa Resources Operating GP LLC,
 
its sole general partner
 


 


 
By: __________________________________ 
 
Howard M. Tate
 
Vice President – Finance and Assistant
 
Treasurer
 


 
TARGA RESOURCES OPERATING GP LLC
 


 


 
                         By: __________________________________
 
    Howard M. Tate
 
    Vice President – Finance and Assistant
 
    Treasurer
 


 
TARGA NORTH TEXAS LP
 


 
      By:          Targa North Texas GP LLC,
 
      its sole general partner
 


 


 
By:
__________________________________                                                           
 
                            Howard M. Tate
 
                            Vice President – Finance and Assistant
 
                            Treasurer
 


 
TARGA NORTH TEXAS GP LLC
 


 


 
    By: ____________________________________                                                                      
 
    Howard M. Tate
 
    Vice President – Finance and Assistant
 
    Treasurer
 


 


 

--------------------------------------------------------------------------------

Table of Contents


TARGA INTRASTATE PIPELINE LLC
 


 


 
    By: __________________________________
 
    Howard M. Tate
 
    Vice President – Finance and Assistant
   
    Treasurer
 
Address of each Guarantor:
 


 
1000 Louisiana, Suite 4300
 
Houston, Texas 77002
 
Attention:      Vice President – Finance
 
Telephone:    713.584.1024
 
Telecopier:    713.584.1523
 


 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT A
 
FORM OF GUARANTY SUPPLEMENT
 
__________________, 20____
 
THIS GUARANTY SUPPLEMENT is made as of [mm/dd/yy] (this “Supplement”) and is
delivered pursuant to that certain Continuing Guaranty, dated as of February 14,
2007 (as it may be amended, supplemented or otherwise modified, the “Guaranty”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by the initial Guarantors party thereto in favor of BANK OF
AMERICA, N.A., as collateral agent (“Collateral Agent”).
 
1.           Guaranty.  Pursuant to Section 17 of the Guaranty, the undersigned
hereby:
 
(a)           agrees that this Supplement may be attached to the Guaranty and
that by the execution and delivery hereof, the undersigned becomes a Guarantor
under the Guaranty and the Loan Documents and agrees to be bound by all of the
terms thereof;
 
(b)           represents and warrants that each of the representations and
warranties set forth in the Guaranty, the Credit Agreement and each other Loan
Document and applicable to the undersigned is true and correct both before and
after giving effect to this Supplement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date;
 
(c)           no event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby on the date hereof, that
would constitute an Event of Default or a Default; and
 
(d)           agrees to absolutely and unconditionally guarantee, as a guaranty
of payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
Guaranteed Obligations as provided by Section 1 of the Guaranty.
 
2.           Further Assurances.  The undersigned agrees from time to time, upon
request of the Collateral Agent, to take such additional actions and to execute
and deliver such additional documents and instruments as the Collateral Agent
may request to effect the transactions contemplated by, and to carry out the
intent of, this Supplement.  Any notice or other communication herein required
or permitted to be given shall be given in pursuant to Section 19 of the
Guaranty, and for all purposes thereof, the notice address of the undersigned
shall be the address as set forth on the signature page hereof.
 
This Guaranty shall be governed by, and construed in accordance with, the
internal laws of the State of New York.
 


 

--------------------------------------------------------------------------------

Table of Contents


Executed as of the date first written above.
 
[NAME OF SUBSIDIARY]
 


                         By:                                                                
 
                         Name:
 
                         Title:
 
Address for Notices:
                         ______________________________

                         ______________________________
 
                         ______________________________
 


 


 
Attention:_______________________                                                      
 
Telephone:______________________   
 
Telecopier:______________________  
 


 
ACKNOWLEDGED AND ACCEPTED,
 
as of the date above first written:
 
BANK OF AMERICA, N.A.,
 
as Collateral Agent
 
By:_____________________________
 
Name:
 
Title:
 


 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT G
 
FORM OF OPINION
 


 


 


G - 1
Opinion Matters



 

--------------------------------------------------------------------------------

Table of Contents




 


 


 


 
February 14, 2007
 


 


 


 


 
Bank of America, N.A.,
as Administrative Agent and Collateral Agent
100 Federal St.
Boston, MA  02110


And to each of the Lenders Referred to Herein


 
Re:
$500,000,000 Credit Agreement dated as of February 14, 2007 among Targa
Resources Partners LP, the lenders party thereto, and Bank of America, N.A., as
Administrative Agent

 
Ladies and Gentlemen:
 
We have acted as special New York and Texas counsel for Targa Resources Partners
LP, a Delaware limited partnership (the "Borrower"), Targa Resources GP LLC, a
Delaware limited liability company (the "General Partner"), and each of the
entities listed on Annex I hereto (each a "Guarantor" and collectively, the
"Guarantors"), in connection with the Credit Agreement dated as of February 14,
2007 (the "Credit Agreement") among the Borrower, the financial institutions
listed on the signature pages thereof (the "Lenders"), and Bank of America,
N.A., as agent for the Lenders (in such capacity, the "Administrative
Agent").  The Borrower, the General Partner and the Guarantors are sometimes
referred to herein individually as a "Transaction Party" and collectively as the
"Transaction Parties."  This opinion letter is delivered to you pursuant to
Section 4.01(a)(vii) of the Credit Agreement.
 
Capitalized terms used herein and not otherwise defined herein have the meanings
assigned to such terms in the Credit Agreement. As used herein, (i) "NY UCC"
means the Uniform Commercial Code, as amended and in effect in the State of New
York on the date hereof; (ii) "Texas UCC" means the Uniform Commercial Code, as
amended and in effect in the State of Texas on the date hereof; (iii) "Delaware
UCC" means the Uniform Commercial Code, as amended and in effect in the State of
Delaware on the date hereof; (iv) "UCC" means any of the NY UCC, the Texas UCC
or the Delaware UCC, as applicable; and (v) "Applicable Law" means, with respect
to each Transaction Party, those laws, rules, and regulations of the State of
New York, the State of Texas and of the United States of America as in effect on
the date hereof
 


 

--------------------------------------------------------------------------------

Table of Contents










To the Lenders and the Administrative Agent
February 14, 2007
Page 2 of 13




 
 
which in our experience are normally applicable to such Transaction Party and to
transactions of the type provided for in the Opinion Documents to which such
Transaction Party is a party; provided, however, that Applicable Law does not
include (i) except for our opinion in paragraph 8 below as to the 1940 Act, any
federal or state securities, commodities, insurance, or investment company laws
and regulations; (ii) any federal or state labor, pension, or other employee
benefit laws and regulations; (iii) any federal or state antitrust, trade or
unfair competition laws and regulations; (iv) any federal or state laws and
regulations relating to the environment, safety, health, or other similar
matters; (v) any laws, rules, and regulations of any county, municipality,
subdivision or similar local authority of any jurisdiction or any agency or
instrumentality thereof; (vi) any federal or state tax laws or regulations; or
(vii) any federal or state laws or regulations relating to copyrights, patents,
trademarks, or other intellectual property.
 


 
In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions. We have examined an executed copy of each of the
following agreements, instruments and documents (hereinafter collectively called
the "Opinion Documents"):
 
(a)           the Credit Agreement;
 
 
(b)
each of the Notes listed on Annex II attached hereto (the "Notes");

 
 
(c)
the Continuing Guaranty dated as of February 14, 2007 (the "Guaranty") among the
Guarantors and the Administrative Agent;

 
 
(d)
the Pledge and Security Agreement dated as of February 14, 2007 (the "Pledge
Agreement") among the Borrower, the Guarantors and the Collateral Agent; and

 
 
(e)
each of the Deeds of Trust listed on Annex III attached hereto (individually, a
"Texas Deed of Trust" and collectively, the "Texas Deeds of Trust").

 
We have also examined unfiled copies of the financing statements attached as
Exhibits A-1 through A-8 (in the case of each Transmitting Utility Financing
Statement, however, only the cover page of the Transmitting Utility Financing
Statement contemplated is attached and the referenced Annex A thereto will be a
copy of each Texas Deed of Trust executed by the named debtor) and described on
Annex IV hereto  (collectively, the "Financing Statements").
 
In addition to reviewing the Opinion Documents and Financing Statements
described above, the documents listed on Annex V hereto (hereinafter called, the
"Reliance Materials")
 


 

--------------------------------------------------------------------------------

Table of Contents










To the Lenders and the Administrative Agent
February 14, 2007
Page 3 of 13




 
 
have also been reviewed by our firm in connection with this opinion, which have
been certified to us by an officer of the Borrower as being complete and correct
and continuing in full force and effect as of the date hereof.
 
We have assumed the legal capacity of all natural persons executing documents,
the genuineness of all signatures, the authenticity of original and certified
documents, and the conformity to original or certified copies of all copies
submitted to us as conformed or reproduction copies. As to various questions of
fact relevant to the opinions expressed herein, we have relied upon, and assume
the accuracy of, representations and warranties contained in the Opinion
Documents and certificates and oral or written statements and other information
of or from representatives of the Transaction Parties and others and assume
compliance on the part of the Transaction Parties with their covenants and
agreements contained therein. In connection with the opinions expressed in the
first sentence of paragraph 1 below, we have relied solely upon certificates of
public officials as to the factual matters and legal conclusions set forth
therein.
 
Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:
 
1.           Existence Opinions.  Each of the Borrower, Targa Operating and
Targa North Texas is a limited partnership validly existing and in good standing
under the laws of the State of Delaware. Each of the General Partner, Targa
Operating GP, Targa North Texas GP and Targa Intrastate is a limited liability
company validly existing and in good standing under the laws of the State of
Delaware.  Each Transaction Party has the limited partnership or limited
liability company, as applicable, power and authority to execute and deliver the
Opinion Documents to which it is a party (and in the case of the General
Partner, Targa Operating GP and Targa North Texas GP, to execute and deliver the
Opinion Documents to which the Borrower, Targa Operating and Targa North Texas,
respectively, is a party on behalf of such Transaction Party, acting as general
partner for such Transaction Party) and to perform its obligations thereunder.
 
2.           Authorization Opinion.  The execution and delivery by each
Transaction Party of the Opinion Documents to which it is a party and the
performance by such Transaction Party of its obligations thereunder, and the
granting by each Transaction Party of the security interests provided for in the
Opinion Documents, have been authorized by all necessary limited liability
company or partnership, as applicable, action in respect of, such Transaction
Party.  Exhibit C attached hereto sets forth the officers of each Transaction
Party who are duly authorized to execute and deliver the Loan Documents to be
executed by such Transaction Party and each such officer is duly authorized to
execute and deliver, on behalf of such Transaction Party, the applicable Loan
Documents to be executed by such Transaction Party.
 


 

--------------------------------------------------------------------------------

Table of Contents










To the Lenders and the Administrative Agent
February 14, 2007
Page 4 of 13




 
     3.           Approvals; Other Required Actions.  The execution and delivery
by each Transaction Party of the Opinion Documents to which it is a party and
the performance by such Transaction Party of its obligations thereunder, and the
granting by each Transaction Party of the security interests provided for in the
Opinion Documents, do not require under Applicable Law any filing or
registration by such Transaction Party with, or approval or consent of, any
Governmental Authority that has not been made or obtained, except (a) those
required in the ordinary course of business to comply with applicable law or
regulation and not specifically related to the financing or collateral
arrangements contemplated by the Opinion Documents, (b) to perfect security
interests, if any, granted by such Transaction Party thereunder, and (c) those
that may be applicable to the disposition of any collateral pursuant to
securities and other laws.
 
4.           Enforceability Opinion.  Each of the Opinion Documents constitutes,
with respect to each Transaction Party that is a party thereto, a valid and
binding obligation of such Transaction Party, enforceable against such
Transaction Party in accordance with its terms.
 
5.           "No Violation" Opinions.  The execution and delivery by each
Transaction Party of the Opinion Documents to which it is a party and the
performance by such Transaction Party of its obligations thereunder, and the
granting by the Borrower of the security interests provided for in the Opinion
Documents, do not violate (a) any provision of the Organizational Documents of
such Transaction Party, (b) any Applicable Law, (c) any agreement binding upon
such Transaction Party or its property that is listed on the attached Exhibit B,
or (d) to our knowledge after due inquiry, any court decree or order binding
upon such Transaction Party or its property; provided that we express no opinion
with respect to any violation not readily ascertainable from the face of any
such agreement or arising under or based upon any cross default provision
insofar as it relates to a default under an agreement not so identified to us.
 
6.           No Creation of Liens Opinion.  The execution and delivery by each
Transaction Party of the Opinion Documents to which it is a party and the
performance by such Transaction Party of its obligations thereunder, and the
granting by each Transaction Party of the security interests provided for in the
Opinion Documents, will not result in or require the creation or imposition of
any security interest or lien upon any of its properties pursuant to the
provisions of any agreement binding upon such Transaction Party or its
properties that is listed on the attached Exhibit B, other than security
interests or liens in favor of the Collateral Agent created under any of the
Opinion Documents.
 
7.           Margin Regulations Opinion.  The borrowings by the Borrower under
the Credit Agreement and the application of the proceeds thereof as provided in
the Credit Agreement will not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System (the "Margin Regulations").
 


 

--------------------------------------------------------------------------------

Table of Contents










To the Lenders and the Administrative Agent
February 14, 2007
Page 5of 13






8.           Investment Company Act Opinion.  No Transaction Party is required
to register as an "investment company" (under, and as defined in, the Investment
Company Act of 1940, as amended (the "1940 Act")) and no Transaction Party is a
company controlled by a company required to register as such under the 1940
Act.  For purposes of the opinion given in this paragraph 8, we have reached our
legal conclusion based solely on factual matters certified to us in an officer's
certificate and we have not performed any additional diligence in connection
with such opinion.
 
9.           Creation of Security Interests Opinion.  The Pledge Agreement
creates in favor of the Collateral Agent for the benefit of the Secured Parties,
as security for the Secured Obligations (as defined in the Pledge Agreement), a
security interest in each Transaction Party's rights in the Collateral (as
defined in the Pledge Agreement) to the extent a security interest in such
Collateral may be created under Article 9 of the NY UCC (the "Article 9
Collateral").
 
10.           Central Filing Perfection Opinions.  Upon the effective filing of
the Delaware Financing Statements (as defined on Annex IV hereto) with the
Delaware Filing Office, the Collateral Agent will have, for the benefit of the
Secured Parties, a perfected security interest in that portion of the Article 9
Collateral described therein in which a security interest may be perfected by
filing a financing statement with the Delaware Filing Office under the Delaware
UCC.
 
11.           Form of Texas Deeds of Trust.  Each Texas Deed of Trust is in
appropriate form to be accepted for filing in the real property records of each
county in Texas in which the Deed of Trust Property described therein is located
and creates a valid and effective (a) lien in favor of the trustee named therein
for the benefit of the Administrative Agent, as beneficiary, upon that portion
of the Mortgaged Property constituting real property, and (b) security interest
in, the applicable Transaction Party's rights in that portion of the Mortgaged
Property described therein consisting of fixtures ("Fixtures") attached thereto
located in Texas (collectively, the "Deed of Trust Property"), to the extent
that such a security interest may be perfected under the Texas UCC solely by
filing the Deed of Trust in the real property records of each county in Texas in
which the Deed of Trust Property is located.  The descriptions of those portions
of the Deed of Trust Property located within the State of Texas which are shown
on Exhibit “A” attached to each Texas Deed of Trust are legally sufficient
descriptions for the purpose of creating and maintaining the Liens purported to
be created by the Texas Deed of Trust and for the purposes of all applicable
recording, filing and registration laws in the State of Texas.
 
12.           Required Filings for Perfection.  In order to provide constructive
notice of the lien covering that portion of the Deed of Trust Property
constituting real property and the fixture filing covering that portion of the
Deed of Trust Property consisting of Fixtures created by the Texas Deeds of
Trust, it is necessary to record each Texas Deed of Trust in the real property
 


 

--------------------------------------------------------------------------------

Table of Contents










To the Lenders and the Administrative Agent
February 14, 2007
Page 6 of 13




 
 
records of each county in Texas in which the Deed of Trust Property covered
thereby is located pursuant to the recording, indexing and filing systems
established pursuant to applicable Texas law. Except for the filing of each
Texas Deed of Trust in the real property records of each county in Texas in
which the Deed of Trust Property covered thereby is located, and, with respect
to Fixtures, subject to the terms of opinion paragraph 13, no documents or
instruments need be recorded, registered or filed in any public office in the
State of Texas to perfect the security interests in the real property and
Fixtures of the Borrower located in Texas which constitute part of the Deed of
Trust Property described in the Texas Deeds of Trust.
 
13.           Transmitting Utility Financing Statements. Each of the
Transmitting Utility Financing Statements (as defined on Annex IV hereto) is in
appropriate form for filing in the Delaware Filing Office.  If any of the
applicable Transaction Parties is deemed not to be a transmitting utility, as
such term is defined in the Delaware UCC, upon the recordation of each Texas
Deed of Trust in the real property records of each county in Texas in which the
Deed of Trust Property covered thereby is located, the Collateral Agent will
have a perfected security interest in the Fixtures of such Transaction Party
located in Texas which constitute part of the Deed of Trust Property described
in such Texas Deed of Trust.  If, however, such Transaction Party is deemed to
be a transmitting utility, as such term is defined in the Delaware UCC, upon the
filing of the Transmitting Utility Financing Statement naming such Transaction
Party as debtor in the Delaware Filing Office, the Collateral Agent will have a
perfected security interest in the Fixtures of such Transaction Party located in
Texas which constitute part of the Deed of Trust Property described in such
Texas Deed of Trust.  If a Transaction Party is a transmitting utility, as such
term is defined in the Delaware UCC, and the filed Transmitting Utility
Financing Statement naming such Transaction Party as debtor so indicates, such
Transmitting Utility Financing Statement is effective until a termination
statement is filed pursuant to Section 9-515(f) of the Delaware UCC.
 
14.           Choice of Law Provision New York—Enforceability under Texas
Law.  If the issue is properly presented before a Texas or a federal court
applying Texas choice of law rules, such court should hold that the provisions
contained in the Opinion Documents (other than in the Texas Deeds of Trust)
relating to the choice of New York law to govern such Opinion Documents are
valid under the laws of the State of Texas.
 
15.           Litigation Opinion.  To Our Actual Knowledge there are no legal
proceedings (i) pending before any court or arbitration tribunal or (ii) overtly
threatened in writing, in each case, against any Transaction Party that seek to
enjoin or otherwise interfere directly with the transactions contemplated by the
Opinion Documents. For purposes of this opinion, (i) "To Our Actual Knowledge"
means the Actual Knowledge (as hereinafter defined) of any lawyer included in
the Covered Lawyer Group; (ii) "Actual Knowledge" means, with respect to any
 


 

--------------------------------------------------------------------------------

Table of Contents










To the Lenders and the Administrative Agent
February 14, 2007
Page 7 of 13




 
 
person, the conscious awareness of facts by such person; and (iii) the "Covered
Lawyer Group" means lawyers currently at Bracewell & Giuliani LLP ("BG") who
have been actively involved in negotiating the Opinion Documents and the
transactions contemplated thereby or preparing this opinion letter.  In making
the statements set forth in this opinion, we have inquired as to the Actual
Knowledge of the lawyers included in the Covered Lawyer Group with respect to
the existence of the legal proceedings described above and we have relied on
certificates of officers or other representatives of the Transaction Parties. We
have not, however, made any review, search or investigation of any public or
private records or files, including, without limitation, litigation dockets or
other records or files of the Transaction Parties or of BG.
 
The opinions set forth above are subject to the following assumptions and
qualifications, and with your permission, all of the following assumptions and
statements of reliance have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated, and we express no opinion with respect to the subject matter or accuracy
of the assumptions or items upon which we have relied.   Further, whenever our
opinion is based on circumstances, matters or facts "to our knowledge after due
inquiry" we have relied exclusively on certificates of certain officers of the
Transaction Parties as to the existence or non-existence of the circumstances,
matters or facts upon which such opinion is based.  While we have not made any
independent or other investigation or inquiry as to any such circumstances,
matters or facts, we have no reason to believe that any such certificate is
untrue or inaccurate in any material respect.
 
(A) Our opinion in paragraph 4 above is subject to (i) applicable bankruptcy,
insolvency, reorganization, fraudulent transfer and conveyance, voidable
preference, moratorium, receivership, conservatorship, arrangement or similar
laws, and related regulations and judicial doctrines, affecting creditors'
rights and remedies generally, or affecting the rights and remedies of creditors
generally, (ii) general principles of equity (including, without limitation,
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses, the exercise of judicial discretion and limits on the availability of
equitable remedies), whether such principles are considered in a proceeding at
law or in equity, and (iii) the qualification that certain provisions of the
Opinion Documents may be unenforceable in whole or in part under the laws
(including judicial decisions) of the States of New York, Texas or Delaware or
the United States of America, but the inclusion of such provisions does not
affect the validity as against the Transaction Parties party thereto of the
Opinion Documents as a whole, and the Opinion Documents contain adequate
provisions for the practical realization of the principal benefits provided by
the Opinion Documents, in each case subject to the other qualifications
contained in this letter.
 


 

--------------------------------------------------------------------------------

Table of Contents










To the Lenders and the Administrative Agent
February 14, 2007
Page 8 of 13






(B) We express no opinion as to the validity or enforceability of any provision
in the Opinion Documents:
 
          (i) establishing standards for the performance of the obligations of
good faith, diligence, reasonableness and care prescribed by the applicable UCC
or of any of the rights or duties referred to in Section 9-603 of the NY UCC or
the Delaware UCC or Section 9.603 of the Texas UCC;
 
       (ii) relating to indemnification, contribution, exculpation or release of
liability in connection with violations of any securities laws or statutory
duties or public policy, or in connection with willful, reckless or unlawful
acts or gross negligence or strict liability of the indemnified, released or
exculpated party or the party receiving contribution;
 
          (iii) providing that any person or entity may exercise set-off rights
other than in accordance with and pursuant to applicable law;
 
          (iv) purporting to confer, or constituting an agreement with respect
to, subject matter jurisdiction of United States federal courts to adjudicate
any matter;
 
          (v) specifying that provisions may be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of such Opinion
Documents;
 
          (vi) providing that decisions by a party are conclusive or may be made
in its sole discretion;
 
          (vii) providing that a guarantee will not be affected by a
modification of the obligation guaranteed in cases where the modification
increases or materially changes such obligation;
 
          (viii) purporting to create a power of attorney; and
 
      (ix) providing for restraints on alienation of property and purporting to
render transfers of such property void and of no effect or prohibiting or
restricting the assignment or transfer of property or rights to the extent that
any such prohibition or restriction is ineffective pursuant to Sections 9-406
through 9-409 of the NY UCC or the Delaware UCC or Sections 9.406 through 9.409
of the Texas UCC.
 
(C)           We express no opinion as to the enforceability of any purported
waiver, release, variation, disclaimer, consent or other agreement to similar
effect (all of the foregoing,
 


 

--------------------------------------------------------------------------------

Table of Contents










To the Lenders and the Administrative Agent
February 14, 2007
Page 9 of 13




 
 
collectively, a "Waiver") by any Transaction Party under the Opinion Documents
to the extent limited by Sections 9-602 or 9-624 of the NY UCC or Delaware UCC
or Sections 9.602 or 9.624 of the Texas UCC.
 
(E)           Our opinions in paragraphs 9, 10 and 13 are subject to the
following assumptions, qualifications and limitations:
 
(i)           Any security interest in the proceeds of collateral is subject in
all respects to the limitations set forth in Section 9-315 of the NY UCC or
Delaware UCC or Section 9.315 of the Texas UCC.
 
(ii)           We express no opinion as to the nature or extent of the rights,
or the power to transfer rights, of any Transaction Party in, or title of any
Transaction Party to, any collateral under any of the Opinion Documents, or
property purporting to constitute such collateral, or the value, validity,
enforceability or effectiveness for any purpose of any such collateral or
purported collateral, and we have assumed that each Transaction Party has
sufficient rights in, or power to transfer rights in, all such collateral or
purported collateral for the security interests provided for under the Opinion
Documents to attach.
 
(iii)           Other than as expressly noted in paragraphs 9 through 13 above,
we express no opinion as to (x) the creation, validity or enforceability of, any
pledge, security interest, assignment for security, lien or other encumbrance,
as the case may be, that may be created or purported to be created under the
Opinion Documents.  We also express no opinion as to the priority of any pledge,
security interest, assignment for security, lien or other encumbrance, as the
case may be, that may be created or purported to be created under the Opinion
Documents.
 
(iv)           We express no opinion as to security interests in any commercial
tort claims.
 
(v)           In the case of property that becomes collateral under the Opinion
Documents after the date hereof, Section 552 of the United States Bankruptcy
Code limits the extent to which property acquired by a debtor after the
commencement of a case under the United States Bankruptcy Code may be subject to
a lien arising from a security agreement entered into by the debtor before the
commencement of such case.
 
(vi)           We express no opinion as to the enforceability of the security
interests under the Opinion Documents in any item of collateral subject to any
restriction on or prohibition against transfer contained in or otherwise
applicable to such item of collateral or any contract, agreement, license,
permit, security, instrument or document constituting,
 


 

--------------------------------------------------------------------------------

Table of Contents










To the Lenders and the Administrative Agent
February 14, 2007
Page 10 of 13






evidencing or relating to such item, except to the extent that any such
restriction is rendered ineffective pursuant to any of Sections 9-406 through
9-409, inclusive, of the  UCC.
 
(vii)           We call to your attention that Article 9 of the Texas UCC and
the Delaware UCC requires the filing of continuation statements within the
period of six months prior to the expiration of five years from the date of
original filing of financing statements under such UCC in order to maintain the
effectiveness of such financing statements and that additional financing
statements may be required to be filed to maintain the perfection of security
interests if the debtor granting such security interests makes certain changes
to its name, or changes its location (including through a change in its
jurisdiction of organization) or the location of certain types of collateral,
all as provided in such UCC.
 
(viii)           With respect to our opinion in paragraph 10 above, we express
no opinion with respect to the perfection of any such security interest in any
Article 9 Collateral constituting timber to be cut, as extracted collateral, or
property described in Section 9-311(a) of the NY UCC or Delaware UCC or Section
9.3ll(a) of the Texas UCC (including, without limitation, property subject to a
certificate-of-title statute).
 
(F)           We express no opinion as to the compliance or noncompliance, or
the effect of the compliance or noncompliance, of each of the addressees or any
other person or entity with any state or federal laws or regulations (including,
without limitation, the policies, procedures, guidelines, and practices of any
regulatory authority with respect thereto) applicable to each of them by reason
of their status as or affiliation with a federally insured depository
institution, a financial holding company, a bank holding company, a
state-chartered non-federally insured depository institution, a securities
dealer, an investment company or an insurance company, except as expressly set
forth in paragraph 7 above.
 
(G)           Our opinions in paragraphs 9, 10 and 13 are limited to Articles 8
and 9 of the NY UCC, the Texas UCC and the Delaware UCC and therefore such
opinions do not address laws of jurisdictions other than New York, Texas and
Delaware, and of New York, Texas and Delaware except for Articles 8 and 9 of the
NY UCC, the Texas UCC and the Delaware UCC.  Further, we express no opinion
under the choice of law rules of the NY UCC with respect to the law governing
perfection and priority of any security interests.
 
(H)           Insofar as our opinions in paragraph 4 and in paragraph 14 above
relate to the enforceability under Texas law of the choice of law provisions
contained in the Opinion Documents selecting New York law as the governing law
thereof, it is rendered in reliance upon Section 35.51 of the Texas Business and
Commerce Code and in particular on the provision in
 


 

--------------------------------------------------------------------------------

Table of Contents










To the Lenders and the Administrative Agent
February 14, 2007
Page 11 of 13




 
 
such Section that state that a transaction bears a reasonable relation to the
law of a chosen state if a party to the transaction is a resident of that
jurisdiction.  We have assumed that at least one of the Lenders is a resident of
the State of New York.
 
 (L)           Our opinions in Paragraphs 11 through 13 above are subject to the
following assumptions and qualifications:
(1)           The description of the Deed of Trust Property contained in the
Targa North Texas Chico Plant Deed of Trust was prepared by Borrower and we have
made no investigation as to the ownership, title or description of any property,
and we have not reviewed the full Exhibit “A” except in respect of adequacy of
the form of the description of the properties therein.  We have assumed that the
legal descriptions of the Deed of Trust Property in the Targa North Texas Chico
Plant Deed of Trust are accurate and correct.
(2)           The description of the Deed of Trust Property contained in the
Targa North Texas Other Properties Deed of Trust was prepared by Borrower and we
have made no investigation as to the ownership, title or description of any
property, and we have not reviewed the full Exhibit “A” except in respect of
adequacy of the form of the description of the properties therein.  We have also
assumed that the legal descriptions of the Deed of Trust Property in the Targa
North Texas Other Properties Deed of Trust are accurate and correct.
(3)           The description of the Deed of Trust Property contained in the
Targa Intrastate Deed of Trust was prepared by Borrower and we have made no
investigation as to the ownership, title or description of any property, and we
have not reviewed the full Exhibit “A” except in respect of adequacy of the form
of the description of the properties therein.  We have also assumed that the
legal descriptions of the Deed of Trust Property in the Targa Intrastate Deed of
Trust are accurate and correct.
(4)           We express no opinion with respect to the following provisions to
the extent that the same are contained in the Texas Deeds of Trust: (i)
provisions limiting or affecting the enforceability of any provision that
purports to prevent any party from becoming a mortgagee in possession,
notwithstanding any enforcement actions taken under the Deed of Trust;  (ii) any
purported right of any secured party or any lessor to remove Persons from
property described in the Texas Deeds of Trust if such Persons have rights under
any real estate document known or properly recorded at the time of recording of
such Texas Deed of Trust; (iii) provisions securing future advances to any
Person other than those contemplated by the parties as of the date of the Texas
Deeds of
 


 

--------------------------------------------------------------------------------

Table of Contents










To the Lenders and the Administrative Agent
February 14, 2007
Page 12 of 13




 
 
    Trust; and (iv) provisions granting any Person the right to sell real
property pursuant to the Texas UCC.
(5)           We express no opinion as to the validity, binding effect or
enforceability of any provision contained in each Texas Deed of Trust limiting
the ability of a Transaction Party therein to transfer or encumber, voluntarily
or involuntarily, any right, title or interest in or to the Facilities,
Servitudes and the Pipeline System or other portions of the Deed of Trust
Property; however, in our view, such limitations do not render unenforceable any
provision of the Texas Deeds of Trust which provides that a transfer in
violation thereof constitutes an Event of Default thereunder.
(6)           We express no opinion as to the following:


(i)           The accuracy or adequacy of any asset description, except as to
form;
(ii)           The priority of a lien on real property or a security interest in
personal property, or enforcement of a security interest in personal property
separately from enforcement of the lien on real property as contemplated by
Section 9.604 of the Texas UCC;
(iii)           The creation, attachment, perfection or priority of a lien on
after-acquired real property not specifically described in the Texas Deeds of
Trust or any fixtures not located on any such real property; or
(iv)           Except as specifically provided in our opinions above, the
recordation or filing of any of the Opinion Documents.
(10)           We express no opinion regarding the status of any Transaction
Party as a transmitting utility, as such term is defined in the Delaware UCC.
(M)           We have been engaged by the Borrower and the other Transaction
Parties to represent them for purposes of rendering the opinions expressed in
this letter, but we caution you that we are not the sole outside counsel to the
Borrower and the Transaction Parties or their respective affiliates.  Our
representation of the Transaction Parties is limited to certain specified
discrete matters selected by them.  The Transaction Parties and their affiliates
have in the past used, and to our knowledge continue to use, other law firms to
represent them in connection with other matters, including without limitation,
litigation, corporate, securities and regulatory matters.  Accordingly, the
scope of this opinion is limited to the matters addressed herein.  No
 


 

--------------------------------------------------------------------------------

Table of Contents










To the Lenders and the Administrative Agent
February 14, 2007
Page 13 of 13




 
 
inference with regard to other matters should be drawn from our representation
of the Transaction Parties or their affiliates for purposes of rendering the
opinions expressed in this letter.
 
We are qualified to practice law in the States of Texas and New York and we do
not purport to express an opinion on any laws other than Applicable Law.   The
opinions expressed herein are solely for the benefit of the addressees hereof
and of any other person or entity becoming a Lender or Administrative Agent
under and in accordance with the provisions of the Credit Agreement, in each
case above, in connection with the transaction referred to herein and may not be
relied on by such addressees or such other persons or entities for any other
purpose or in any manner or for any purpose by any other person or entity.  This
opinion letter is rendered as of the date set forth above.  We expressly
disclaim any obligation to update this letter after such date.
 
Very truly yours,
 


 
Bracewell & Giuliani LLP
 


 

--------------------------------------------------------------------------------

Table of Contents


Annex I
 
GUARANTORS
 
1. Targa Resources Operating GP LLC, a Delaware limited liability company
("Targa Operating GP").
 
2. Targa Resources Operating LP, a Delaware limited partnership ("Targa
Operating").
 
3. Targa North Texas GP LLC, a Delaware limited liability company ("Targa North
Texas GP").
 
4. Targa North Texas LP, a Delaware limited partnership ("Targa North Texas").
 
5. Targa Intrastate Pipeline LLC, a Delaware limited liability company ("Targa
Intrastate").
 
 
 


 

--------------------------------------------------------------------------------

Table of Contents


Annex II
 
NOTES
 
1.           Note dated as of February 14, 2007 executed by the Borrower and
made payable to Bank of America, N.A. in the amount of $29,750,000.
 
2.           Note dated as of February 14, 2007 executed by the Borrower and
made payable to Merrill Lynch Capital, a Division of Merrill Lynch Business
Financial Services Inc. in the amount of $29,500,000.
 


 


 

--------------------------------------------------------------------------------

Table of Contents


Annex III
 
DEEDS OF TRUST
 
1.   Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated as of February 14, 2007 ("Targa North Texas Chico
Plant Deed of Trust") from Targa North Texas, as mortgagor, to PRLAP, Inc., as
Trustee, for the benefit of the Collateral Agent, with respect to the Chico
Plant, to be filed in Wise County, Texas.
 
2.           Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated as of February 14, 2007 ("Targa North Texas
Other Properties Deed of Trust") from Targa North Texas, as mortgagor, to PRLAP,
Inc., as Trustee, for the benefit of the Collateral Agent, with respect to
Properties of Targa North Texas other than the Chico Plant, to be filed in the
following counties in Texas: Eastland, Clay, Palo Pinto, Shackelford,
Throckmorton, Archer, Denton, Jack, Montague, Parker, Stephens, Wise, and Young
Counties, Texas.
 
3.           Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated as of February 14, 2007 ("Targa Intrastate
Deed of Trust") from Targa Intrastate, as mortgagor, to PRLAP, Inc., as Trustee,
for the benefit of the Collateral Agent to be filed in the following counties in
Texas: Haskell, Shackelford, Throckmorton, Young and Wise Counties, Texas.
 


 


 

--------------------------------------------------------------------------------

Table of Contents


Annex IV
 
FINANCING STATEMENTS
 
1. Financing Statement naming Borrower, as debtor, and the Collateral Agent, as
secured party, with respect to the Pledge Agreement which will be filed in the
office of the Secretary of State of the State of Delaware (such office, the
"Delaware Filing Office").
 
2. Financing Statement naming Targa Operating GP, as debtor, and the Collateral
Agent, as secured party, with respect to the Pledge Agreement which will be
filed in the Delaware Filing Office.
 
3. Financing Statement naming Targa Operating, as debtor, and the Collateral
Agent, as secured party, with respect to the Pledge Agreement which will be
filed in the Delaware Filing Office.
 
4. Financing Statement naming Targa North Texas GP, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
will be filed in the Delaware Filing Office.
 
5. Financing Statement naming Targa North Texas, as debtor, and the Collateral
Agent, as secured party, with respect to the Pledge Agreement which will be
filed in the Delaware Filing Office.
 
6. Financing Statement naming Targa Intrastate, as debtor, and the Collateral
Agent, as secured party, with respect to the Pledge Agreement which will be
filed in the Delaware Filing Office.
 
7. Transmitting Utility Financing Statement naming Targa North Texas, as debtor,
in respect of the Targa North Texas Chico Plant Deed of Trust and the Targa
North Texas Other Properties Deed of Trust which will be filed in the Delaware
Filing Office.
 
8. Transmitting Utility Financing Statement naming Targa Intrastate, as debtor,
in respect of Targa Intrastate Deed of Trust which will be filed in the Delaware
Filing Office.
 
The Financing Statements referred to in items 1 through 6 above are collectively
referred to as the "Delaware Financing Statements". The Financing Statements
referred to in items 7 and 8 above are collectively referred to as the
"Transmitting Utility Financing Statements".
 


 

--------------------------------------------------------------------------------

Table of Contents


Annex V
 
RELIANCE MATERIALS
 
Each which has been certified to us by an officer of the General Partner as
being complete and correct and continuing in full force and effect as of the
date hereof.
 
1. Copy of the Certificate of Limited Partnership of the Borrower dated as of
October 23, 2006.
 
2. Copy of the Amended and Restated Limited Partnership Agreement of the
Borrower dated as of February 14, 2007.
 
3. Certificate, dated January 24, 2007, of the Secretary of State of the State
of Delaware as to the good standing and existence of the Borrower in the State
of Delaware as of such date.
 
4. Certificate, dated February 1, 2007, of the Secretary of State of the State
of Texas as to the existence of the Borrower in the State of Texas as of such
date.
 
5. Copy of the Certificate of Formation of the General Partner dated as of
October 23, 2006.
 
6. Copy of the Limited Liability Company Agreement of the General Partner dated
as of October 23, 2006.
 
7. Certificate, dated January 24, 2007, of the Secretary of State of the State
of Delaware as to the good standing and legal existence of the General Partner
in the State of Delaware as of such date.
 
8. Certificate, dated February 1, 2007, of the Secretary of State of the State
of Texas as to the existence of the General Partner in the State of Texas as of
such date.
 
9. Certificate, dated February 1, 2007, of the Comptroller of Public Accounts of
the State of Texas as to the good standing of the General Partner in the State
of Texas as of such date.
 
10. Copy of Unanimous Written Consent of the Board of Directors of the General
Partner dated as of February 7, 2007.
 
11. Copy of the Certificate of Formation of Targa Operating GP dated as of
January 29, 2007.
 
12. Copy of the Limited Liability Company Agreement of Targa Operating GP dated
as of January 29, 2007.
 


 

--------------------------------------------------------------------------------

Table of Contents


13. Certificate, dated February 1, 2007, of the Secretary of State of the State
of Delaware as to the good standing and legal existence of Targa Operating GP in
the State of Delaware as of such date.
 
14. Certificate, dated February 1, 2007, of the Secretary of State of the State
of Texas as to the existence of Targa Operating GP in the State of Texas as of
such date.
 
15. Certificate, dated February 1, 2007, of the Comptroller of Public Accounts
of the State of Texas as to the good standing of Targa Operating GP in the State
of Texas as of such date.
 
16. Copy of Unanimous Written Consent of the Board of Directors of Targa
Operating GP dated as of February 7, 2007.
 
17. Copy of the Certificate of Limited Partnership of Targa Operating dated as
of January 29, 2007.
 
18. Copy of the Agreement of Limited Partnership of Targa Operating dated as of
January 29, 2007.
 
19. Certificate, dated February 1, 2007, of the Secretary of State of the State
of Delaware as to the existence of Targa Operating in the State of Delaware as
of such date.
 
20. Certificate, dated February 1, 2007, of the Secretary of State of the State
of Texas as to the existence of Targa Operating in the State of Texas as of such
date.
 
21. Copy of the Certificate of Formation of Targa North Texas GP dated as of
November 28, 2005.
 
22. Copy of the Limited Liability Company Agreement of Targa North Texas GP
dated as of November 29, 2005.
 
23. Certificate, dated January 24, 2007, of the Secretary of State of the State
of Delaware as to the good standing and legal existence of Targa North Texas GP
in the State of Delaware as of such date.
 
24. Certificate, dated January 24, 2007, of the Secretary of State of the State
of Texas as to the legal existence of Targa North Texas GP in the State of Texas
as of such date.
 
25. Certificate, dated January 24, 2007, of the Comptroller of Public Accounts
of the State of Texas as to the good standing of Targa North Texas GP in the
State of Texas as of such date.
 
26. Copy of Unanimous Written Consent of the Board of Managers of Targa North
Texas GP dated as of February 7, 2007.
 
27. Copy of the Certificate of Limited Partnership of Targa North Texas dated as
of November 28, 2005.
 


 

--------------------------------------------------------------------------------

Table of Contents


28. Copy of the Agreement of Limited Partnership of Targa North Texas dated as
of November 29, 2005.
 
29. Certificate, dated January 24, 2007, of the Secretary of State of the State
of Delaware as to the good standing and legal existence of Targa North Texas in
the State of Delaware as of such date.
 
30. Certificate, dated January 24, 2007, of the Secretary of State of the State
of Texas as to the legal existence of Targa North Texas in the State of Texas as
of such date.
 
31. Copy of the Certificate of Incorporation, as amended, of Targa Intrastate
dated as of February 8, 2000.
 
32. Copy of the Limited Liability Company Agreement of Targa Intrastate dated as
of March 20, 2003.
 
33. Certificate, dated January 24, 2007, of the Secretary of State of the State
of Delaware as to the good standing and legal existence of Targa Intrastate in
the State of Delaware as of such date.
 
34. Certificate, dated January 24, 2007, of the Secretary of State of the State
of Texas as to the legal existence of Targa Intrastate in the State of Texas as
of such date.
 
35. Certificate, dated January 24, 2007, of the Comptroller of Public Accounts
of the State of Texas as to the good standing of Targa Intrastate in the State
of Texas as of such date.
 
36. Copy of Written Consent of the Sole Member of Targa Intrastate dated as of
February 7, 2007.
 
37. Copy of Written Consent of Warburg Pincus Private Equity VIII, L.P. dated as
of February 1, 2007.
 


 

--------------------------------------------------------------------------------

Table of Contents


Exhibit A
 
FINANCING STATEMENTS
 
See Attached
 


 

--------------------------------------------------------------------------------

Table of Contents


Exhibit B
 
MATERIAL AGREEMENTS
 
1.  
Gas Gathering and Purchase Agreement by and between Burlington Resources Oil &
Gas Company LP, by BROG GP Inc., its sole general partner, and Burlington
Resources Trading Inc. and Dynegy Midstream Services, Limited Partnership.

 
2.  
Omnibus Agreement among Targa, the General Partner and the Borrower.

 
3.  
Natural Gas Purchase Agreement dated as of January 1, 2007 between Targa Gas
Marketing LLC and Targa North Texas.

 
4.  
Products Purchase Agreement dated as of January 1, 2007 between Targa North
Texas and Targa Liquids Marketing and Trade.

 
5.  
Contribution Agreement dated as of December 1, 2005 among Targa Midstream
Services Limited Partnership, Targa GP Inc., Targa LP Inc., Targa Downstream GP
LLC, Targa North Texas GP, Targa Straddle GP LLC, Targa Permian GP LLC, Targa
Versado GP LLC, Targa Downstream LP, Targa North Texas, Targa Straddle LP, Targa
Permian LP and Targa Versado LP.

 
6.  
First Amendment to Contribution Agreement dated as of January 1, 2007 among
Targa, Targa Resources LLC, Targa Resources II LLC, Targa Resources Holdings GP
LLC, Targa Resources Holdings LP, Targa Midstream GP LLC, Targa Midstream
Services Limited Partnership, Targa GP Inc, Targa LP Inc, Targa Downstream GP
LLC, Targa North Texas GP, Targa Straddle GP LLC, Targa Permian GP LLC, Targa
Versado GP LLC, Targa Downstream LP, Targa North Texas, Targa Straddle LP, Targa
Permian LP and Targa Versado LP.

 
7.  
Contribution, Conveyance and Assumption Agreement, dated as of February 14, 2007
among the Borrower, Targa Operating, the General Partner, Targa Operating GP,
Targa GP Inc., Targa LP Inc., Targa Regulated Holdings LLC, Targa North Texas GP
and Targa North Texas.

 


 


 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT H




FORM OF PLEDGE AND SECURITY AGREEMENT




 

--------------------------------------------------------------------------------

Table of Contents


PLEDGE AND SECURITY AGREEMENT
 
THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of February 14,
2007, by each of the undersigned grantors and the Additional Grantors (as
hereinafter defined ) (whether one or more “Grantor”, and if more than one,
jointly and severally), in favor of BANK OF AMERICA, N.A., as the Collateral
Agent (in such capacity, together with its successors and assignees herein
called “Secured Party”) for the Administrative Agent, the L/C Issuer, the Swing
Line Lender and the Lenders from time to time party to the Credit Agreement (as
herein defined; with the other terms used and not defined herein having the
meanings given to such terms in the Credit Agreement), the Lenders and
Affiliates of Lenders owed Cash Management Obligations and the Hedging Parties
under the Secured Hedge Agreements.  (The Administrative Agent, the Collateral
Agent, the L/C Issuer, the Swing Line Lender, the Lenders, the Lenders and
Affiliates of Lenders owed Cash Management Obligations and the Hedging Parties
are herein collectively called the “Lender Parties”).
 
RECITALS:
 
1.           TARGA RESOURCES PARTNERS LP, a Delaware limited partnership (the
“Borrower”), Bank of America, N.A., as the Administrative Agent, as the
Collateral Agent, as the Swing Line Lender, and as the L/C Issuer, and the
Lenders are parties to a Credit Agreement dated of even date herewith (as from
time to time amended, supplemented, restated, increased, renewed, extended,
refinanced or otherwise modified from time to time, the “Credit Agreement”).
 
2.           Subject to the terms and conditions of the Credit Agreement, the
Borrower or certain other Grantors are or may be parties to one or more Secured
Hedge Agreements with one or more Hedging Parties.
 
3.           In consideration of the extensions of credit and other
accommodations by the Administrative Agent, the Collateral Agent, the L/C
Issuer, the Swing Line Lender or the Lenders pursuant to the Credit Agreement,
agreements or arrangements with Lenders or Affiliates of Lenders giving rise to
Cash Management Obligations or by the Hedging Parties pursuant to the Secured
Hedge Agreements, each Grantor has agreed to secure such Grantor’s obligations
under the Loan Documents and the Secured Hedge Agreements as set forth herein.
 
4.           The Borrower, and each direct and indirect Subsidiary of the
Borrower, are mutually dependent on each other in the conduct of their
respective businesses under a holding company structure, with the credit needed
from time to time by each often being provided by another or by means of
financing obtained by one such affiliate with the support of the others for
their mutual benefit and the ability of each to obtain such financing being
dependent on the successful operations of the others.
 
5.           The Board of Directors or other equivalent body of each Grantor, as
applicable, has determined that such Grantor’s execution, delivery and
performance of this Agreement may reasonably be expected to benefit such
Grantor, directly or indirectly, and are in the best interests of such Grantor.
 


 

--------------------------------------------------------------------------------

Table of Contents


NOW, THEREFORE, in consideration of the premises, of the benefits which will
inure to each Grantor from L/C Issuer’s issuance of Letters of Credit and
Lenders’ advances of funds to the Borrower under the Credit Agreement, and of
Ten Dollars and other good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged, and in order to induce L/C
Issuer to issue Letters of Credit, Lenders to advance funds under the Credit
Agreement, Lenders and Affiliates of Lenders to enter into agreements and
arrangements giving rise to Cash Management Obligations and the Hedging Parties
to enter into Secured Hedge Agreements, each Grantor hereby agrees with Secured
Party, for the benefit of the Lender Parties, as follows:
 
AGREEMENTS
 
ARTICLE I  Definitions and References
 
Section 1.1.                      General Definitions.  As used herein, the
terms defined above shall have the meanings indicated above, and the following
terms shall have the following meanings:
 
“Account Debtor” shall mean each Person who is obligated on a Receivable or any
supporting obligation related thereto.
 
“Collateral” means all property, of whatever type, which is described in Section
2.1 as being at any time subject to a security interest granted hereunder to
Secured Party.
 
“Commercial Tort Claims” means a claim arising in tort with respect to which the
claimant is Grantor.
 
“Company” means a LLC, Partnership or Corporation in respect of which Company
Rights are granted.
 
“Company Agreements”, “Company Rights”, and “Company Rights to Payments” have
the meanings given them in Section 2.1(k).
 
“Copyright License” means any license or other agreement, whether now or
hereafter in existence, under which is granted or authorized any right to use,
copy, reproduce, distribute, prepare derivative works, display or publish any
records or other materials on which a Copyright is in existence or may come into
existence.
 
“Copyrights” means all the following: (a) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
intellectual property rights to works of authorship (whether or not published),
and all application for copyrights under the laws of the United States or any
other country, including registrations, recordings and applications in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or other country, or any political subdivision
thereof, (b) all reissues, renewals and extensions thereof, (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing, and
(d) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.
 


 

--------------------------------------------------------------------------------

Table of Contents


“Corporation” has the meaning given to it in Section 2.1(k)(iii).
 
“Deposit Accounts” means all “deposit accounts” (as defined in the UCC) or other
demand, time, savings, passbook, or similar accounts maintained with a bank,
including nonnegotiable certificates of deposit.
 
“Documents” means all “documents” (as defined in the UCC) or other receipts
covering, evidencing or representing inventory, equipment, or other goods.
 
“Equipment” means all “equipment” (as defined in the UCC) in whatever form,
wherever located, and whether now or hereafter existing, and all parts thereof,
all accessions thereto, and all replacements therefor.
 
“General Intangibles” means all “general intangibles” (as defined in the UCC) of
any kind (including choses in action, Commercial Tort Claims, Software, Payment
Intangibles, tax refunds, insurance proceeds, and contract rights), and all
instruments, security agreements, leases, contracts, and other rights (except
those constituting Receivables, Documents, or Instruments) to receive payments
of money or the ownership or possession of property, including all general
intangibles under which an account debtor's principal obligation is a monetary
obligation.  The General Intangibles include, among other items, all
Intellectual Property.
 
“Instruments” means all “instruments”, “chattel paper” or “letters of credit”
(as each is defined in the UCC) and all Letter-of-Credit Rights.
 
“Intellectual Property” means any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks, and Trademark Licenses.
 
“Inventory” means all “inventory” (as defined in the UCC) in all of its forms,
wherever located and whether now or hereafter existing, including (a) all
movable property and other goods held for sale or lease, all movable property
and other goods furnished or to be furnished under contracts of service, all raw
materials and work in process, and all materials and supplies used or consumed
in a business, (b) all movable property and other goods which are part of a
product or mass, (c) all movable property and other goods which are returned to
or repossessed by the seller, lessor, or supplier thereof, (d) all goods and
substances in which any of the foregoing is commingled or to which any of the
foregoing is added, and (e) all accessions to, products of, and documents for
any of the foregoing.
 
“Investment Property” means all “investment property” (as defined in the UCC)
and all other securities, whether certificated or uncertificated, securities
entitlements, securities accounts, commodity contracts, or commodity accounts.
 
“L/C Issuer” means the Person who is from time to time the “L/C Issuer” as
defined in the Credit Agreement.
 
“Lender Parties” has the meaning given it in the Preamble.
 
“Lenders” means the Persons who are from time to time “Lenders” as defined in
the Credit Agreement.
 


 

--------------------------------------------------------------------------------

Table of Contents


“Letter-of-Credit Rights” means all rights to payment or performance under a
“letter of credit” (as defined in the UCC) whether or not the beneficiary has
demanded or is at the time entitled to demand payment or performance.
 
“LLC” has the meaning given to it in Section 2.1(k)(i).
 
“Other Company Rights” has the meaning given it in Section 2.1(k)(v).
 
“Other Liable Party” means any Person, other than Grantors, but including the
Borrower, who may now or may at any time hereafter be primarily or secondarily
liable for any of the Secured Obligations or who may now or may at any time
hereafter have granted to Secured Party or the Lender Parties  a Lien upon any
property as security for the Secured Obligations.
 
“Partnership” has the meaning given it in Section 2.1(k)(ii).
 
“Patent License” means any license or other agreement, whether now or hereafter
in existence, under which is granted or authorized any right with respect to any
Patent or any invention now or hereafter in existence, whether patentable or
not, whether a patent or application for patent is in existence on such
invention or not, and whether a patent or application for patent on such
invention may come into existence.
 
“Patents” means all the following:  (a) all letters patent and design letters
patent of the United States or any other country and all applications for
letters patent and design letters patent of the United States or any other
country, including applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
other country, or any political subdivision thereof, (b) all reissues,
divisions, continuations, continuations-in-part, renewals and extensions
thereof, (c) all claims for, and rights to sue for, past or future infringements
of any of the foregoing, and (d) all income, royalties, damages and payments now
or hereafter due or payable with respect to any of the foregoing, including
damages and payments for past or future infringements thereof.
 
“Payment Intangibles” means all “payment intangibles” (as defined in the UCC).
 
“Pledged Shares” has the meaning given it in Section 2.1(k)(iii).
 
“Proceeds” means, with respect to any property of any kind, all proceeds of, and
all other profits, products, rentals or receipts, in whatever form, arising from
any sale, exchange, collection, lease, licensing or other disposition of,
distribution in respect of, or other realization upon, such property, including
all claims against third parties for loss of, damage to or destruction of, or
for proceeds payable under (or unearned premiums with respect to) insurance in
respect of, such property (regardless of whether Secured Party is named a loss
payee thereunder), and any payments paid or owing by any third party under any
indemnity, warranty, or guaranty with respect to such property, and any
condemnation or requisition payments with respect to such property, in each case
whether now existing or hereafter arising.
 
“Receivables” means (a) all “accounts” (as defined in the UCC) and all other
rights to payment for goods or other personal property which have been (or are
to be) sold, leased, or exchanged or for services which have been (or are to be)
rendered, regardless of whether such
 


 

--------------------------------------------------------------------------------

Table of Contents


accounts or other rights to payment have been earned by performance and
regardless of whether such accounts or other rights to payment are evidenced by
or characterized as accounts receivable, contract rights, book debts, notes,
drafts or other obligations of indebtedness, (b) all Documents and Instruments
of any kind relating to such accounts or other rights to payment or otherwise
arising out of or in connection with the sale, lease or exchange of goods or
other personal property or the rendering of services, (c) all rights in, to, or
under all security agreements, leases and other contracts securing or otherwise
relating to any such accounts, rights to payment, Documents, or Instruments, (d)
all rights in, to and under any purchase orders, service contracts, or other
contracts out of which such accounts and other rights to payment arose (or will
arise on performance), and (e) all rights in or pertaining to any goods arising
out of or in connection with any such purchase orders, service contracts, or
other contracts, including rights in returned or repossessed goods and rights of
replevin, repossession, and reclamation.
 
“Secured Obligations” has the meaning given such term in Section 2.2.
 
“Secured Party” means the Person named as such at the beginning of this
Agreement, together with its successors and assigns as the “Administrative
Agent” under the Credit Agreement.
 
“Software” means all “software” (as defined in the UCC), including all computer
programs, any supporting information provided in connection with a transaction
relating to a computer program, all licenses or other rights to use any of such
computer programs, and all license fees and royalties arising from such use to
the extent permitted by such license or rights.
 
“Titled Collateral” means Collateral subject to a “certificate of title” (as
defined in the UCC).
 
“Trademark License” means any license or agreement, whether now or hereafter in
existence, under which is granted or authorized any right to use any Trademark.
 
“Trademarks” means all of the following: (a) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, brand names, trade dress, prints and labels on
which any of the foregoing have appeared or appear, package and other designs,
and any other source or business identifiers, and general intangibles of like
nature, and the rights in any of the foregoing which arise under applicable law,
(b) the goodwill of the business symbolized thereby or associated with each of
them, (c) all registrations and applications in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
other country, or any political subdivision thereof, (d) all reissues,
extensions and renewals thereof, (e) all claims for, and rights to sue for, past
or future infringements of any of the foregoing, and (f) all income, royalties,
damages and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.
 
“UCC” means the Uniform Commercial Code in effect in the State of New York from
time to time, provided, however, in the event that, by reason of mandatory
provisions of law, any or all the attachment, perfection or priority of the
Collateral Agent’s security interest in any
 


 

--------------------------------------------------------------------------------

Table of Contents


Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
 
Section 1.2.                      Incorporation of Other Definitions.  Reference
is hereby made to the Credit Agreement for a statement of the terms
thereof.  All capitalized terms used in this Agreement which are defined in the
Credit Agreement and not otherwise defined herein shall have the same meanings
herein as set forth therein.  All terms used in this Agreement which are defined
in the UCC and not otherwise defined herein or in the Credit Agreement shall
have the same meanings herein as set forth therein, except where the context
otherwise requires.  The parties intend that the terms used herein which are
defined in the UCC have, at all times, the broadest and most inclusive meanings
possible.  Accordingly, if the UCC shall in the future be amended or held by a
court to define any term used herein more broadly or inclusively than the UCC in
effect on the date hereof, then such term, as used herein, shall be given such
broadened meaning.  If the UCC shall in the future be amended or held by a court
to define any term used herein more narrowly, or less inclusively, than the UCC
in effect on the date hereof, such amendment or holding shall be disregarded in
defining terms used herein.
 
       Section 1.3.                      Attachments.  All exhibits or schedules
which may be attached to this Agreement are a part hereof for all purposes.
 
       Section 1.4.                      Other Interpretive Provisions.  With
reference to this, unless otherwise specified herein:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The word “or” is not exclusive, and the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used
herein, shall be construed to refer this Agreement in its entirety and not to
any particular provision thereof, (iv) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (v) any reference to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such Law and any reference to any Law or
regulation shall, unless otherwise specified, refer to such Law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
 


 

--------------------------------------------------------------------------------

Table of Contents


(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein are included for convenience of reference
only and shall not affect the interpretation of this Agreement.
 
ARTICLE II
 
Security Interest
 
Section 2.1.                      Grant of Security Interest.  As collateral
security for all of the Secured Obligations, each Grantor hereby pledges and
assigns to Secured Party and grants to Secured Party a continuing security
interest, for the benefit of the Lender Parties, in and to all right, title and
interest of such Grantor in and to any and all of the following property,
whether now owned or existing or hereafter acquired or arising and regardless of
where located:
 
(a)           all Receivables.
 
(b)           all General Intangibles.
 
(c)           all Documents.
 
(d)           all Instruments.
 
(e)           all Inventory.
 
(f)           all Equipment.
 
(g)           all Deposit Accounts.
 
(h)           all Investment Property.
 
(i)           All books and records (including, without limitation, customer
lists, marketing information, credit files, price lists, operating records,
vendor and supplier price lists, sales literature, computer software, computer
hardware, computer disks and tapes and other storage media, printouts and other
materials and records) of Grantor pertaining to any of the Collateral.
 
(j)           All moneys and property of any kind of Grantor in the possession
or under the control of Secured Party.
 
(k)           All of the following (herein collectively called the “Company
Rights”), whether now or hereafter existing, which are owned by such Grantor or
in which such Grantor otherwise has any rights:
 
(i)           all interests (or in the case of a First-Tier Foreign Subsidiary,
all Eligible Equity Interests) in any Person owned by such Grantor (other than
any Unrestricted Subsidiary) which is a limited liability company and all
proceeds, interest, profits, and other payments or rights to payment
attributable to Grantor’s interests in any such limited liability company
 


 

--------------------------------------------------------------------------------

Table of Contents


(whether one or more, herein called the “LLCs”), including without limitation
those described in Exhibit A hereto,
 
(ii)           all interests (or in the case of a First-Tier Foreign Subsidiary,
all Eligible Equity Interests) in any Person owned by such Grantor (other than
any Unrestricted Subsidiary) which is a general or limited partnership
(including general partnership interests and limited partnership interests) and
all proceeds, interest, profits, and other payments or rights to payment
attributable to Grantor’s interests in any such limited partnership (whether one
or more, herein called the “Partnerships”), including without limitation those
described in Exhibit A hereto,
 
(iii)           all shares of stock (or in the case of a First-Tier Foreign
Subsidiary, all Eligible Equity Interests) of any Person owned by such Grantor
(other than any Unrestricted Subsidiary) which is a corporation (including
common shares or preferred shares) and all proceeds, interest, profits, and
other payments or rights to payment attributable to Grantor’s interests in any
such corporation (whether one or more, herein called the “Corporations”),
including without limitation those described in Exhibit A hereto, all
certificates representing any such shares, all options and other rights,
contractual or otherwise, at any time existing with respect to such shares, and
all dividends, cash, instruments and other property now or hereafter received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares (any and all such shares, certificates, options, rights,
dividends, cash, instruments and other property being herein called the “Pledged
Shares”),
 
(iv)           all distributions, dividends, cash, instruments and other
property now or hereafter received, receivable or otherwise made with respect to
or in exchange for any interest of Grantor in any Company, including interim
distributions, returns of capital, loan repayments, and payments made in
liquidation of any Company, and whether or not the same arise or are payable
under any Organization Document, any agreement or certificate forming any
Company or any other agreement governing any Company or the relations among the
members, partners or stockholders of any Company (any and all such proceeds,
interest, profits, payments, rights to payment, distributions, dividends, cash,
instruments, other property, interim distributions, returns of capital, loan
repayments, and payments made in liquidation being herein called the “Company
Rights to Payments”, and any and all such Organization Documents, agreements,
certificates, and other agreements being herein called the “Company
Agreements”), and
 
(v)           all other interests and rights of such Grantor in any Company,
whether under the Company Agreements or otherwise, including without limitation
any right to cause the dissolution of any Company or to appoint or nominate a
successor to such Grantor as a member, shareholder or partner in any Company
(all such other interests and rights being herein called the “Other Company
Rights”).
 
(l)           All Proceeds of any and all of the foregoing Collateral.
 
In each case, the foregoing shall be covered by this Agreement, whether such
Grantor’s ownership or other rights therein are presently held or hereafter
acquired and however such Grantor’s interests therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
 


 

--------------------------------------------------------------------------------

Table of Contents


Notwithstanding the foregoing provisions of this Section 2.1, the grant of a
security interest as herein provided shall not extend to any Equipment subject
to a purchase money security interest or equipment lease (the “Encumbered
Equipment”), General Intangible, Instrument, Company Rights or Investment
Property in which any Grantor has any right, title or interest if and to the
extent that such Encumbered Equipment, General Intangible, Instrument, Company
Rights or Investment Property is subject to a Lien permitted by Section 7.01 of
the Credit Agreement, Organization Document, contractual provision or other
restriction on assignment such that the creation of a security interest in the
right, title or interest of such Grantor therein would be prohibited and would,
in and of itself, cause or result in a default thereunder enabling another
Person party to such purchase contract, lease, or other contract or agreement
relating to Encumbered Equipment, General Intangible, Instrument, Company Rights
or Investment Property to enforce any remedy with respect thereto (the “Excluded
Collateral”); provided that, the foregoing exclusion shall not apply if (i) such
prohibition has been waived or such other Person has otherwise consented to the
creation hereunder of a security interest in such Excluded Collateral, or (ii)
such prohibition shall be rendered ineffective pursuant to Sections 9-406, 9-407
or 9-408 of the UCC or any other applicable law (including Debtor Relief Laws);
provided further, that immediately upon the ineffectiveness, lapse or
termination of any such provision such Grantor shall be deemed to have granted
such security interest in all its right, title and interest in and to such
Excluded Collateral as if such provision had never been in effect; and the
foregoing exclusion shall in no way be construed so as to limit, impair or
otherwise affect the Secured Party’s continuing security interest in and to all
right, title and interest of such Grantor in or to any payment obligations or
other rights to receive monies due or become due with respect to any such
Excluded Collateral and in any such monies or proceeds of such Excluded
Collateral.
 
The granting of the foregoing security interest does not make Secured Party a
successor to such Grantor as a member of any LLC or as a partner of any
Partnership or a stockholder of any Corporation, and neither Secured Party nor
any of its successors or assigns hereunder shall be deemed to have become a
member of any LLC, have become a partner of any Partnership or have become a
stockholder of any Corporation by accepting this Agreement or exercising any
right granted herein unless and until such time, if any, when Secured Party or
any such successor or assign expressly becomes a member of any LLC, becomes a
partner of any Partnership or becomes a stockholder of any Corporation after a
foreclosure upon Other Company Rights.  Notwithstanding anything herein to the
contrary (except to the extent, if any, that Secured Party or any of its
successors or assigns hereafter expressly becomes a member of any LLC, a partner
of any Partnership or a stockholder of any Corporation), neither Secured Party
nor any of its successors or assigns shall be deemed to have assumed or
otherwise become liable for any debts or obligations of any Company or of any
Grantor to or under any Company, and the above definition of “Other Company
Rights” shall be deemed modified, if necessary, to prevent any such assumption
or other liability.
 
Section 2.2.                      Secured Obligations Secured.  The security
interest created by each Grantor hereunder in its Collateral constitutes
continuing collateral security for all of the following obligations,
indebtedness and liabilities, whether now existing or hereafter incurred or
arising (collectively, the “Secured Obligations”):
 
(a)           Credit Agreement Indebtedness.  All Obligations.
 


 

--------------------------------------------------------------------------------

Table of Contents


(b)           Secured Hedge Agreements.  All present or future Secured Swap
Obligations.
 
(c)           Cash Management Arrangements. All present or future Cash
Management Obligations.
 
(d)           Renewals.  All renewals, extensions, amendments, modifications,
supplements, or restatements of or substitutions for any of the foregoing
Secured Obligations described in subsections (a) and (c) above.
 
(e)           Bankruptcy.  Without limiting the generality of the foregoing, in
each case, such obligations, indebtedness and liabilities whether recovery
thereof may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against any
Grantor, including the Borrower, under Debtor Relief Laws, and including
interest that accrues and expenses that are incurred or arise after the
commencement by or against any Grantor, including the Borrower, of any
proceeding under any Debtor Relief Laws.
 
It is the intention of each Grantor which is a Subsidiary of the Borrower and
Secured Party that this Agreement not constitute a fraudulent transfer or
fraudulent conveyance under any Law that may be applied hereto.  Each Grantor
which is a Subsidiary of the Borrower and, by its acceptance hereof, Secured
Party hereby acknowledges and agrees that, notwithstanding any other provision
of this Agreement: (a) with respect to such Grantor, the indebtedness secured
hereby shall be limited to the maximum amount of indebtedness that can be
incurred or secured by such Grantor without rendering the security interests
granted, and obligations incurred, hereunder by such Grantor, subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable Law, and (b) the Collateral pledged by
such Grantor hereunder shall be limited to the maximum amount of Collateral that
can be pledged by such Grantor without rendering the pledge of Collateral by
such Grantor subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any applicable Law.  Each
Grantor hereby acknowledges that the Secured Obligations are owed to the various
Lender Parties and that each Lender Party is entitled to the benefits of the
Liens given under this Agreement.
 
ARTICLE III
 
Representations, Warranties and Covenants
 
Section 3.1.                      Representations and Warranties.  Each Grantor
hereby represents and warrants that each of the representations and warranties
made in the Credit Agreement is true and correct insofar as it refers to such
Grantor and, in addition, each Grantor hereby represents and warrants to the
Lender Parties as follows:
 
(a)           Security Interest; Perfection.  Such Grantor has and will have at
all times full right, power and authority to grant a security interest in its
Collateral to Secured Party as provided herein.  No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording office except (i) any which have been
filed in respect of Liens permitted under Section 7.01 of the Credit Agreement,
and (ii) any such financing statements or other instruments for which a
termination statement that such Grantor is
 


 

--------------------------------------------------------------------------------

Table of Contents


authorized to file has been delivered to Secured Party.  The filing of financing
statements contemplated by Section 4.1 with the Secretary of State (or
equivalent governmental official) of the State in which such Grantor is
organized which sufficiently indicates the Collateral, will perfect, and
establish the first priority (subject to Liens permitted under Section 7.01 of
the Credit Agreement) of, Secured Party’s security interest hereunder in the
Collateral to the extent a security interest in such Collateral may be perfected
under the UCC by the filing of a financing statement.
 
(b)           Receivables.  Except as has been promptly disclosed to the
Administrative Agent and the Secured Party, (i) none of the Account Debtors in
respect of any Receivable is the government of the United States, any agency or
instrumentality thereof, any state or municipality or any foreign sovereign that
has not signed an assignment agreement in form satisfactory to the
Administrative Agent and (ii) no Receivable is evidenced by, or constitutes, an
Instrument in excess of $5,000,000, which has not been delivered to, or
otherwise subjected to the control of, the Secured Party.
 
(c)           Company Rights.  All units, stock, interests and other securities
constituting the Company Rights of any Company that is a Subsidiary, and, to the
knowledge of such Grantor, all units, stock, interests and other securities
constituting Company Rights of any Company that is not a Subsidiary, have been
duly authorized and validly issued, are fully paid and (other than with respect
to general partnership interests) non assessable, and were not issued in
violation of the preemptive rights of any person or of any agreement by which
Grantor or any Company is bound. All documentary, stamp or other taxes or fees
owing in connection with the issuance, transfer or pledge of the Company Rights
(or rights in respect thereof) have been paid.  No restrictions or conditions
exist with respect to the transfer, voting or capital of any Company Rights
which could reasonably be expected to materially interfere with the Secured
Party’s exercise of its rights under this Agreement or the other Loan Documents,
except as permitted by the Credit Agreement.  Grantor has delivered to Secured
Party all certificates and instruments evidencing Company Rights, if any,
existing on the Closing Date.  All such certificates and instruments are valid
and genuine and have not been altered.  No Company (other than any Company that
is not a Subsidiary) has any outstanding stock rights, rights to subscribe,
options, warrants or convertible securities outstanding or any other rights
outstanding whereby any Person would be entitled to have issued to it units of
ownership interest, stock or partnership or membership interests in any
Company.  Except with respect to Pledged Shares, neither Grantor nor any Company
(other than any Company that is not a Subsidiary) has elected the application of
Article 8 of the UCC to apply to any Company or any Company Rights, and Article
8 of the UCC is thus not applicable to any Company (other than any Company that
is not a Subsidiary), except with respect to any Corporation.   No other Person
(other than any Company that is not a Subsidiary) has any registration under
Article 8 of the UCC in effect in respect of any Company Rights.  As of the
Closing Date, such Grantor owns the interests in each Company which are
described on Exhibit A as being owned by such Grantor.  No Company in which such
Grantor owns an interest has made any calls for capital to such Grantor which
have not been fully paid by such Grantor.  Grantor is not in default under any
of the Company Agreements.  Grantor’s rights under the Company Agreements are
enforceable in accordance with their terms, except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.
 


 

--------------------------------------------------------------------------------

Table of Contents


(d)           Intellectual Property.  As of the Closing Date, there is no
Intellectual Property included within the Collateral which is material to such
Grantor’s business.
 
Section 3.2.                      Covenants.  Unless Secured Party shall
otherwise consent in writing, each Grantor will at all times (i) comply with the
covenants contained in the Credit Agreement which are applicable to such Grantor
and (ii) comply with the covenants contained in this Section 3.2 so long as any
part of the Secured Obligations or the Commitment is outstanding.
 
(a)           General.  Except for the security interest created by this
Agreement, such Grantor shall not create or suffer to exist any Lien upon or
with respect to any of the Collateral, except for Liens permitted by Section
7.01 of the Credit Agreement.  Such Grantor shall defend its rights and
interests in the Collateral, as represented in the Credit Agreement, against all
Persons at any time claiming any other interest or Lien therein, other than
those Liens permitted by Section 7.01 of the Credit Agreement.
 
(b)           Company Rights.  Except as permitted by Sections 7.05 and 7.06  of
the Credit Agreement, Grantor will maintain its ownership of the interests in
each Company listed on Exhibit A.  Grantor will timely honor all calls under any
Company Agreement to provide capital to any Company, and Grantor will not
otherwise default in performing any of Grantor’s obligations under any Company
Agreement.  The Company Rights shall at all times be duly authorized and validly
issued and shall not be issued in violation of the pre emptive rights of any
Person or of any agreement by which Grantor or the Company thereof is bound,
except as permitted by the Credit Agreement.  Nothing herein shall require
Grantor as a member, partner or shareholder of a Company to cause such Company
to initiate, approve, adopt or order a capital call by such Company.
 
(c)           Delivery of Certificates.  All instruments and certificates and
true and correct copies of all other writings evidencing the Company Rights, if
any, existing on the Closing Date shall be delivered to Secured Party on or
prior to the Closing Date.  All other certificates and instruments and true and
correct copies of all writings hereafter evidencing or constituting Company
Rights, if any, shall be delivered to Secured Party promptly upon the receipt
thereof by or on behalf of such Grantor or in accordance with Section 6.13.  All
such certificates and instruments shall be held by or on behalf of Secured Party
pursuant hereto and shall be delivered in suitable form for transfer by delivery
with any necessary endorsement or shall be accompanied by fully executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Secured Party.  To the extent that any of the Company Rights
(whether now owned or hereafter acquired) are not evidenced by a certificate,
instrument or other writing, such Grantor will take all actions required to
perfect the security interest created hereunder under applicable Law, and such
other actions as are reasonably necessary to effect the foregoing.
 
(d)           Proceeds of Collateral.  If such Grantor shall receive, by virtue
of its being or having been an owner of any Company Rights, any certificate,
instrument, deed, bill of sale, promissory note, or other instrument or writing
(including any certificate representing a stock dividend or distribution or any
given in connection with any increase or reduction of capital, reorganization,
reclassification, merger, consolidation, sale of assets, liquidation, or partial
liquidation, combination of shares, stock split, spinoff or split off) in excess
of $5,000,000, such Grantor shall (i) receive the same in trust for the benefit
of Secured Party, (ii) segregate it from
 


 

--------------------------------------------------------------------------------

Table of Contents


such Grantor’s other property, and, (iii) along with any necessary endorsement
or appropriate stock powers or instruments of transfer duly executed in
blank:  (1) with respect to any such certificates, instruments or promissory
notes, promptly deliver it to Secured Party in the exact form received, to be
held by Secured Party as Collateral, and (2) with respect to any such deeds,
bills of sale or other writings, use its commercially reasonable best efforts to
deliver it to Secured Party in the exact form received, to be held by Secured
Party as Collateral.  If such Grantor shall receive, by virtue of its being or
having been an owner of any Company Rights, any (A) option or right, whether as
an addition to, substitution for, or in exchange for, any Company Rights, or
otherwise; (B) dividends or distributions payable in cash (except such dividends
or distributions permitted to be retained by such Grantor pursuant to Section
4.8 hereof) or in securities or other property, or (C) dividends or other
distributions in connection with a partial or total liquidation or dissolution
or in connection with a reduction of capital, capital surplus or paid in
surplus, such Grantor shall receive the same in trust for the benefit of Secured
Party, shall segregate it from such Grantor’s other property, and shall promptly
deliver it to Secured Party in the exact form received, with any necessary
endorsement or appropriate stock powers or instruments of transfer duly executed
in blank, to be held by Secured Party as Collateral.
 
(e)           Status of Company Rights.  Except for the Pledged Shares, the
Company Rights are not and shall not at any time be evidenced by any
certificates, unless such certificates have been delivered to Collateral Agent
pursuant to Section 3.2(c).  The certificates delivered to the Collateral Agent
evidencing the Company Rights shall at all times be valid and shall not be
altered.
 
(f)           Commercial Tort Claims.  If Grantor shall at any time hold or
acquire a Commercial Tort Claim in excess of $10,000,000, Grantor shall
immediately notify Secured Party in writing of the details thereof and grant to
Secured Party in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance acceptable to Secured Party.
 
(g)           Control Rights.  With respect to such Collateral that Secured
Party does not then already have control (as defined in the UCC) upon request of
the Secured Party from time to time after the occurrence and during the
continuance of an Event of Default, Debtor shall cause Secured Party to have
control (as defined in the UCC) of Investment Property, Deposit Accounts, and
Letter-of-Credit Rights constituting Collateral to perfect, and establish the
first priority of, Secured Party's security interest hereunder in such
Collateral.
 
(h)           Intellectual Property.  Debtor will maintain and protect (i) the
validity and enforceability of all Intellectual Property that is reasonably
necessary for the operation of its business as currently conducted, and without
conflict with the rights of any other Person, except to the extent such
conflict, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (ii) the validity, perfection and
priority of Secured Party’s security interest in such Collateral except where
the failure to maintain and protect the validity, perfection and priority of
such security interest could not reasonably be expected to have a Material
Adverse Effect.   Prior to filing any application for registration of any
Intellectual Property material to the operation of its business as currently
conducted with the applicable office or agency of the United States, Debtor will
give Secured Party notice of such intended filing and will, upon Secured Party's
request, execute, deliver and file any agreements,
 


 

--------------------------------------------------------------------------------

Table of Contents


instruments, registrations and filings which Secured Party may request to
confirm Secured Party's security interest therein and to put such security
interest of record in such office.
 
(i)            Certificates of Title.  After the occurrence and during the
continuance of an Event of Default, Debtor will with respect to Titled
Collateral in which Debtor presently has any interest from time to time, deliver
to Secured Party all such certificates of title, applications therefor, and all
other documents needed or helpful in registering Secured Party's security
interest in such Titled Collateral on such certificates of title and
applications and in otherwise perfecting Secured Party's security interest in
such Titled Collateral.
 
(j)           Revenues.  By the terms of the various Mortgages, certain Grantors
may be assigning to the Collateral Agent, for the benefit of the  Lender
Parties, all of the “Revenues” (as defined therein) accruing to the property
covered thereby.  Notwithstanding any such assignments, so long as no Event of
Default has occurred and is continuing, (a) such Grantors may continue to
receive and collect from the payors of such Revenues all such Revenues, subject,
however, to the Liens created under the Security Documents, which Liens are
hereby affirmed and ratified, and free and clear of such Liens, use the proceeds
of the Revenues, (b) the Collateral Agent will not notify the obligors of such
Revenues or take any other action to cause proceeds thereof to be remitted to
the Collateral Agent and (c) the Collateral Agent will not revoke the “License”
(as defined in the Mortgage). Upon the occurrence of a Event of Default, the
Collateral Agent may revoke the License and exercise all rights and remedies
granted under the Security Documents, including the right to obtain possession
of all Revenues then held by such Grantors or to receive directly from the
payors of such Revenues all other Revenues until such time as such Event of
Default is no longer continuing.  If the Collateral Agent shall receive any
Revenue proceeds from any payor at any time other than during the continuance of
a Event of Default, then it shall notify Grantor thereof and (a) upon request
and pursuant to the instructions of Grantor, it shall, if no Event of Default is
then continuing, remit such proceeds to Grantor and (b) at the request and
expense of the Borrower, execute and deliver a letter to such payors confirming
Grantor’s right to receive and collect Revenues until otherwise notified by the
Collateral Agent.  In no case shall any failure, whether purposed or
inadvertent, by the Collateral Agent to collect directly any such Revenues
constitute in any way a waiver, remission or release of any of its rights under
the Security Documents, nor shall any release of any Revenues by the Collateral
Agent to such Grantors constitute a waiver, remission, or release of any other
Revenues or of any rights of the Collateral Agent to collect other Revenues
thereafter.
 
ARTICLE IV
 
Remedies, Powers and Authorizations
 
Section 4.1.                      Provisions Concerning the Collateral.
 
(a)           Authorization to File Financing Statements; Additional
Filings.  Each Grantor hereby irrevocably authorizes Secured Party at any time
and from time to time to file in any jurisdiction any amendments to existing
financing statements and any initial financing statements and amendments thereto
that (i) indicate the Collateral as “all assets of Grantor and all proceeds
thereof, and all rights and privileges with respect thereto” or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of
 


 

--------------------------------------------------------------------------------

Table of Contents


the UCC; (ii) contain any other information required by subchapter E of Article
9 of the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including the address of the Grantor, whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor; and (iii) are necessary to
properly effectuate the transactions described in this Agreement, as determined
by Secured Party in its reasonable discretion.  Each Grantor hereby further
authorizes Secured Party to file one or more continuation statements to such
financing statements. Each Grantor further agrees that a carbon, photographic or
other reproduction of this Agreement or of any financing statement describing
any Collateral is sufficient as a financing statement and may be filed in any
jurisdiction accepting same by Secured Party.
 
(b)           Power of Attorney.  Each Grantor hereby irrevocably appoints
Secured Party as such Grantor’s attorney in fact and proxy, with full authority
in the place and stead of such Grantor and in the name of such Grantor or
otherwise, from time to time in Secured Party’s discretion, if an Event of
Default shall have occurred and be continuing, to take any action, and to
execute or endorse any instrument, certificate or notice, which may be
reasonably necessary to accomplish the purposes of this Agreement, including any
action or instrument:  (i) to request or instruct each Company (and each
registrar, transfer agent, or similar Person acting on behalf of each Company)
to register the pledge or transfer of its Collateral to Secured Party; (ii) to
otherwise give notification to any Company, registrar, transfer agent, financial
intermediary, or other Person of Secured Party’s security interests in its
Collateral hereunder; (iii) to ask, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any of its Collateral; (iv) to receive, endorse and collect any
drafts or other instruments or documents included in its Collateral; (v) to
enforce any obligations included in its Collateral; and (vi) to file any claims
or take any action or institute any proceedings which Secured Party may deem
necessary or desirable for the collection of any of its Collateral or otherwise
to enforce, perfect, or establish the priority of the rights of Secured Party
with respect to any of its Collateral.  Each Grantor hereby acknowledges that
such power of attorney and proxy are coupled with an interest, and are
irrevocable.
 
(c)           Performance by Secured Party.  If any Grantor fails to perform any
agreement or obligation contained herein, Secured Party may itself perform, or
cause performance of, such agreement or obligation, and the reasonable expenses
of Secured Party incurred in connection therewith shall be payable by such
Grantor under Section 4.5.
 
(d)           Collection Rights.  Secured Party shall have the right at any
time, after the occurrence and during the continuance of an Event of Default, to
notify, or require any Grantor to notify, any or all Persons (including any
Company) obligated to make payments which are included among its Collateral
(whether accounts, general intangibles, dividends, distribution rights, Company
Rights to Payment, or otherwise) of the assignment thereof to Secured Party
under this Agreement and to direct such obligors to make payment of all amounts
due or to become due to such Grantor thereunder directly to Secured Party and,
upon such notification and at the expense of such Grantor and to the extent
permitted by Law, to enforce collection thereof and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor could have done.  After such Grantor receives notice that
Secured Party has given (and after Secured Party has required such Grantor to
give) any notice referred to above in this subsection, and so long as any Event
of Default shall be continuing:
 


 

--------------------------------------------------------------------------------

Table of Contents


(i)           all amounts and proceeds (including instruments and writings)
received by such Grantor in respect of such rights to payment, accounts, general
intangibles, dividends, distribution rights or Company Rights to Payments shall
be received in trust for the benefit of Secured Party hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
Secured Party in the same form as so received (with any necessary endorsement)
to be applied as specified in Section 4.3, and
 
(ii)           Such Grantor will not adjust, settle or compromise the amount or
payment of any such account or general intangible, Company Rights to Payments or
release wholly or partly any account debtor or obligor thereof (including any
Company) or allow any credit or discount thereon other than in the ordinary
course of business.
 
Section 4.2.                      Event of Default Remedies.  If an Event of
Default shall have occurred and be continuing, Secured Party may from time to
time in its discretion, without limitation and without notice except as
expressly provided below:
 
(a)           exercise in respect of the Collateral, in addition to any other
rights and remedies provided for herein, under the other Loan Documents or the
agreements evidencing Secured Swap Obligations or otherwise available to it, all
the rights and remedies of a secured party on default under the UCC (whether or
not the UCC applies to the affected Collateral);
 
(b)           require each Grantor to, and each Grantor hereby agrees that it
will at its expense and upon request of Secured Party, promptly assemble all
books, records and information of such Grantor relating to the Collateral at a
place to be designated by Secured Party which is reasonably convenient to both
parties;
 
(c)           reduce its claim to judgment or foreclose or otherwise enforce, in
whole or in part, the security interest created hereby by any available judicial
procedure;
 
(d)           dispose of, at its office, on the premises of the respective
Grantor or elsewhere, all or any part of the Collateral, as a unit or in
parcels, by public or private proceedings, and by way of one or more contracts
(it being agreed that the sale of any part of the Collateral shall not exhaust
Secured Party’s power of sale, but sales may be made from time to time, and at
any time, until all of the Collateral has been sold or until the Secured
Obligations have been paid and performed in full), and at any such sale it shall
not be necessary to exhibit any of the Collateral;
 
(e)           buy (or allow or one or more of the Lender Parties to buy) the
Collateral, or any part thereof, at any public sale;
 
(f)           buy (or allow or one or more of the Lender Parties to buy) the
Collateral, or any part thereof, at any private sale if the Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations;
 
(g)           appoint by instrument in writing one or more receivers, managers
or receiver/manager for the Collateral or the business and undertaking of any
Grantor pertaining to the Collateral (the “Receiver”).  Any such Receiver will
have, in addition to any other rights, remedies and powers which a Receiver may
have at Law, in equity or by statute, the rights and powers set out elsewhere in
this Section 4.2.  In exercising such rights and powers, any Receiver
 


 

--------------------------------------------------------------------------------

Table of Contents


will act as and for all purposes will be deemed to be the agent of Grantors and
no Lender Party will be responsible for any act or default of any Receiver.  The
Lender Parties may remove any Receiver and appoint another from time to
time.  No Receiver appointed by the Lender Parties need be appointed by, nor
need its appointment by ratified by, or its actions in any way supervised by a
court;
 
(h)           apply by appropriate judicial proceedings for appointment of a
receiver for the Collateral, or any part thereof, and each Grantor hereby
consents to any such appointment; and
 
(i)           at its discretion, retain the Collateral in satisfaction of the
Secured Obligations whenever the circumstances are such that Secured Party is
entitled to do so under the UCC or otherwise (provided that Secured Party shall
in no circumstances be deemed to have retained the Collateral in satisfaction of
the Secured Obligations in the absence of an express notice by Secured Party to
such Grantor that Secured Party has either done so or intends to do so).
 
Each Grantor agrees that, to the extent notice of sale shall be required by Law,
at least ten (10) days’ notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been
given.  Secured Party may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
 
Section 4.3.                      Application of Proceeds.  If any Event of
Default shall have occurred and be continuing,  any cash proceeds received by
Secured Party in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral, shall be applied as provided in Section
8.03 of the Credit Agreement.
 
Section 4.4.                      Deficiency.  In the event that the proceeds of
any sale, collection or realization of or upon Collateral by Secured Party are
insufficient to pay all Secured Obligations and any other amounts to which
Secured Party is legally entitled, Grantors shall be liable for the deficiency,
together with interest thereon as provided in the governing Loan Documents and
the agreements evidencing Cash Management Obligations or Secured Swap
Obligations.
 
Section 4.5.                      Indemnity and Expenses.  Each Grantor hereby
agrees to all of the indemnity and expense reimbursement provisions of the
Credit Agreement, including, without limitation Section 10.04 of the Credit
Agreement, as though such Grantor were a party to such agreement.
 
Section 4.6.                      Non Judicial Remedies.  In granting to Secured
Party the power to enforce its rights hereunder without prior judicial process
or judicial hearing, each Grantor expressly waives, renounces and knowingly
relinquishes any legal right which might otherwise require Secured Party to
enforce its rights by judicial process.  In so providing for non judicial
remedies, each Grantor recognizes and concedes that such remedies are consistent
with the usage of trade, are responsive to commercial necessity, and are the
result of a bargain at arm’s length.  Nothing herein is intended, however, to
prevent Secured Party or any Grantor from resorting to judicial process at its
option.
 


 

--------------------------------------------------------------------------------

Table of Contents


Section 4.7.                      Other Recourse.  Each Grantor waives any right
to require any Lender Party to proceed against any other Person, to exhaust any
Collateral or other security for the Secured Obligations, or to have any Other
Liable Party joined with such Grantor in any suit arising out of the Secured
Obligations or this Agreement, or pursue any other remedy in Secured Party’s
power.  Each Grantor further waives any and all notice of acceptance of this
Agreement and of the creation, modification, rearrangement, renewal or extension
for any period of any of the Secured Obligations of any Other Liable Party from
time to time.  Each Grantor further waives any defense arising by reason of any
disability or other defense of any Other Liable Party or by reason of the
cessation from any cause whatsoever of the liability of any Other Liable
Party.  This Agreement shall continue irrespective of the fact that the
liability of any Other Liable Party may have ceased and, irrespective of the
validity or enforceability of any other Loan Document or any agreement
evidencing Secured Swap Obligations to which such Grantor or any Other Liable
Party may be a party, and notwithstanding any death, incapacity, reorganization,
or bankruptcy of any Other Liable Party or any other event or proceeding
affecting any Other Liable Party.  Until all of the Secured Obligations shall
have been paid in full, no Grantor shall have any right to subrogation and each
Grantor waives the right to enforce any remedy which any Lender Party has or may
hereafter have against any Other Liable Party, and waives any benefit of and any
right to participate in any other security whatsoever now or hereafter held by
Secured Party.  Each Grantor authorizes each Lender Party, without notice or
demand, without any reservation of rights against such Grantor, and without in
any way affecting such Grantor’s liability hereunder or on the Secured
Obligations, from time to time to (a) take or hold any other property of any
type from any other Person as security for the Secured Obligations, and
exchange, enforce, waive and release any or all of such other property, (b)
apply the Collateral or such other property in accordance with Section 8.03 of
the Credit Agreement and direct the order or manner of sale thereof as Secured
Party may in its discretion determine, (c) renew, extend for any period,
accelerate, modify, compromise, settle or release any of the obligations of any
Other Liable Party in respect of any or all of the Secured Obligations or other
security for the Secured Obligations, (d) waive, enforce, modify, amend, restate
or supplement any of the provisions of any Loan Document or any agreement
evidencing Secured  Swap Obligations with any Person other than such Grantor,
and (e) release or substitute any Other Liable Party.
 
Section 4.8.                      Exercise of Company Rights.
 
(a)           So long as no Event of Default shall have occurred and be
continuing Grantors may receive, retain and use, free and clear of any Lien
created hereby, any and all Company Rights to Payment paid in respect of the
Collateral, provided, however, that any and all Company Rights to Payment paid
or payable other than in cash in respect of, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Company Rights shall be, and shall forthwith be delivered to Secured Party
as provided in Section 3.2(d).
 
(b)           Anything herein to the contrary notwithstanding, Grantors may at
all times exercise any and all voting rights pertaining to the Company Rights
and Other Company Rights for any purpose not inconsistent with the terms of this
Agreement.
 
(c)           Upon the occurrence and during the continuance of an Event of
Default:
 


 

--------------------------------------------------------------------------------

Table of Contents


(i)           all rights of each Grantor to receive and retain the Company
Rights to Payment which it would otherwise be authorized to receive and retain
pursuant to subsection (a) of this section shall automatically cease, and all
such rights shall thereupon become vested in Secured Party which shall thereupon
have the sole right to receive and hold as Collateral such Company Rights to
Payment;
 
(ii)           without limiting the generality of the foregoing, Secured Party
may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Company Rights, other than voting rights pertaining to the Company Rights, as if
it were the absolute owner thereof, including, without limitation, the right to
exchange, in its discretion, any and all of the Company Rights upon the merger,
consolidation, reorganization, recapitalization or other adjustment of any
Company, or upon the exercise by any Company of any right, privilege or option
pertaining to any Company Rights, and, in connection therewith, to deposit and
deliver any and all of the Company Rights with any committee, depository,
transfer agent, registrar or other designated agent upon such terms and
conditions as it may determine and any and all rights to dissolve any Company or
to compel distribution of any Company’s assets; and
 
(iii)           all Company Rights to Payments which are received by Grantor
contrary to the provisions of subsection (c)(i) of this section shall be
received in trust for the benefit of Secured Party, shall be segregated from
other funds of such Grantor, and shall be forthwith paid over to Secured Party
as Company Rights in the exact form received, to be held by Secured Party as
Collateral.
 
Section 4.9.                      Private Sale of Company Rights.  Each Grantor
recognizes that Secured Party may deem it impracticable to effect a public sale
of all or any part of the Company Rights and that Secured Party may, therefore,
determine to make one or more private sales of any such Company Rights to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire the same for their own account, for investment and not with a
view to the distribution or resale thereof.  Each Grantor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sales shall be
deemed to have been made in a commercially reasonable manner and that Secured
Party shall have no obligation to delay sale of any such Company Rights for the
period of time necessary to permit their registration for public sale under the
Securities Act of 1933, as amended (the “Securities Act”), to the extent, if
any, that the Securities Act would be applicable thereto.  Each Grantor further
acknowledges and agrees that any offer to sell any Company Rights which has been
(a) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such an offer may be so advertised without prior registration under
the Securities Act), or (b) made privately in the manner described above to not
less than fifteen (15) bona fide offerees shall be deemed to involve a “public
disposition” for the purposes of Section 9-610(c) of the UCC (or any successor
or similar, applicable statutory provision) as then in effect in the State of
New York, notwithstanding that such sale may not constitute a “public offering”
under the Securities Act, and that Secured Party or one or more of the Lender
Parties may, in such event, bid for the purchase of such Company Rights.
 


 

--------------------------------------------------------------------------------

Table of Contents


ARTICLE V
 
Miscellaneous
 
Section 5.1.                      Notices.  Any notice or communication required
or permitted hereunder shall be given, in the case of the Borrower or the
Secured Party, as provided in the Credit Agreement and, in the case of any other
Grantor, as provided in such Grantor’s Guaranty in favor of Secured Party, for
the benefit of the Lender Parties.
 
Section 5.2.                      Amendments; Security Agreement
Supplements.  No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by each Grantor and Secured Party, and no
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor therefrom, shall be effective unless it is in writing and signed by
Secured Party, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given and to the extent
specified in such writing.  In addition, all such amendments and waivers shall
be effective only if given with the necessary approvals of the Required Lenders
or all of the Lenders, as required in the Credit Agreement.  Upon the execution
and delivery by any Person of a security  agreement supplement pursuant to the
terms of Section 6.12 of the Credit Agreement in substantially the form of
Exhibit B (each, a “Security Agreement Supplement”), (a) such Person shall be
referred to as an “Additional Grantor” and shall become and be a Grantor
hereunder, and each reference in this Agreement to a “Grantor” shall also mean
and be a reference to such Additional Grantor, and each reference in any other
Loan Document to a “Grantor” shall also mean and be a reference to such
Additional Grantor, and (b) each reference herein to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to this Agreement, and
each reference in any other Loan Document to the “Pledge and Security
Agreement,” “thereunder,” “thereof” or words of like import referring to this
Agreement, shall mean and be a reference to this Agreement as supplemented by
such Security Agreement Supplement.
 
Section 5.3.                      Preservation of Rights.  No failure on the
part of Secured Party or any other Lender Party to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document or any
agreement evidencing Secured Swap Obligations shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  Neither the
execution nor the delivery of this Agreement shall in any manner impair or
affect any other security for the Secured Obligations.  The rights and remedies
of Secured Party provided herein, in the other Loan Documents and agreements
evidencing Secured Swap Obligations are cumulative and are in addition to, and
not exclusive of, any rights or remedies provided by Law.  The rights of Secured
Party under any Loan Document or any agreement evidencing Secured Swap
Obligations against any party thereto are not conditional or contingent on any
attempt by Secured Party to exercise any of its rights or exhaust any recourse
under any other Loan Document or any agreement evidencing Secured Swap
Obligations against such party or against any other Person.
 
Section 5.4.                      Unenforceability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
invalidity without invalidating the remaining portions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
 


 

--------------------------------------------------------------------------------

Table of Contents


Section 5.5.                      Survival of Agreements.  All representations
and warranties of each Grantor herein, and all covenants and agreements herein
shall survive the execution and delivery of this Agreement, the execution and
delivery of any other Loan Documents or any agreements evidencing Secured Swap
Obligations and the creation of the Secured Obligations.
 
Section 5.6.                      Other Liable Party.  Neither this Agreement
nor the exercise by Secured Party or the failure of Secured Party to exercise
any right, power or remedy conferred herein or by Law shall be construed as
relieving any Other Liable Party from liability on the Secured Obligations or
any deficiency thereon.  This Agreement shall continue irrespective of the fact
that the liability of any Other Liable Party may have ceased or irrespective of
the validity or enforceability of any other Loan Document or any agreement
evidencing Secured Swap Obligations to which any Grantor or any Other Liable
Party may be a party, and notwithstanding the reorganization, death, incapacity
or bankruptcy of any Other Liable Party, and notwithstanding the reorganization
or bankruptcy or other event or proceeding affecting any Other Liable Party.
 
Section 5.7.                      Binding Effect and Assignment.  This Agreement
creates a continuing security interest in the Collateral and (a) shall be
binding on each Grantor and its successors and permitted assigns and (b) shall
inure, together with all rights and remedies of Secured Party hereunder, to the
benefit of Secured Party and its successors, transferees and assigns.  Without
limiting the generality of the foregoing, Secured Party or any other Lender
Party may (except as otherwise provided in the Credit Agreement) pledge, assign
or otherwise transfer any or all of its rights under any or all of the Loan
Documents to any other Person, and such other Person shall thereupon become
vested with all of the benefits in respect thereof granted to Secured Party,
herein or otherwise.  None of the rights or duties of any Grantor hereunder may
be assigned or otherwise transferred without the prior written consent of
Secured Party.
 
Section 5.8.                      Termination.  It is contemplated by the
parties hereto that there may be times when no Secured Obligations are
outstanding, but notwithstanding such occurrences, this Agreement shall remain
valid and shall be in full force and effect as to subsequent outstanding Secured
Obligations.  Upon the satisfaction in full of the Secured Obligations and the
termination or expiration of the Credit Agreement and all agreements evidencing
Secured Hedging Obligations (or with the consent of the holders of the Secured
Hedging Obligations), this Agreement and the security interest created hereby
shall terminate and all rights to the Collateral shall revert to
Grantors.  Secured Party will, upon the respective Grantor’s request and at such
Grantor’s expense, return to such Grantor such of the Collateral as shall not
have been sold or otherwise disposed of and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.
 
Section 5.9.                      Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
EXCEPT TO THE EXTENT THAT THE LAWS OF ANY STATE IN WHICH ANY COLLATERAL IS
LOCATED NECESSARILY GOVERN (i) THE PERFECTION AND PRIORITY OF THE LIENS IN FAVOR
OF SECURED PARTY WITH RESPECT TO SUCH COLLATERAL, AND (ii) THE EXERCISE OF ANY
REMEDIES (INCLUDING FORECLOSURE) WITH RESPECT TO SUCH COLLATERAL.
 


 

--------------------------------------------------------------------------------

Table of Contents


Section 5.10.                      Submission to Jurisdiction.  EACH GRANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE COLLATERAL AGENT, ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
Section 5.11.                      Waiver of Venue.  EACH GRANTOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 5.10.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
Section 5.12.                      Service of Process.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02 OF THE CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
 
Section 5.13.                      Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
 


 

--------------------------------------------------------------------------------

Table of Contents


NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 5.15.                      Counterparts.  This Agreement may be
separately executed in any number of counterparts (including by facsimile
transmission), all of which when so executed shall be deemed to constitute one
and the same Agreement.
 
Section 5.16.                      “Loan Document.”  This Agreement is a “Loan
Document,” as defined in the Credit Agreement, and, except as expressly provided
herein to the contrary, this Agreement is subject to all provisions of the
Credit Agreement governing such Loan Documents.  In the event of a conflict
between the terms and conditions of the Credit Agreement and this Agreement, the
terms and conditions of the Credit Agreement shall control.
 
Section 5.17.                      FINAL AGREEMENT.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS OF
THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[The remainder of this page is intentionally left blank.]
 


 

--------------------------------------------------------------------------------

Table of Contents


IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 
TARGA RESOURCES PARTNERS LP
 
By:           Targa Resources GP LLC,
 
its sole general partner
 


 
By:  ______________________________________                                                         
 
Howard M. Tate
 
Vice President – Finance and Assistant
 
Treasurer
 
TARGA RESOURCES OPERATING LP
 
By:           Targa Resources Operating GP LLC,
 
its sole general partner
 


 
By:  ______________________________________                                                      
 
Howard M. Tate
 
Vice President – Finance and Assistant
 
Treasurer
 
TARGA RESOURCES OPERATING GP LLC
 
By: _________________________________________                                       
                              
Howard M. Tate
 
Vice President – Finance and Assistant
 
Treasurer
 
TARGA NORTH TEXAS LP
 
By:           Targa North Texas GP LLC,
 
its sole general partner
 
By: 
_____________________________________                                                               
 
Howard M. Tate
 
Vice President – Finance and Assistant
 
Treasurer
 
TARGA NORTH TEXAS GP LLC
 
By:  ________________________________________                                                                         
 
Howard M. Tate
 
Vice President – Finance and Assistant
 
Treasurer
 


 

--------------------------------------------------------------------------------

Table of Contents


TARGA INTRASTATE PIPELINE LLC
 
By:  ________________________________________                                                                         
 
Howard M. Tate
 
Vice President – Finance and Assistant
 
Treasurer
 


 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT A
 
Description of Pledged Shares
 
None.
 
Description of Partnership Interests
 
Grantor
Company
Percentage of Equity Interest Pledged
Targa Resources Operating GP LLC
Targa Resources Operating LP
0.001% GP Interest
Targa Resources Partners LP
Targa Resources Operating LP
99.999% LP Interest
Targa North Texas GP LLC
Targa North Texas LP
50.000% GP Interest
Targa Resources Operating LP
Targa North Texas LP
50.000% LP Interest



 
Description of LLC Rights
 
Grantor
Company
 
Percentage of Equity Interest Pledged
 
Targa Resources Partners LP
Targa Resources Operating GP LLC
    100%  
Targa Resources Operating LP
Targa North Texas GP LLC
    100%  
Targa North Texas LP
Targa Intrastate Pipeline LLC
    100%  



 


 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT B
 
SECURITY AGREEMENT SUPPLEMENT
 
___________, 20__
 
Bank of America, N.A., as Collateral Agent
 
100 Federal Street
 
Boston, MA  02110
 
Attention:  Robert Valbona
 
    Re:
Credit Agreement effective as of February  14, 2007, among Targa Resources
Partners LP, a Delaware limited partnership (the “Borrower”), Bank of America,
N.A., a national banking association, as Administrative Agent and Collateral
Agent (“Collateral Agent”), and the financial institutions thereto as Lenders
(individually a “Lender” and collectively, “Lenders”).

 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement and to the that certain Pledge and
Security Agreement of even date therewith executed by the grantors party thereto
in favor of Collateral Agent, for the benefit of the Lender Parties (as
heretofore amended, supplemented, restated or otherwise modified, the “Original
Security Agreement”; such Original Security Agreement, as in effect on the date
hereof and as it may hereafter be amended, supplemented, restated or otherwise
modified from time to time, together with this Security Agreement Supplement,
being the “Security Agreement”).  The capitalized terms defined in the Security
Agreement or in the Credit Agreement and not otherwise defined herein are used
herein as therein defined.
 
Section 1.  Grant of Security Interest.  [ADDITIONAL GRANTOR] (the “Additional
Grantor”) hereby confirms the grant to the Secured Party set forth in the
Security Agreement of, and does hereby grant to the Secured Party, a security
interest in all of Additional Grantor’s right, title and interest in and to all
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Additional Grantor now has or hereafter acquires
an interest and wherever the same may be located.  Additional Grantor represents
and warrants that the attached Supplements to Schedules accurately and
completely set forth all additional information required pursuant to the
Security Agreement and hereby agrees that such Supplements to Schedules shall
constitute part of the Schedules to the Security Agreement.
 
Section 2.  Obligations Under the Security Agreement.  The Additional Grantor
hereby agrees, as of the date first above written, to be bound as a Grantor by
all of the terms and conditions of the Security Agreement to the same extent as
each of the other Grantors thereunder.  The Additional Grantor further agrees,
as of the date first above written, that each reference in the Security
Agreement to an “Additional Grantor” or a “Grantor” shall also mean and be a
reference to the Additional Grantor, and each reference in any other Loan
Document to a “Grantor” or a “Loan Party” shall also mean and be a reference to
the Additional Grantor.
 
Section 4.  Representations, Warranties and Covenants.  The Additional Grantor
hereby (a) makes each representation and warranty set forth in Section 3.1 of
the Security Agreement
 


 

--------------------------------------------------------------------------------

Table of Contents


and (b) undertakes each covenant obligation set forth in Section 3.2 of the
Security Agreement, in each case to the same extent as each other Grantor.
 
Section 5.  Governing Law and Choice of Venue. THIS SUPPLEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT
TO THE EXTENT THAT THE LAWS OF ANY STATE IN WHICH ANY COLLATERAL IS LOCATED
NECESSARILY GOVERN (a) THE PERFECTION AND PRIORITY OF THE LIENS IN FAVOR OF
SECURED PARTY WITH RESPECT TO SUCH COLLATERAL, AND (b) THE EXERCISE OF ANY
REMEDIES (INCLUDING FORECLOSURE) WITH RESPECT TO SUCH COLLATERAL.  The
Additional Grantor irrevocably waives any objection, to the extent permitted by
applicable Law, that it may now or hereafter have (including any claim of
inconvenient forum) to the venue of any legal proceeding arising out of or
relating to this Supplement in the courts of such State.
 
Section 6.  FINAL AGREEMENT.  THIS SECURITY AGREEMENT SUPPLEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS OF
THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES
HERETO.
 
 IN WITNESS WHEREOF, the undersigned has caused this Security Agreement
Supplement to be executed and delivered by its officer thereunto duly
authorized, as of the date first above written.
 
Very truly yours,
 
[NAME OF ADDITIONAL GRANTOR]
 


 
By: _______________________________                                                         
 
Name:
 
Title:
 


 
ACKNOWLEDGED AND ACCEPTED,
 
As of the date above first written:
 
BANK OF AMERICA, N.A.,
 
as Collateral Agent
 
By:  _______________________________________                                                              
 
Name:
 
Title:
 


 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT I






FORM OF DEED OF TRUST






 

--------------------------------------------------------------------------------

Table of Contents




 
WHEN RECORDED OR FILED RETURN TO:
Thompson & Knight L.L.P.
1700 Pacific Avenue, Suite 3300
Dallas, Texas 75201
Attention: Sharon Nye



 
DEED OF TRUST, MORTGAGE, ASSIGNMENT,
 
SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT
 
FROM
 
TARGA NORTH TEXAS LP
 
(Taxpayer I.D. No. 20-4036176)
 
TO
 
­­­­­­PRLAP, INC., TRUSTEE
 


 
AND
 
BANK OF AMERICA, N.A., COLLATERAL AGENT
 


 


 
Dated Effective February 14, 2007
 
A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.
 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL.
 
THIS INSTRUMENT, WHICH COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES ON THE
REAL PROPERTY DESCRIBED HEREIN, IS TO BE FILED FOR RECORD, AMONG OTHER PLACES,
IN THE REAL ESTATE OR COMPARABLE RECORDS OF THE COUNTIES REFERENCED IN EXHIBIT A
HERETO AND SUCH FILING SHALL SERVE, AMONG OTHER PURPOSES, AS A FIXTURE
FILING.  THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE AND
IMMOVABLE PROPERTY CONCERNED, WHICH INTEREST IS DESCRIBED IN SECTION 1.1 OF THIS
INSTRUMENT.
 


 

--------------------------------------------------------------------------------

Table of Contents


A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
COLLATERAL AGENT (AS HEREINAFTER DEFINED) OR THE TRUSTEE (AS HEREINAFTER
DEFINED) TO TAKE THE MORTGAGED PROPERTIES AND SELL THEM WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR (AS HEREINAFTER DEFINED)
UNDER THIS MORTGAGE.
 
THIS DOCUMENT PREPARED BY:
 
Brian Minyard, Esq.
 
Thompson & Knight, L.L.P.
 
1700 Pacific Avenue, Suite 3300
 
Dallas, Texas  75201
 


 

--------------------------------------------------------------------------------

Table of Contents


DEED OF TRUST, MORTGAGE,
 
ASSIGNMENT, SECURITY AGREEMENT, FIXTURE FILING
 
AND FINANCING STATEMENT
 
(this “Mortgage”)
 
    ARTICLE IX.                            GRANTING CLAUSES; SECURED
INDEBTEDNESS
 
11.01 Grant and Mortgage. TARGA NORTH TEXAS LP (herein called “Mortgagor”), for
and in consideration of the sum of Ten Dollars ($10.00) to Mortgagor in hand
paid, and in order to secure the payment of the secured indebtedness hereinafter
referred to and the performance of the obligations, covenants, agreements,
warranties and undertakings of Mortgagor hereinafter described, does hereby
GRANT, BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN AND SET OVER to
­­­­­­­­­­­­PRLAP, Inc., Trustee (the “Trustee”), and grant to Trustee a POWER
OF SALE (pursuant to this Mortgage and applicable law) the following described
properties, rights and interests (the “Mortgaged Properties”):
 
(a) Those certain tracts of land, described in Exhibit A, attached hereto and
made a part hereof, and those certain surface leases and other interests in land
(the “Surface Leases”) all as described in Exhibit A attached hereto and made a
part hereof (such tracts of land and the lands covered by the Surface Leases
being herein collectively called the “Facility Sites”), together with all tanks,
tank batteries, injector stations, terminals, pumps, pipelines, plants, heaters,
compressors, equipment and other fixtures, personal/movable property and
improvements (whether now owned or hereafter acquired by operation of Law or
otherwise) located on or under the Facility Sites (the “Facility Property”) or
used, held for use in connection with, or in any way related to the Pipeline
Systems (as hereinafter defined), (the Facility Sites and the Facility Property
are herein sometimes collectively called the “Facilities”);
 
(b) The rights, interests and estates created under those certain servitudes,
easements, rights of way, privileges, franchises, prescriptions, licenses,
leases, permits and/or other rights described in Exhibit A, attached hereto and
made a part hereof, and all of Mortgagor’s right, title and interest (whether
now owned or hereafter acquired by operation of Law or otherwise) in any
servitudes, easements, rights of way, privileges, franchises, prescriptions,
licenses, leases, permits and/or other rights in and to any land, in any county
and section shown on Exhibit A even though they may be incorrectly described in
or omitted from such Exhibit A, together with any amendments, renewals,
extensions, supplements, modifications or other agreements related to the
foregoing, and further together with any other servitudes, easements, rights of
way, privileges, prescriptions, franchises, licenses, permits and/or other
rights (whether presently existing or hereafter created and whether now owned or
hereafter acquired by operation of Law or otherwise) used, held for use in
connection with, or in any way related to the Pipeline Systems, the Facilities,
and/or pipelines transporting hydrocarbons or other goods, including crude oil,
natural gas, natural gas liquids condensate, refined products or asphalt
(collectively “Products”) to, from or between Pipeline Systems and/or the
Facilities (the rights, interests and estates described in this clause (b) are
herein collectively called the “Servitudes”);
 


 

--------------------------------------------------------------------------------

Table of Contents


(c) Without limitation of the foregoing, all other right, title and interest of
Mortgagor of whatever kind or character (whether now owned or hereafter acquired
by operation of Law or otherwise) in and to (i) the Facilities, the Surface
Leases and/or the Servitudes, and (ii) the lands described or referred to in
Exhibit A (or described in any of the instruments described or referred to in
Exhibit A);
 
(d) Without limitation of the foregoing, all of Mortgagor’s right, title and
interest (whether now owned or hereafter acquired by operation of Law or
otherwise) in and to all transportation, gathering and transmission systems
located on the properties described in and/or depicted on Exhibit A, including,
without limitation, any transportation, gathering or transmission systems
located in or any county or section shown on the foregoing referenced Exhibit A;
any leases of transportation, gathering and transmission systems, pipes or
facilities described on Exhibit A; all improvements, fixtures, equipment,
accessions, inventory, Products, other goods and/or personal property of
whatever nature (whether now owned or hereafter acquired by operation of Law or
otherwise), including, without limitation, those now or after located on or
under, or which in any way relate to or used or held for us in connection with
the Servitudes, the Facilities, and/or such transportation, gathering and
transmission systems described in this clause (d) (the properties, rights and
interests described in this clause (d) are herein collectively called the
“Pipeline Systems”) or the operation thereof and including without limitation
all pipes, valves, gauges, meters and other measuring equipment, regulators,
heaters, extractors, tubing, pipelines, fuel lines, facilities, fittings,
materials, tanks, flow lines, gathering lines, compressors, dehydration units,
separators, meters, metering stations, buildings, fittings, pipe connectors,
drips, storage facilities, absorbers, dehydrators, and power, telephone and
telegraph lines;
 
(e) all licenses and permits of whatever nature, including, but not limited to,
that now or hereafter used or held for use in connection with Pipeline Systems
or the operation there, and all renewals or replacements of the foregoing or
substitutions for the foregoing;
 
(f) All of Mortgagor’s right, title and interest, whether presently existing or
hereafter created or entered into and whether now owned or hereafter acquired by
operation of Law or otherwise, in and to:
 
(g) all purchase, sale, gathering, processing, transportation, storage and other
contracts or agreements covering or otherwise relating to the ownership or
operation of the Facilities, the Servitudes, and/or the Pipeline Systems, and/or
to the purchase, sale or transportation of Products, or to the separation,
treatment, stabilization and/or processing of the same;
 
(h) all rights, privileges and benefits under or arising out of any agreement
under which any of the Property, as hereinafter defined, was acquired, including
without limitation any and all representations, warranties, or covenants and any
and all rights of indemnity or to rebate of the purchase price; all equipment
leases, maintenance agreements, electrical supply contracts, option agreements,
and other contracts and/or agreements, whether now existing or hereafter entered
into, which
 


 

--------------------------------------------------------------------------------

Table of Contents
 
cover, affect, or otherwise relate to the Facilities, the Servitudes, and/or the
Pipeline Systems, and/or any of the Mortgaged Properties (as hereinafter
defined) described above, or to the purchase, sale, transportation, gathering,
separation, treatment, stabilization, dehydration, processing, delivery and/or
redelivery of Products transported, gathered, separated, treated, stabilized,
dehydrated, processed, delivered and/or redelivered by or in the Facilities
and/or the Pipeline Systems;
 
(the contractual rights, contracts and other agreements described in this clause
(f) are herein sometimes collectively called the “Contracts”); and
 
(i) All rights, estates, powers and privileges appurtenant to the foregoing
rights, interests and properties.
 
TO HAVE AND TO HOLD the Mortgaged Properties unto the Trustee, and its
successors or substitutes in this trust, and to its or their successors and
assigns, in trust, for the benefit of the Collateral Agent, as Collateral Agent
for the benefit of the Administrative Agent, the Collateral Agent, the L/C
Issuer, the Swing Line Lender, the Lenders and the Hedging Parties, however,
upon the terms, provisions and conditions herein set forth.
 
11.02 Grant of Security Interest.  In order to further secure the payment of the
secured indebtedness hereinafter referred to and the performance of the
obligations, covenants, agreements, warranties, and undertakings of Mortgagor
hereinafter described, Mortgagor hereby grants to Collateral Agent for the
benefit of the Administrative Agent, the Collateral Agent, the L/C Issuer, the
Swing Line Lender, the Lenders and the Hedging Parties a security interest in
the entire interest of Mortgagor (whether now owned or hereafter acquired by
operation of Law or otherwise) in and to:
 
     (a) the Mortgaged Properties;
 
     (b) without limitation of any other provision of this Section 1.2, all
payments received in lieu of performance which are related to the Mortgaged
Properties (regardless of whether such payments or rights thereto accrued,
and/or the events which gave rise to such payments occurred, on or before or
after the date hereof, including, without limitation, firm or prepaid
transportation payments and similar payments, payments received in settlement of
or pursuant to a judgment rendered with respect to firm transportation or
similar obligations or other obligations under a contract, and payments received
in buyout or buydown or other settlement of a contract) and/or imbalances in
deliveries (the payments described in this subsection (b) being herein called
“Payments in Lieu”);
 
     (c) all accounts, receivables, contract rights, choses in action (i.e.,
rights to enforce contracts or to bring claims thereunder), commercial tort
claims and other general intangibles of whatever nature (regardless of whether
the same arose and/or the events which gave rise to the same occurred, on or
before or after the date hereof, including, but not limited to, that related to
the Mortgaged Properties, the operation thereof, or the treating, handling,
separation, stabilization, storing, processing, transporting, gathering, or
marketing of Products, and including, without limitation, any of the same
relating to
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
payment of proceeds thereof or to payment of amounts which could constitute
Payments in Lieu);
 
(d) without limitation of the generality of the foregoing, any rights and
interests of Mortgagor under any present or future hedge or swap agreements,
cap, floor, collar, exchange, forward or other hedge or protection agreements or
transactions, or any option with respect to any such agreement or transaction
now existing or hereafter entered into by or on behalf of Mortgagor;
 
(e) all engineering, accounting, title, legal, and other technical or business
data including, but not limited to, that concerning the Mortgaged Properties,
the treating, handling, separation, stabilization, storing, processing,
transporting, gathering or marketing of Products or any other item of Property
(as hereinafter defined) which are now or hereafter in the possession of
Mortgagor or in which Mortgagor can otherwise grant a security interest, and all
books, files, records, magnetic media, software, and other forms of recording or
obtaining access to such data;
 
(f) all money, documents, instruments, chattel paper (including without
limitation, electronic chattel paper and tangible chattel paper), rights to
payment evidenced by chattel paper, securities, accounts, payable intangibles,
general intangibles, letters of credit, letter-of-credit rights, supporting
obligations and rights to payment of money arising from or by virtue of any
transaction (regardless of whether such transaction occurred on or before or
after the date hereof, including, but not limited to, that related to the
Mortgaged Properties, the treating, handling, separation, stabilization,
storing, processing, transporting, gathering or marketing of the Products or any
other item of Property);
 
(g) all rights, titles and interest now owned or hereafter acquired of Mortgagor
in any and all goods, inventory, equipment, documents, money, instruments,
intellectual property, certificated securities, uncertificated securities,
investment property, letters of credit, rights to proceeds of written letters of
credit and other letter-of-credit rights, commercial tort claims, deposit
accounts, payment intangibles, general intangibles, contract rights, chattel
paper (including, without limitation, electronic chattel paper and tangible
chattel paper), rights to payment evidenced by chattel paper, software,
supporting obligations and accounts, wherever located, and all rights and
privileges with respect thereto (all of the properties, rights and interests
described in subsections (a), (b), (c), (d), (e), (f) and (g) above and this
subsection (h) being herein sometimes collectively called the “Collateral”); and
 
(h) all proceeds of the Collateral, whether such proceeds or payments are goods,
money, documents, instruments, chattel paper, securities, accounts, payment
intangibles, general intangibles, fixtures, real property, personal property or
other assets (the Mortgaged Properties, the Collateral, and the proceeds of the
Collateral being herein sometimes collectively called the “Property”).
 
Notwithstanding this Section 1.2 or clause (d) or (e) of Section 1.1, the grant
of a security interest as herein provided shall not extend to any equipment
subject to a purchase money security interest or equipment lease (the
“Encumbered Equipment”),
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
general intangible, instrument or investment property in which Mortgagor has any
right, title or interest if and to the extent that such Encumbered Equipment,
general intangible, instrument or investment property is subject to a Lien
permitted by Section 7.01 of the Credit Agreement, contractual provision or
other restriction on assignment such that the creation of a security interest in
the right, title or interest of Mortgagor therein would be prohibited and would,
in and of itself, cause or result in an Event of Default thereunder enabling
another Person party to such purchase contract, lease, or other contract or
agreement relating to Encumbered Equipment, general intangible, instrument or
investment property to enforce any remedy with respect thereto (the “Excluded
Collateral”); provided that, the foregoing exclusion shall not apply if (i) such
prohibition has been waived or such other Person has otherwise consented to the
creation hereunder of a security interest in such Excluded Collateral, or (ii)
such prohibition shall be rendered ineffective pursuant to Sections 9-406, 9-407
or 9-408 of the Applicable UCC or any other applicable law (including Debtor
Relief Laws); provided further, that immediately upon the ineffectiveness, lapse
or termination of any such provision Mortgagor shall be deemed to have granted
such security interest in all its right, title and interest in and to such
Excluded Collateral as if such provision had never been in effect; and the
foregoing exclusion shall in no way be construed so as to limit, impair or
otherwise affect Collateral Agent’s continuing security interest in and to all
right, title and interest of Mortgagor in or to any payment obligations or other
rights to receive monies due or become due with respect to any such Excluded
Collateral and in any such monies or proceeds of such Excluded Collateral.
 
Except as otherwise expressly provided in this Mortgage, all terms in this
Mortgage relating to the Collateral and the grant of the foregoing security
interest which are defined in the Uniform Commercial Code as evidenced in each
state whose law is applicable to the Collateral (the “Applicable UCC”) shall
have the meanings assigned to them in Article 9 (or, absent definition in
Article 9, in any other Article) of the Applicable UCC, as those meanings may be
amended, revised or replaced from time to time.  Notwithstanding the foregoing,
the parties intend that the terms used herein which are defined in the
Applicable UCC have, at all times, the broadest and most inclusive meanings
possible.  Accordingly, if the Applicable UCC shall in the future be amended or
held by a court to define any term used herein more broadly or inclusively than
the Applicable UCC in effect on the date of this Mortgage, then such term, as
used herein, shall be given such broadened meaning.  If the Applicable UCC shall
in the future be amended or held by a court to define any term used herein more
narrowly, or less inclusively, than the Applicable UCC in effect on the date of
this Mortgage, such amendment or holding shall, where legally permitted, be
disregarded in defining terms used in this Mortgage.
 
11.03 Credit, Loan Documents, Other Obligations.  This Mortgage is made to
secure and enforce the payment and performance of (a) the Obligations pursuant
to the provisions of that certain Credit Agreement dated as of February 14,
2007, as amended, supplemented, restated, increased, renewed, extended or
otherwise modified from time to time (as amended, supplemented, restated,
increased, renewed, extended or otherwise modified from time to time, the
“Credit Agreement”) among Targa Resources Partners LP (“Borrower”), Bank of
America, N.A., as Administrative Agent, Collateral Agent and
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
L/C Issuer, and the Lenders, including (i) Loans to Borrower from time to time
pursuant to the Credit Agreement and (ii) all Obligations with respect to
Letters of Credit governed by the Credit Agreement and reimbursement obligations
in respect thereof, together with interest and other amounts payable with
respect thereto; (b) the due and punctual payment and performance of any and all
indebtedness and other obligations now or hereafter incurred or arising pursuant
to that certain Guaranty, dated as of February 14, 2007, as amended,
supplemented, restated, increased, extended or otherwise modified, made by
Mortgagor and certain Affiliates of Mortgagor (“Guarantors”) in favor of
Collateral Agent guaranteeing, among other things, the obligations and
liabilities of Borrower under the Credit Agreement and the other Loan
Documents;  (c) all present or future Secured Swap Obligations; and (d) all
present or future Cash Management Obligations.  (The Administrative Agent, the
Collateral Agent, the L/C Issuer, the Swing Line Lender, the Lenders, their
Related Parties and the Hedging Parties are herein collectively called the
“Lender Parties”.)
 
11.04 Secured Indebtedness.  The indebtedness referred to in Section 1.3, and
all renewals, extensions and modifications thereof, and all substitutions
therefor, in whole or in part, are herein sometimes referred to as the “secured
indebtedness” or the “indebtedness secured hereby”.
 
11.05 Limit on Secured Indebtedness and Collateral.  It is the intention of
Mortgagor, Agent, Trustee, and each other Lender Party that this Mortgage not
constitute a fraudulent transfer or fraudulent conveyance under any state or
federal law that may be applicable hereto.  Mortgagor and, by Trustee's and
Agent's acceptance hereof, Agent, Trustee and the other Collateral Agent Parties
hereby acknowledge and agree that, notwithstanding any other provision of this
Mortgage, (a) the indebtedness secured hereby shall be limited to the maximum
amount of indebtedness that can be incurred or secured by Mortgagor without
rendering this Mortgage voidable under applicable law relating to fraudulent
transfers or fraudulent conveyances, and (b) the property granted by Mortgagor
hereunder shall be limited to the maximum amount of Property that can be granted
by Mortgagor without rendering this Mortgage voidable under applicable law
relating to fraudulent conveyances or fraudulent transfers.
 
11.06 Defined Terms.  Terms used herein but not otherwise defined in this
Mortgage shall have the same meanings given to them in the Credit Agreement.
 
ARTICLE XII.
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
12.01 Mortgagor represents, warrants, and covenants as follows:
 
(a) Title and Permitted Encumbrances.  Mortgagor has, and Mortgagor covenants to
maintain, good and defensible fee simple title to or valid leasehold interests,
or valid easements or other property interest in the Mortgaged Property which is
real property and good and valid title to the Property that is personal property
necessary in the ordinary conduct of its business, all free and clear of all
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
Liens, privileges, security interests, and encumbrances except for (i) the
contracts, agreements, burdens, encumbrances and other matters set forth in the
descriptions of certain of the Mortgaged Properties on Exhibit A hereto, (ii)
the Liens permitted under Section 7.01 of the Credit Agreement, and (iii) such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Mortgagor will warrant and defend
title to the Property, subject as aforesaid, against the claims and demands of
all persons claiming the same or any part thereof.  Any and all references made
in this Mortgage to Liens permitted under Section 7.01 of the Credit Agreement
are made for the purpose of limiting certain warranties and covenants made by
Mortgagor herein and such reference is not intended to affect the description
herein of the Mortgaged Properties nor to subordinate the Liens and security
interests hereunder to any Liens permitted under Section 7.01 of the Credit
Agreement.
 
(b) Sale or Disposal.  Mortgagor will not, without the prior written consent of
Collateral Agent, sell, exchange, lease, transfer, or otherwise dispose of, or
cease to operate (or be operator of) or abandon, any part of, or interest (legal
or equitable) in, the Property other than as permitted by Section 7.05 of the
Credit Agreement.
 
(c) Defense of Mortgage.  If the validity or priority of this Mortgage or of any
rights, titles, liens or security interests created or evidenced hereby with
respect to the Property or any part thereof or the title of Mortgagor to the
Property shall be endangered or questioned or shall be attacked directly or
indirectly or if any legal proceedings are instituted against Mortgagor with
respect thereto, Mortgagor will give prompt written notice thereof to Collateral
Agent and at Mortgagor's own cost and expense will diligently endeavor to cure
any defect that may be developed or claimed, and will take all necessary and
proper steps for the defense of such legal proceedings, including, but not
limited to, the employment of counsel, the prosecution or defense of litigation
and the release or discharge of all adverse claims, and Trustee and Collateral
Agent, or either of them (whether or not named as parties to legal proceedings
with respect thereto), are hereby authorized and empowered to take such
additional steps as in their judgment and discretion may be necessary or proper
for the defense of any such legal proceedings or the protection of the validity
or priority of this Mortgage and the rights, titles, liens and security
interests created or evidenced hereby, including but not limited to the
employment of independent counsel, the prosecution or defense of litigation, the
compromise or discharge of any adverse claims made with respect to the Property,
the purchase of any tax title and the removal of prior liens or security
interests, and all expenditures so made of every kind and character shall be a
demand obligation (which obligation Mortgagor hereby expressly promises to pay)
owing by Mortgagor to Collateral Agent or Trustee (as the case may be) and shall
bear interest from the date expended until paid at the rate described in Section
2.3 hereof, and the party incurring such expenses shall be subrogated to all
rights of the person receiving such payment.
 
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
         (d) Insurance.  Mortgagor will carry insurance as provided in the
Credit Agreement.  In the event of any loss under any insurance policies so
carried by Mortgagor, Collateral Agent shall have the right (but not the
obligation) to make proof of loss and collect the same, and all amounts so
received shall be applied toward costs, charges and expenses (including
reasonable attorneys' fees), if any, incurred in the collection thereof, then to
the payment, in the order determined by Collateral Agent in its own discretion,
of the secured indebtedness, and any balance remaining shall be subject to the
order of Mortgagor.  Collateral Agent is hereby authorized but not obligated to
enforce in its name or in the name of Mortgagor payment of any or all of said
policies or settle or compromise any claim in respect thereof, and to collect
and make receipts for the proceeds thereof and Collateral Agent is hereby
appointed Mortgagor's agent and attorney-in-fact to endorse any check or draft
payable to Mortgagor in order to collect the proceeds of insurance.  In the
event of foreclosure of this Mortgage, or other transfer of title to the
Property in extinguishment in whole or in part of the secured indebtedness, all
right, title and interest of Mortgagor in and to such policies then in force
concerning the Property and all proceeds payable thereunder shall thereupon vest
in the purchaser at such foreclosure or other transferee in the event of such
other transfer of title.  Mortgagor shall at all times maintain adequate
insurance against its liability on account of damages to persons or property,
which insurance shall be carried by companies of recognized responsibility
satisfactory to Collateral Agent, and shall be for such amounts and insure
against such risks as are customary in the industry for similarly situated
businesses and properties.
 
(e) Further Assurances.  Mortgagor will, upon request of Collateral Agent, (i)
promptly correct any defect, error or omission which may be discovered in the
contents of this Mortgage, or in any other Loan Document, or in the execution or
acknowledgment of this Mortgage or any other Loan Document; (ii) execute,
acknowledge, deliver and record and/or file such further instruments (including,
without limitation, further deeds of trust, mortgages, security agreements,
financing statements, continuation statements, and assignments of production
and/or rents, accounts, funds, contract rights, general intangibles, and
proceeds) and do such further acts as may be necessary, desirable or proper to
carry out more effectively the purposes of this Mortgage and the other Loan
Documents and to more fully identify and subject to the liens and security
interests hereof any property intended to be covered hereby, including
specifically, but without limitation, any renewals, additions, substitutions,
replacements, or appurtenances to the Property; and (iii) execute, acknowledge,
deliver, and file and/or record any document or instrument (including
specifically any financing statement) desired by Collateral Agent to protect the
lien or the security interest hereunder against the rights or interests of third
persons.  Mortgagor shall pay all costs connected with any of the foregoing.
 
(f) Name and Place of Business and Formation.  Except where notice of a change
has been provided as required by the Credit Agreement:  (i) each Mortgagor is a
registered organization which is organized under the laws of
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
    Delaware and is located (as determined pursuant to the UCC) in Delaware and
(ii) each Mortgagor's exact name is the name set forth in this mortgage.
 
         (g) Not a Foreign Person.  Mortgagor is not a “foreign person” within
the meaning of the Internal Revenue Code of 1986, as amended, (hereinafter
called the “Code”), Sections 1445 and 7701 (i.e. Mortgagor is not a non-resident
alien, foreign corporation, foreign partnership, foreign trust or foreign estate
as those terms are defined in the Code and any regulations promulgated
thereunder.
 
12.02 Compliance by Operator.  As to any part of the Properties which is
operated by a party other than Mortgagor, Mortgagor agrees to take all
commercially reasonable actions and to exercise all rights and remedies as are
available to Mortgagor (including, but not limited to, all rights under any
operating agreement) to cause the party who is the operator of such Property to
comply with the covenants and agreements contained herein.
 
12.03 Performance on Mortgagor's Behalf.  Mortgagor agrees that, if Mortgagor
fails to perform any act or to take any action which hereunder Mortgagor is
required to perform or take, or to pay any money which hereunder Mortgagor is
required to pay, Collateral Agent, in Mortgagor's name or its own name, may, but
shall not be obligated to, perform or cause to be performed such act or take
such action or pay such money, and any expenses so incurred by Collateral Agent
and any money so paid by Collateral Agent shall be a demand obligation owing by
Mortgagor to Collateral Agent (which obligation Mortgagor hereby expressly
promises to pay) and Collateral Agent, upon making such payment, shall be
subrogated to all of the rights of the person, corporation or body politic
receiving such payment.  Each amount due and owing by Mortgagor to Trustee
and/or Collateral Agent pursuant to this Mortgage shall bear interest each day,
from the date of such expenditure or payment until paid, at a rate equal to the
rate as provided for past due amounts under the Credit Agreement (provided that,
should applicable law provide for a maximum permissible rate of interest on such
amounts, such rate shall not be greater than such maximum permissible rate); all
such amounts, together with such interest thereon, shall be a part of the
secured indebtedness and shall be secured by this Mortgage.
 
ARTICLE XIII.
ASSIGNMENT OF REVENUES
 
13.01 Assignment.  Mortgagor does hereby absolutely and unconditionally assign,
transfer and set over to Collateral Agent all rents, issues, profits, revenue,
income and other benefits derived from the Mortgaged Properties, or arising from
the operation thereof or from any of the Contracts (herein sometimes
collectively called the “Revenues”), together with the immediate and continuing
right to collect and receive such Revenues.  Mortgagor directs and instructs any
and all payors of Revenues to pay to Collateral Agent all of the Revenues until
such time as such payors have been furnished with evidence that all secured
indebtedness has been paid and that this Mortgage has been released.  Mortgagor
agrees that no payors of Revenues shall have any responsibility for the
application of any funds paid to Collateral Agent.
 


 

--------------------------------------------------------------------------------

Table of Contents
 

13.02 Effectuating Payment of Revenues to Collateral Agent.  Independent of the
foregoing provisions and authorities herein granted, Mortgagor agrees to execute
and deliver any and all instruments that may be requested by Collateral Agent or
that may be required by any payor of Revenues for the purpose of effectuating
payment of the Revenues to Collateral Agent.  If under any existing agreements,
any Revenues are required to be paid by the payor to Mortgagor so that under
such existing agreements payment cannot be made of such Revenues to Collateral
Agent, Mortgagor’s interest in all Revenues under such agreements and in all
other Revenues which for any reason may be paid to Mortgagor shall, when
received by Mortgagor, constitute trust funds in Mortgagor’s hands and shall be
immediately paid over to Collateral Agent.  Without limitation upon any of the
foregoing, Mortgagor hereby constitutes and appoints Collateral Agent as
Mortgagor’s special attorney in fact (with full power of substitution, either
generally or for such periods or purposes as Collateral Agent may from time to
time prescribe) in the name, place and stead of Mortgagor to do any and every
act and exercise any and every power that Mortgagor might or could do or
exercise personally with respect to all Revenues (the same having been assigned
by Mortgagor to Collateral Agent pursuant to Section 3.1 hereof).  The foregoing
appointment includes, without limitation, the right, power and authority to:
 
(a) Execute and deliver in the name of Mortgagor any and all instruments of
every nature that may be requested or required by any party for the purposes of
effectuating payment of the Revenues to Collateral Agent or which Collateral
Agent may otherwise deem necessary or appropriate to effect the intent and
purposes of the assignment contained in Section 3.1; and
 
(b) If under any agreements any Revenues are required to be paid by the payor to
Mortgagor so that under such existing agreements payment cannot be made of such
Revenues to Collateral Agent, to make, execute and enter into such agreements as
are necessary to direct Revenues to be payable to Collateral Agent.
 
Collateral Agent, as attorney in fact, is further hereby given and granted full
power and authority to do and perform any and every act and thing whatsoever
necessary and requisite to be done as fully and to all intents and purposes, as
Mortgagor might or could do if personally present; and Mortgagor shall be bound
thereby as fully and effectively as if Mortgagor had personally executed,
acknowledged and delivered any of the foregoing certificates or documents.  The
powers and authorities herein conferred upon Collateral Agent may be exercised
by Collateral Agent through any person who, at the time of the execution of the
particular instrument, is an officer of Collateral Agent.  The power of attorney
herein conferred is granted for valuable consideration and hence is coupled with
an interest and is irrevocable so long as the secured indebtedness, or any part
thereof, shall remain unpaid.  All persons dealing with Collateral Agent or any
substitute shall be fully protected in treating the powers and authorities
conferred by this paragraph as continuing in full force and effect until advised
by Collateral Agent that all the secured indebtedness is fully and finally
paid.  Collateral Agent may, but shall not be obligated to, take such action as
it deems appropriate in an effort to collect the Revenues and any reasonable
expenses (including reasonable attorney’s fees) so incurred by Collateral Agent
shall be a demand obligation of Mortgagor and shall be part of the secured

 

--------------------------------------------------------------------------------

Table of Contents
 
 
indebtedness, and shall bear interest each day, from the date of such
expenditure or payment until paid, at the Default Rate.
 
13.03 Limited License.  Subject to Section 3.4 below, Collateral Agent hereby
grants to Mortgagor a limited, non-assignable license (“License”), subject to
the terms set forth herein, to exercise and enjoy all incidences of the status
of payee with respect to the Revenues, including the right to collect, demand,
sue for, attach, levy, recover, and receive the Revenues, and to give proper
receipts, releases and acquitances therefor.  Provided no Event of Default has
occurred, Mortgagor may use the Revenues collected in any manner not
inconsistent with the Loan Documents.
 
13.04 Termination.  Upon an Event of Default, Collateral Agent shall have the
right to terminate the License and the immediate and continuing right to collect
and receive the Revenues, and Mortgagor shall direct and instruct any and all
payors of Revenues to pay to Collateral Agent all of the Revenues.  Each payor
of Revenues shall pay Revenues to Collateral Agent upon and at all times after
receipt of such instruction from Mortgagor or from receipt of notice from
Collateral Agent of such termination of the License.  After receipt of such
instruction or notice, each payor of Revenues shall remit each payment
obligation to Collateral Agent. Such payments to Collateral Agent shall continue
until such time as such payors have been furnished with evidence that all
secured indebtedness has been paid and that this Deed of Trust has been
released.
 
13.05 Release From Liability; Indemnification.  Collateral Agent and its
successors and assigns are hereby released and absolved from all liability for
failure to enforce collection of the Revenues, and from all other responsibility
in connection therewith, except the responsibility of each to account to
Mortgagor for funds actually received by each.  Mortgagor agrees to indemnify
and hold harmless Collateral Agent (for purposes of this paragraph, the term
“Collateral Agent” shall include the directors, officers, partners, employees
and agents of Collateral Agent and any persons or entities owned or controlled
by or affiliated with Collateral Agent) from and against all claims, demands,
liabilities, losses, damages (including without limitation consequential
damages), causes of action, judgments, penalties, costs and expenses (including
without limitation reasonable attorneys' fees and expenses) imposed upon,
asserted against or incurred or paid by Collateral Agent by reason of the
assertion that Collateral Agent received, either before or after payment in full
of the secured indebtedness, funds that exceed the maximum amount, tariff or
rate, if applicable, permitted under applicable law, and Collateral Agent shall
have the right to defend against any such claims or actions, employing attorneys
of its own selection, and if not furnished with indemnity satisfactory to it,
Collateral Agent shall have the right to compromise and adjust any such claims,
actions and judgments, and in addition to the rights to be indemnified as herein
provided, all amounts paid by Collateral Agent in compromise, satisfaction or
discharge of any such claim, action or judgment, and all court costs, attorneys'
fees and other expenses of every character expended by Collateral Agent pursuant
to the provisions of this section shall be a demand obligation (which obligation
Mortgagor hereby expressly promises to pay) owing by Mortgagor to Collateral
Agent and shall bear interest, from the date expended until paid, at the rate
described in Section 2.3 hereof.  The foregoing indemnities shall not terminate
upon the Release Date or upon the release, foreclosure or
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
other termination of this Mortgage but will survive the Release Date,
foreclosure of this Mortgage or conveyance in lieu of foreclosure, and the
repayment of the secured indebtedness and the discharge and release of this
Mortgage and the other documents evidencing and/or securing the secured
indebtedness.  WITHOUT LIMITATION, IT IS THE INTENTION OF MORTGAGOR AND
MORTGAGOR AGREES THAT THE FOREGOING RELEASES AND INDEMNITIES SHALL APPLY TO EACH
INDEMNIFIED PARTY WITH RESPECT TO ALL CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES (INCLUDING WITHOUT LIMITATION CONSEQUENTIAL DAMAGES), CAUSES OF ACTION,
JUDGMENTS, PENALTIES, COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION
REASONABLE ATTORNEYS' FEES AND EXPENSES) WHICH IN WHOLE OR IN PART ARE CAUSED BY
OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED
PARTY.  However, such indemnities shall not apply to any particular indemnified
party (but shall apply to the other indemnified parties) to the extent the
subject of the indemnification is caused by or arises out of the gross
negligence or willful misconduct of such particular indemnified party.
 
13.06 Mortgagor's Absolute Obligation to Pay Loans.  Nothing herein contained
shall detract from or limit the obligations of Mortgagor to make prompt payment
of the Loans, and any and all other secured indebtedness, at the time and in the
manner provided herein and in the Loan Documents, regardless of whether the
Revenues herein assigned are sufficient to pay same, and the rights under this
Article III shall be cumulative of all other rights under the Loan Documents.
 
ARTICLE XIV.
REMEDIES UPON EVENT OF DEFAULT
 
14.01 Default.  The term “Event of Default” as used in this Mortgage shall mean
the occurrence of an “Event of Default” as defined in the Credit
Agreement.  Upon the occurrence of an Event of Default, Collateral Agent at any
time and from time to time may without notice to Mortgagor or any other person
declare any or all of the secured indebtedness immediately due and payable and
all such secured indebtedness shall thereupon be immediately due and payable,
without relief from valuation and appraisement Laws and without presentment,
demand, protest, notice of protest, declaration or notice of acceleration or
intention to accelerate, putting the Mortgagor in default, dishonor, notice of
dishonor or any other notice or declaration of any kind, all of which are hereby
expressly waived by Mortgagor, and the Liens evidenced hereby shall be subject
to foreclosure in any manner provided for herein or provided for by Law as
Collateral Agent may elect.
 
14.02 Pre-Foreclosure Remedies.  Upon the occurrence of an Event of  Default,
Collateral Agent is authorized, prior or subsequent to the institution of any
foreclosure proceedings, and to the extent allowed by applicable law, to enter
upon the Property, or any part thereof, and to take possession of the Property
and all books and records relating thereto, and to exercise without interference
from Mortgagor any and all rights which Mortgagor has with respect to the
management, possession, operation, protection or


 

--------------------------------------------------------------------------------

Table of Contents
 
preservation of the Property.  If necessary to obtain the possession provided
for above, Collateral Agent may invoke any and all legal remedies to dispossess
Mortgagor, including, but not limited to, summary proceeding or restraining
order.  Mortgagor agrees to peacefully surrender possession of the property upon
an Event of Default, if requested.  All costs, expenses and liabilities of every
character incurred by Collateral Agent in managing, operating, maintaining,
protecting or preserving the Property shall constitute a demand obligation
(which obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor
to Collateral Agent and shall bear interest from date of expenditure until paid
at the rate described in Section 2.3 hereof, all of which shall constitute a
portion of the secured indebtedness and shall be secured by this Mortgage and by
any other instrument securing the secured indebtedness.  In connection with any
action taken by Collateral Agent pursuant to this Section 4.2, COLLATERAL AGENT
SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY MORTGAGOR RESULTING FROM ANY ACT
OR OMISSION OF COLLATERAL AGENT (INCLUDING COLLATERAL AGENT'S OWN NEGLIGENCE) IN
MANAGING THE PROPERTY UNLESS SUCH LOSS IS CAUSED BY THE WILLFUL MISCONDUCT,
GROSS NEGLIGENCE OR BAD FAITH OF COLLATERAL AGENT, nor shall Collateral Agent be
obligated to perform or discharge any obligation, duty or liability of Mortgagor
arising under any agreement forming a part of the Property or arising under any
Permitted Encumbrance or otherwise arising.  Mortgagor hereby assents to,
ratifies and confirms any and all actions of Collateral Agent with respect to
the Property taken under this Section 4.2.
 
14.03 Foreclosure.
 
(a) Upon the occurrence of an Event of Default, Trustee is authorized and
empowered and it shall be Trustee's special duty at the request of Collateral
Agent to sell the Mortgaged Properties, or any part thereof, as an entirety or
in parcels as Collateral Agent may elect, at such place or places and otherwise
in the manner and upon such notice as may be required by law or, in the absence
of any such requirement, as Trustee may deem appropriate.  If Trustee shall have
given notice of sale hereunder, any successor or substitute Trustee thereafter
appointed may complete the sale and the conveyance of the property pursuant
thereto as if such notice had been given by the successor or substitute Trustee
conducting the sale.  Cumulative of the foregoing and the other provisions of
this Section 4.3, as to any portion of the Mortgaged Properties located in the
State of Texas (or within the offshore area over which the United States of
America asserts jurisdiction and to which the laws of such state are applicable
with respect to this Mortgage and/or the liens or security interests created
hereby), such sales of all or any part of such Mortgaged Properties shall be
conducted at the courthouse of any county (whether or not the counties in which
such Mortgaged Properties are located are contiguous) in the State of Texas in
which any part of such Mortgaged Properties is situated or which lies shoreward
of any Mortgaged Property (i.e., to the extent a particular Mortgaged Property
lies offshore within the reasonable projected seaward extension of the relevant
county boundary), at public venue to the highest bidder for cash between the
hours of ten o'clock a.m. and four o'clock p.m. on the first Tuesday in any
month or at such other place, time and date as provided by
 


 

--------------------------------------------------------------------------------

Table of Contents


the statutes of the State of Texas then in force governing sales of real estate
under powers conferred by deed of trust, after having given notice of such sale
in accordance with such statutes.
 
A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
TRUSTEE TO TAKE THE MORTGAGED PROPERTIES AND SELL THEM WITHOUT GOING TO COURT IN
A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR UNDER THIS MORTGAGE.
 
(b) Upon the occurrence of an Event of Default, Collateral Agent may exercise
its rights of enforcement with respect to the Collateral under the Texas
Business and Commerce Code, as amended or under the Uniform Commercial Code or
any other statute in force in any state to the extent the same is applicable
law.  Cumulative of the foregoing and the other provisions of this Section 4.3:
 
(c) Collateral Agent may enter upon the Mortgaged Properties or otherwise upon
Mortgagor's premises to take possession of, assemble and collect the Collateral
or to render it unusable; and
 
(d) Collateral Agent may require Mortgagor to assemble the Collateral and make
it available at a place Collateral Agent designates which is mutually convenient
to allow Collateral Agent to take possession or dispose of the Collateral; and
 
(e) written notice mailed to Mortgagor as provided herein at least ten (10) days
prior to the date of public sale of the Collateral or prior to the date after
which private sale of the Collateral will be made shall constitute reasonable
notice; and
 
(f) in the event of a foreclosure of the liens and/or security interests
evidenced hereby, the Collateral, or any part thereof, and the Mortgaged
Properties, or any part thereof, may, at the option of Collateral Agent, be
sold, as a whole or in parts, together or separately (including, without
limitation, where a portion of the Mortgaged Properties is sold, the Collateral
related thereto may be sold in connection therewith); and
 
(g) the expenses of sale provided for in clause FIRST of Section 4.6 shall
include the reasonable expenses of retaking the Collateral, or any part thereof,
holding the same and preparing the same for sale or other disposition; and
 
(h) should, under this subsection, the Collateral be disposed of other than by
sale, any proceeds of such disposition shall be treated under Section 4.6 as if
the same were sales proceeds; and
 
(i) To the extent permitted by applicable law, the sale hereunder of less than
the whole of the Property shall not exhaust the powers of sale herein granted or
the right to judicial foreclosure, and successive sale or sales may be made
until the whole of the Property shall be sold, and, if the proceeds of such sale
of less than the whole of the Property shall be less than the aggregate of the
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
indebtedness secured hereby and the expense of conducting such sale, this
Mortgage and the liens and security interests hereof shall remain in full force
and effect as to the unsold portion of the Property just as though no sale had
been made; provided, however, that Mortgagor shall never have any right to
require the sale of less than the whole of the Property.  In the event any sale
hereunder is not completed or is defective in the opinion of Collateral Agent,
such sale shall not exhaust the powers of sale hereunder or the right to
judicial foreclosure, and Collateral Agent shall have the right to cause a
subsequent sale or sales to be made.  Any sale may be adjourned by announcement
at the time and place appointed for such sale without further notice except as
may be required by law.  The Trustee or his successor or substitute, and the
Collateral Agent acting under power of sale, respectively, may appoint or
delegate any one or more persons as agent to perform any act or acts necessary
or incident to any sale held by it (including, without limitation, the posting
of notices and the conduct of sale), and such appointment need not be in writing
or recorded.  Any and all statements of fact or other recitals made in any deed
or deeds, or other instruments of transfer, given in connection with a sale as
to nonpayment of the secured indebtedness or as to the occurrence of any Event
of Default, or as to all of the secured indebtedness having been declared to be
due and payable, or as to the request to sell, or as to notice of time, place
and terms of sale and the properties to be sold having been duly given, or, with
respect to any sale by the Trustee, or any successor or substitute trustee, as
to the refusal, failure or inability to act of Trustee or any substitute or
successor trustee or the appointment of any substitute or successor trustee, or
as to any other act or thing having been duly done, shall be taken as prima
facie evidence of the truth of the facts so stated and recited.  With respect to
any sale held in foreclosure of the liens and/or security interests covered
hereby, it shall not be necessary for the Trustee, Collateral Agent, any public
officer acting under execution or order of the court or any other party to have
physically present or constructively in his/her or its possession, either at the
time of or prior to such sale, the Property or any part thereof.
 
14.04 Effective as Mortgage.  This instrument shall be effective as a mortgage
as well as a deed of trust and upon the occurrence of an Event of Default may be
foreclosed as to the Mortgaged Properties, or any portion thereof, in any manner
permitted by applicable law, and any foreclosure suit may be brought by Trustee
or by Collateral Agent.  To the extent, if any, required to cause this
instrument to be so effective as a mortgage as well as a deed of trust,
Mortgagor hereby mortgages the Mortgaged Properties to Collateral Agent.  In the
event a foreclosure hereunder as to the Mortgaged Properties, or any part
thereof, shall be commenced by Trustee, or his substitute or successor,
Collateral Agent may at any time before the sale of such properties direct
Trustee to abandon the sale, and may then institute suit for the foreclosure of
this Mortgage as to such properties.  It is agreed that if Collateral Agent
should institute a suit for the foreclosure of this Mortgage, Collateral Agent
may at any time before the entry of a final judgment in said suit dismiss the
same, and require Trustee, its substitute or successor, to sell the Mortgaged
Properties, or any part thereof, in accordance with the provisions of this
Mortgage.
 
 
 

--------------------------------------------------------------------------------

Table of Contents


14.05 Receiver.  In addition to all other remedies herein provided for,
Mortgagor agrees that, upon the occurrence of an Event of Default, Collateral
Agent shall as a matter of right be entitled to the appointment of a receiver or
receivers for all or any part of the Property, whether such receivership be
incident to a proposed sale (or sales) of such property or otherwise, and
without regard to the value of the Property or the solvency of any person or
persons liable for the payment of the indebtedness secured hereby, and Mortgagor
does hereby consent to the appointment of such receiver or receivers, waives any
and all defenses to such appointment, and agrees not to oppose any application
therefor by Collateral Agent, and agrees that such appointment shall in no
manner impair, prejudice or otherwise affect the rights of Collateral Agent
under Article III hereof.  Mortgagor expressly waives notice of a hearing for
appointment of a receiver and the necessity for bond or an accounting by the
receiver.  Nothing herein is to be construed to deprive Collateral Agent of any
other right, remedy or privilege it may now or hereafter have under the law to
have a receiver appointed.  Any money advanced by Collateral Agent in connection
with any such receivership shall be a demand obligation (which obligation
Mortgagor hereby expressly promises to pay) owing by Mortgagor to Collateral
Agent and shall bear interest, from the date of making such advancement by
Collateral Agent until paid, at the rate described in Section 2.3 hereof.
 
14.06 Proceeds of Foreclosure.  The proceeds of any sale held in foreclosure of
the liens and/or security interests evidenced hereby shall be applied:
 
FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale, including but not limited to all court costs and charges of
every character in the event foreclosed by suit or any judicial proceeding and
including, but not limited to, a reasonable fee to the Trustee if such sale was
made by the Trustee acting under the provisions of Section 4.3(a);
 
SECOND, to the payment of the secured indebtedness as provided in the Credit
Agreement; and
 
THIRD, the remainder, if any there shall be, shall be paid to Mortgagor, or to
Mortgagor's successors or assigns, or such other persons as may be entitled
thereto by law.
 
14.07 Lender Party as Purchaser.  Any party constituting a Lender Party shall
have the right to become the purchaser at any sale held in foreclosure of the
liens and/or security interests evidenced hereby, and any party constituting a
Lender  Party which is purchasing at any such sale shall have the right to
credit upon the amount of the bid made therefor, to the extent necessary to
satisfy such bid, the secured indebtedness owing to such party, or if


 

--------------------------------------------------------------------------------

Table of Contents
 
 
such party holds less than all of such indebtedness, the pro rata part thereof
owing to such party, accounting to all other parties constituting a Lender Party
who are not joining in such bid in cash for the portion of such bid or bids
apportionable to such non-bidding parties.
 
14.08 Foreclosure as to Matured Debt.  Upon the occurrence of an Event of
Default, Collateral Agent shall have the right to proceed with foreclosure of
the liens and/or security interests evidenced hereby without declaring the
entire secured indebtedness due, and in such event, any such foreclosure sale
may be made subject to the unmatured part of the secured indebtedness and shall
not in any manner affect the unmatured part of the secured indebtedness, but as
to such unmatured part, this Mortgage shall remain in full force and effect just
as though no sale had been made.  The proceeds of such sale shall be applied as
provided in Section 4.6 except that the amount paid under clause SECOND thereof
shall be only the matured portion of the secured indebtedness and any proceeds
of such sale in excess of those provided for in clauses FIRST and SECOND
(modified as provided above) shall be applied as provided in clause SECOND AND
THIRD of Section 4.6 hereof.  Several sales may be made hereunder without
exhausting the right of sale for any unmatured part of the secured indebtedness.
 
14.09 Remedies Cumulative.  All remedies herein provided for are cumulative of
each other and of all other remedies existing at law or in equity and are
cumulative of any and all other remedies provided for in any other Loan
Document, and, in addition to the remedies herein provided, there shall continue
to be available all such other remedies as may now or hereafter exist at law or
in equity for the collection of the secured indebtedness and the enforcement of
the covenants herein and the foreclosure of the liens and/or security interests
evidenced hereby, and the resort to any remedy provided for hereunder or under
any such other Loan Document or provided for by law shall not prevent the
concurrent or subsequent employment of any other appropriate remedy or remedies.
 
14.10 Discretion as to Security.  Collateral Agent may resort to any security
given by this Mortgage or to any other security now existing or hereafter given
to secure the payment of the secured indebtedness, in whole or in part, and in
such portions and in such order as may seem best to Collateral Agent in its sole
and uncontrolled discretion, and any such action shall not in any way be
considered as a waiver of any of the rights, benefits, liens or security
interests evidenced by this Mortgage.
 
14.11 Mortgagor's Waiver of Certain Rights.  To the full extent Mortgagor may do
so, Mortgagor agrees that Mortgagor will not at any time insist upon, plead,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, extension or redemption, and
Mortgagor, for Mortgagor, Mortgagor's heirs, devisees, representatives,
successors and assigns, and for any and all persons ever claiming any interest
in the Property, to the extent permitted by applicable law, hereby waives and
releases all rights of appraisement, valuation, stay of execution, redemption,
notice of intention to mature or declare due the whole of the secured
indebtedness, notice of election to mature or declare due the whole of the
secured indebtedness and all rights to a marshaling of assets of Mortgagor,
including

 

--------------------------------------------------------------------------------

Table of Contents
 
 
the Property, or to a sale in inverse order of alienation in the event of
foreclosure of the liens and/or security interests hereby created.  Mortgagor
shall not have or assert any right under any statute or rule of law pertaining
to the marshaling of assets, sale in inverse order of alienation, the exemption
of homestead, the administration of estates of decedents, or other matters
whatever to defeat, reduce or affect the right under the terms of this Mortgage
to a sale of the Property for the collection of the secured indebtedness without
any prior or different resort for collection, or the right under the terms of
this Mortgage to the payment of the secured indebtedness out of the proceeds of
sale of the Property in preference to every other claimant whatever.  If any law
referred to in this Section and now in force, of which Mortgagor or Mortgagor's
heirs, devisees, representatives, successors or assigns or any other persons
claiming any interest in the Mortgaged Properties or the Collateral might take
advantage despite this Section, shall hereafter be repealed or cease to be in
force, such law shall not thereafter be deemed to preclude the application of
this Section.
 
14.12 Mortgagor as Tenant Post-Foreclosure.  In the event there is a foreclosure
sale hereunder and at the time of such sale Mortgagor or Mortgagor's heirs,
devisees, representatives, successors or assigns or any other persons claiming
any interest in the Property by, through or under Mortgagor are occupying or
using the Property, or any part thereof, each and all shall immediately become
the tenant of the purchaser at such sale, which tenancy shall be a tenancy from
day to day, terminable at the will of either landlord or tenant, at a reasonable
rental per day based upon the value of the property occupied, such rental to be
due daily to the purchaser.  To the extent permitted by applicable law, the
purchaser at such sale shall, notwithstanding any language herein apparently to
the contrary, have the sole option to demand immediate possession following the
sale or to permit the occupants to remain as tenants at will.  In the event the
tenant fails to surrender possession of said property upon demand, the purchaser
shall be entitled to institute and maintain a summary action for possession of
the property (such as an action for forcible entry and detainer) in any court
having jurisdiction.
 
ARTICLE XV.
MISCELLANEOUS
 
15.01 Scope of Mortgage.  This Mortgage is a deed of trust and mortgage of both
real and personal property, a security agreement, a financing statement and an
assignment, and also covers proceeds and fixtures and all rights as set out
herein.
 
15.02 Effective as a Financing Statement.  This Mortgage covers goods which are
or are to become fixtures on the real property described herein, and this
Mortgage shall be effective as a financing statement filed as a fixture filing
with respect to all fixtures included within the Property.  This Mortgage is to
be filed for record in the real property records of each county where any part
of the Mortgaged Properties is situated.  This Mortgage shall also be effective
as a financing statement covering any other Property and may be filed in any
other appropriate filing or recording office.  The mailing address of Mortgagor
is the address of Mortgagor set forth at the end of this Mortgage and the
address of Collateral Agent from which information concerning the security

 

--------------------------------------------------------------------------------

Table of Contents
 
interests hereunder may be obtained is the address of Collateral Agent set forth
at the end of this Mortgage.
 
15.03 Reproduction of Mortgage as Financing Statement.  A carbon, photographic,
facsimile or other reproduction of this Mortgage or of any financing statement
relating to this Mortgage shall be sufficient as a financing statement for any
of the purposes referred to in Section 5.2.  Without limiting any other
provision herein, Mortgagor hereby authorizes Agent to file one or more
financing statements, or renewal or continuation statements thereof, describing
the Collateral.
 
15.04 Notice to Account Debtors.  In addition to, but without limitation of, the
rights granted in Article III hereof, Collateral Agent may, at any time after an
Event of Default has occurred, notify the account debtors or obligors of any
accounts, chattel paper, negotiable instruments or other evidences of
indebtedness included in the Collateral to pay Collateral Agent directly.
 
15.05 Waivers.  Collateral Agent may at any time and from time to time in
writing waive compliance by Mortgagor with any covenant herein made by Mortgagor
to the extent and in the manner specified in such writing, or consent to
Mortgagor's doing any act which hereunder Mortgagor is prohibited from doing, or
to Mortgagor's failing to do any act which hereunder Mortgagor is required to
do, to the extent and in the manner specified in such writing, or release any
part of the Property or any interest therein from the lien and security interest
of this Mortgage (and/or terminate the assignment provided for in Article III),
without the joinder of Trustee.  Any party liable, either directly or
indirectly, for the secured indebtedness or for any covenant herein or in any
other Loan Document may be released from all or any part of such obligations
without impairing or releasing the liability of any other party.  No such act
shall in any way impair any rights or powers hereunder except to the extent
specifically agreed to in such writing.
 
15.06 No Impairment of Security.  The lien, security interest and other security
rights hereunder shall not be impaired by any indulgence, moratorium or release
which may be granted including, but not limited to, any renewal, extension or
modification which may be granted with respect to any secured indebtedness, or
any surrender, compromise, release, renewal, extension, exchange or substitution
which may be granted in respect of the Property, or any part thereof or any
interest therein, or any release or indulgence granted to any endorser,
guarantor or surety of any secured indebtedness.
 
15.07 Acts Not Constituting Waiver.  Any Event of Default may be waived without
waiving any other prior or subsequent Event of Default.  Any Event of Default
may be remedied without waiving the Event of Default remedied.  Neither failure
to exercise, nor delay in exercising, any right, power or remedy upon any Event
of Default shall be construed as a waiver of such Event of Default or as a
waiver of the right to exercise any such right, power or remedy at a later
date.  No single or partial exercise of any right, power or remedy hereunder
shall exhaust the same or shall preclude any other or further exercise thereof,
and every such right, power or remedy hereunder may be exercised at any time and
from time to time.  No modification or waiver of any provision hereof nor
consent to any departure by Mortgagor therefrom shall in any event be


 

--------------------------------------------------------------------------------

Table of Contents
 
 
effective unless the same shall be in writing and signed by Collateral Agent and
then such waiver or consent shall be effective only in the specific instances,
for the purpose for which given and to the extent therein specified.  No notice
to nor demand on Mortgagor in any case shall of itself entitle Mortgagor to any
other or further notice or demand in similar or other circumstances.  Acceptance
of any payment in an amount less than the amount then due on any secured
indebtedness shall be deemed an acceptance on account only and shall not in any
way excuse the existence of an Event of Default hereunder.
 
15.08 Mortgagor's Successors.  In the event the ownership of the Property or any
part thereof becomes vested in a person other than Mortgagor, then, without
notice to Collateral Agent, such successor or successors in interest may be
dealt with, with reference to this Mortgage and to the indebtedness secured
hereby, in the same manner as with Mortgagor, without in any way vitiating or
discharging Mortgagor's liability hereunder or for the payment of the
indebtedness or performance of the obligations secured hereby.  No transfer of
the Property, no forbearance, and no extension of the time for the payment of
the indebtedness secured hereby, shall operate to release, discharge, modify,
change or affect, in whole or in part, the liability of Mortgagor hereunder or
for the payment of the indebtedness or performance of the obligations secured
hereby, or the liability of any other person hereunder or for the payment of the
indebtedness secured hereby.
 
15.09 Place of Payment.  All secured indebtedness which may be owing hereunder
at any time by Mortgagor shall be payable at the place designated in the Credit
Agreement (or if no such designation is made, at the address of Collateral Agent
indicated at the end of this Mortgage), or at such other place as Collateral
Agent may designate in writing.
 
15.10 Subrogation to Existing Liens.  To the extent that proceeds of the Loans
are used to pay indebtedness secured by any outstanding lien, security interest,
charge or prior encumbrance against the Property, such proceeds have been
advanced at Mortgagor's request, and the party or parties advancing the same
shall be subrogated to any and all rights, security interests and liens owned by
any owner or holder of such outstanding liens, security interests, charges or
encumbrances, irrespective of whether said liens, security interests, charges or
encumbrances are released, and it is expressly understood that, in consideration
of the payment of such indebtedness, Mortgagor hereby waives and releases all
demands and causes of action for offsets and payments to, upon and in connection
with the said indebtedness.
 
15.11 Application of Payments to Certain Indebtedness.  If any part of the
secured indebtedness cannot be lawfully secured by this Mortgage or if any part
of the Property cannot be lawfully subject to the lien and security interest
hereof to the full extent of such indebtedness, then all payments made shall be
applied on said indebtedness first in discharge of that portion thereof which is
not secured by this Mortgage.
 
15.12 Compliance With Usury Laws.  It is the intent of Mortgagor, Collateral
Agent and all other parties to the Loan Documents to contract in strict
compliance with

 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
applicable usury law from time to time in effect.  In furtherance thereof, it is
stipulated and agreed that none of the terms and provisions contained herein or
in the other Loan Documents shall ever be construed to create a contract to pay,
for the use, forbearance or detention of money, interest in excess of the
maximum amount of interest permitted to be collected, charged, taken, reserved,
or received by applicable law from time to time in effect.
 
15.13 Substitute Trustee.  The Trustee may resign by an instrument in writing
addressed to Collateral Agent, or Trustee may be removed at any time with or
without cause by an instrument in writing executed by Collateral Agent.  In case
of the death, resignation, removal, or disqualification of Trustee, or if for
any reason Collateral Agent shall deem it desirable to appoint a substitute or
successor trustee to act instead of the herein named trustee or any substitute
or successor trustee, then Collateral Agent shall have the right and is hereby
authorized and empowered to appoint a successor trustee, or a substitute
trustee, without other formality than appointment and designation in writing
executed by Collateral Agent and the authority hereby conferred shall extend to
the appointment of other successor and substitute trustees successively until
the indebtedness secured hereby has been paid in full, or until the Property is
sold hereunder.  In the event the secured indebtedness is owned by more than one
person or entity, the holder or holders of not less than a majority in the
amount of such indebtedness shall have the right and authority to make the
appointment of a successor or substitute trustee as provided for in the
preceding sentence or to remove Trustee as provided in the first sentence of
this Section.  Such appointment and designation by Collateral Agent, or by the
holder or holders of not less than a majority of the indebtedness secured
hereby, shall be full evidence of the right and authority to make the same and
of all facts therein recited.  If Collateral Agent is a corporation or
association and such appointment is executed in its behalf by an officer of such
corporation or association, such appointment shall be conclusively presumed to
be executed with authority and shall be valid and sufficient without proof of
any action by the board of directors or any superior officer of the corporation
or association.  Collateral Agent may act through an agent or attorney-in-fact
in substituting trustees.  Upon the making of any such appointment and
designation, all of the estate and title of Trustee in the Mortgaged Properties
shall vest in the named successor or substitute Trustee and such successor or
substitute shall thereupon succeed to, and shall hold, possess and execute, all
the rights, powers, privileges, immunities and duties herein conferred upon
Trustee; but nevertheless, upon the written request of Collateral Agent or of
the successor or substitute Trustee, the Trustee ceasing to act shall execute
and deliver an instrument transferring to such successor or substitute Trustee
all of the estate and title in the Mortgaged Properties of the Trustee so
ceasing to act, together with all the rights, powers, privileges, immunities and
duties herein conferred upon the Trustee, and shall duly assign, transfer and
deliver any of the properties and moneys held by said Trustee hereunder to said
successor or substitute Trustee.  All references herein to Trustee shall be
deemed to refer to Trustee (including any successor or substitute appointed and
designated as herein provided) from time to time acting hereunder.
 
15.14 No Liability for Trustee.  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR
OF JUDGMENT OR ACT DONE BY TRUSTEE IN GOOD

 

--------------------------------------------------------------------------------

Table of Contents
 
 
FAITH, OR BE OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE TRUSTEE'S NEGLIGENCE), EXCEPT FOR
TRUSTEE'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  The Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by the Trustee hereunder, believed by
the Trustee in good faith to be genuine.  All moneys received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by law), and Trustee shall be under
no liability for interest on any moneys received by him hereunder.  Mortgagor
hereby ratifies and confirms any and all acts which the herein named Trustee or
its successor or successors, substitute or substitutes, shall do lawfully by
virtue hereof.  Mortgagor will reimburse Trustee for, and indemnify and save
Trustee harmless against, any and all liability and expenses (including
attorneys fees) which may be incurred by Trustee in the performance of his
duties.  The foregoing indemnities shall not terminate upon the release,
foreclosure or other termination of this Mortgage but will survive the release,
termination and/or foreclosure of this Mortgage, or conveyance in lieu of
foreclosure, and the repayment of the secured indebtedness and the discharge and
release of this Mortgage and the other documents evidencing and/or securing the
secured indebtedness.  Any amount to be paid hereunder by Mortgagor to Trustee
shall be a demand obligation owing by Mortgagor to Trustee and shall be subject
to and covered by the provisions of Section 2.3 hereof.
 
15.15 Release of Mortgage.  If all of the secured indebtedness be paid as the
same becomes due and payable and all of the covenants, warranties, undertakings
and agreements made in this Mortgage are kept and performed and no further
obligation shall exist to provide credit or advance funds to Mortgagor or the
maker of any promissory note (or other obligor with respect to other
indebtedness) secured hereby, then this Mortgage shall be released, in due form
and at Mortgagor's cost; provided, however, that, notwithstanding such release,
certain indemnifications, and other rights, which are provided herein to
continue following the release hereof shall continue in effect unaffected by
such release; and provided further that if any payment to Collateral Agent is
held to constitute a preference or a voidable transfer under applicable state or
federal laws or if for any other reason Collateral Agent is required to refund
such payment to the payor thereof or to pay the amount thereof to any third
party, this Mortgage shall be reinstated to the extent of such payment or
payments.
 
15.16 Notices.  All notices, requests, consents, demands and other
communications required or permitted hereunder or under any other Loan Document
shall be in writing and, unless otherwise specifically provided in such other
Loan Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by facsimile or other electronic transmission, by delivery
service with proof of delivery, or by registered or certified United States
mail, postage prepaid, at the addresses specified at the end of this Mortgage
(unless changed by similar notice in writing given by the particular party whose
address is to be changed).  Any such notice or communication shall be deemed to
have been given (a) in the case of personal delivery or delivery service, as of
the date of first attempted delivery at the address and in the manner


 

--------------------------------------------------------------------------------

Table of Contents
 
 
provided herein, (b) in the case of facsimile or other electronic transmission,
upon receipt, and (c) in the case of registered or certified United States mail,
three days after deposit in the mail.  Notwithstanding the foregoing, or
anything else in the Loan Documents or the agreements evidencing Secured Swap
Obligations which may appear to the contrary, any notice given in connection
with a foreclosure of the Liens, privileges, and/or security interests created
hereunder, or otherwise in connection with the exercise by Collateral Agent or
Trustee of their respective rights hereunder or under any other Loan Document or
any agreement evidencing Secured Swap Obligations, which is given in a manner
permitted by applicable Law shall constitute proper notice; without limitation
of the foregoing, notice given in a form required or permitted by statute shall
(as to the portion of the Property to which such statute is applicable)
constitute proper notice.
 
15.17 Invalidity of Certain Provisions.  A determination that any provision of
this Mortgage is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and the determination that the application of
any provision of this Mortgage to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.
 
15.18 Gender; Titles.  Within this Mortgage, words of any gender shall be held
and construed to include any other gender, and words in the singular number
shall be held and construed to include the plural, unless the context otherwise
requires.  Titles appearing at the beginning of any subdivisions hereof are for
convenience only, do not constitute any part of such subdivisions, and shall be
disregarded in construing the language contained in such subdivisions.
 
15.19 Recording.  Mortgagor will cause this Mortgage and all amendments and
supplements thereto and substitutions therefor and all financing statements and
continuation statements relating thereto to be recorded, filed, re-recorded and
refiled in such manner and in such places as Trustee or Collateral Agent shall
reasonably request and will pay all such recording, filing, re-recording and
refiling taxes, fees and other charges.
 
15.20 Reporting Compliance.  Mortgagor agrees to comply with any and all
reporting requirements applicable to the transaction evidenced by the Credit
Agreement and secured by this Mortgage which are set forth in any law, statute,
ordinance, rule, regulation, order or determination of any governmental
authority, and further agrees upon request of Collateral Agent to furnish
Collateral Agent with evidence of such compliance.
 
15.21 Certain Consents.  Except where otherwise expressly provided herein, in
any instance hereunder where the approval, consent or the exercise of judgment
of Collateral Agent is required, the granting or denial of such approval or
consent and the exercise of such judgment shall be within the sole discretion of
Collateral Agent, and Collateral Agent shall not, for any reason or to any
extent, be required to grant such approval or consent or exercise such judgment
in any particular manner, regardless of the reasonableness of either the request
or Collateral Agent's judgment.
 
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
15.22 Certain Obligations of Mortgagor.  Without limiting Mortgagor's
obligations hereunder, Mortgagor's liability hereunder shall extend to and
include all post
petition interest, expenses, and other duties and liabilities with respect to
Mortgagor's obligations hereunder which would be owed but for the fact that the
same may be unenforceable due to the existence of a bankruptcy, reorganization
or similar proceeding.
 
15.23 Counterparts.  This Mortgage may be executed in several counterparts, all
of which are identical, except that, to facilitate recordation, certain
counterparts hereof may include only those portions of Exhibit A which contain
descriptions of the properties located in (or otherwise subject to the recording
or filing requirements and/or protections of the recording or filing acts or
regulations of) the recording jurisdiction in which the particular counterpart
is to be recorded, and other portions of Exhibit A shall be included in such
counterparts by reference only.  All of such counterparts together shall
constitute one and the same instrument.  Complete copies of this Mortgage
containing the entire Exhibit A have been retained by Mortgagor and Collateral
Agent.
 
15.24 Successors and Assigns.  The terms, provisions, covenants,
representations, indemnifications and conditions hereof shall be binding upon
Mortgagor, and the successors and assigns of Mortgagor, and shall inure to the
benefit of Trustee and Collateral Agent and their respective successors and
assigns, and shall constitute covenants running with the Mortgaged
Properties.  All references in this Mortgage to Mortgagor, Trustee or Collateral
Agent shall be deemed to include all such successors and assigns.
 
15.25 FINAL AGREEMENT OF THE PARTIES.  THE WRITTEN LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
15.26 CHOICE OF LAW.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY AND
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW, WITH RESPECT TO EACH PORTION
OF THE PROPERTY, THIS MORTGAGE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE IN WHICH SUCH PORTION OF THE PROPERTY
IS LOCATED OR WHICH IS OTHERWISE APPLICABLE TO SUCH PORTION OF THE PROPERTY).
 


 

--------------------------------------------------------------------------------

Table of Contents


IN WITNESS WHEREOF, this instrument is executed by Mortgagor this ___ day of
February, 2007.
 

 
MORTGAGOR:
TARGA NORTH TEXAS LP
By: Targa North Texas GP LLC, its sole general partner
 
 
By:___________________________
Howard M. Tate
Vice President and Assistant Treasurer
   
The address of Collateral Agent is:
The address of Mortgagor is:
100 Federal Street
Boston, MA  02110
 
1000 Louisiana Street, Suite 4300
Houston, Texas  77002
   



 


 

--------------------------------------------------------------------------------

Table of Contents


ACKNOWLEDGEMENT
 


 
STATE OF TEXAS                                              §
 
§
 
COUNTY OF HARRIS                                        §
 
BE IT REMEMBERED THAT I, the undersigned authority, a notary public duly
qualified, commissioned, sworn and acting in and for the county and state
aforesaid, and being authorized in such county and state to take
acknowledgments, hereby certify that, on this      day of February, 2007 there
personally appeared before me: Howard M. Tate,  Vice President – Finance and
Assistant Treasurer of Targa North Texas GP LLC, a Delaware limited liability
company acting as general partner on behalf of Targa North Texas LP, Delaware
limited partnership, known to me to be such person, such partnership being a
party to the foregoing instrument.
 


 
TEXAS
The foregoing instrument was acknowledged before me on this day, by such person,
the above designated officer of the above-stated limited liability company, such
limited liability company being the general partner of the above stated
partnership, such limited liability company acting as general partner of such
partnership and on behalf of such partnership.
 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the City of
Houston, Harris County, Texas, on the day and year first above written.
 
NOTARY PUBLIC, State of Texas
 


                         _________________________
(printed name)
 
My commission expires:

_______________________
[SEAL]
 


 

--------------------------------------------------------------------------------

Table of Contents


EXHIBIT J






FORM OF INTERCREDITOR AGREEMENT






 

--------------------------------------------------------------------------------

Table of Contents




 


 


 


INTERCREDITOR AGREEMENT
 


 
dated as of
 


 
February 14, 2007
 


 
among
 


 
TARGA RESOURCES PARTNERS LP,
 


 
THE SECURED HEDGING PARTIES PARTY HERETO
 


 
and
 


 
BANK OF AMERICA, N.A.,
 
as Collateral Agent
 


 


 



--------------------------------------------------------------------------------

Table of Contents



TABLE OF CONTENTS

ARTICLE I
     
Definitions
             
SECTION 1.01. Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
ARTICLE II
       
Secured Hedging Parties; Procedures
                 
SECTION 2.01. Additional Secured Hedging Parties
    3  
SECTION 2.02. Secured Swap Transactions
    3  
SECTION 2.03. Acts of Secured Hedging Parties
    4  
SECTION 2.04. Determination of Amounts of Secured Hedging Obligations
    4  
SECTION 2.05. Restrictions on Actions
    5  
SECTION 2.06. Actions Under Support Documents
    5  
SECTION 2.07. Release of Collateral and Guarantees
    6  
SECTION 2.08. Additional Collateral
    6  
ARTICLE III
       
The Collateral Agent
                 
SECTION 3.01. Appointment; Rights and Duties
    6  
SECTION 3.02. Participation in Indemnity
    6            
ARTICLE IV
       
Voting
                 
SECTION 4.01. Amendments and Waivers under this Agreement
    7  
SECTION 4.02. Amendments and Waivers under the Credit Agreement and the Support
Documents
    7  
ARTICLE V
       
Miscellaneous
                 
SECTION 5.01. Notices
    8  
SECTION 5.02. Counterparts
    8  
SECTION 5.03. Binding Effect; Assignment
    8  
SECTION 5.04. Severability
    8  
SECTION 5.05. Governing Law; Jurisdiction; Consent to Service of Process
    9  
SECTION 5.06. WAIVER OF JURY TRIAL
    9  
SECTION 5.07. Headings
    10  
SECTION 5.08. Successors and Assigns
    10  
SECTION 5.09. Termination
    10  




 

--------------------------------------------------------------------------------

Table of Contents


Schedules
 
Schedule I                      Initial Secured Hedging Parties
 
Schedule II                      Notices
 
Annexes
 
Annex A                      Form of Intercreditor Agreement Supplement
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
INTERCREDITOR AGREEMENT dated as of February 14, 2007 among TARGA RESOURCES
PARTNERS LP (the “Borrower”), the Secured Hedging Parties named herein and BANK
OF AMERICA, N.A., as Collateral Agent.  Capitalized terms used in this Agreement
have the meanings assigned to them in Article I below.
 
Reference is made to the Credit Agreement dated as of February 14, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, each Lender from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender, and L/C
Issuer.  The obligations of the Borrower under the Credit Agreement are
guaranteed and secured as contemplated by the Credit Agreement.  The Borrower
has requested, and the Lenders have agreed, that the benefits of such guarantees
and security also be afforded to certain counterparties that enter into Swap
Contracts with the Borrower or another Loan Party, and the Lenders have agreed
to such request subject to certain conditions, including a condition that any
such counterparty has become a party to this Agreement.
 
The parties hereto desire to enter into this Agreement in order to set forth
certain agreements with respect to the obligations of the Loan Parties under the
Credit Agreement and the obligations of the Loan Parties under Swap Contracts
that are secured and guaranteed on the same basis, including certain voting
provisions.  Accordingly, the parties hereto agree as follows:
 
 
ARTICLE I.
DEFINITIONS
 
1.01 Credit Agreement. (a)Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.
 
(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.
 
1.02 Other Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
 
“Act” has the meaning assigned to such term in Section 2.03.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Holder” means any Person that is a direct holder of any Obligations.
 
“Intercreditor Agreement Supplement” means an instrument substantially in the
form of Annex A hereto (or any other form approved by the Collateral Agent),
providing for a Hedging Party to become a party to this Agreement.
 
“Maximum Credit Agreement Obligations” means, at any time, the sum of
(a) $750,000,000 (which represents the aggregate principal amount of the
Commitments
 


 

 

--------------------------------------------------------------------------------

Table of Contents
 
 
as of the Closing Date plus the maximum amount by which such Commitments may be
increased under the Credit Agreement as of the Closing Date), plus
(b) $100,000,000, minus (c) the aggregate principal amount of mandatory
prepayments made in respect of principal amounts outstanding under the Credit
Agreement, to the extent (but only to the extent) resulting in a permanent
reduction of the aggregate principal amount of credit extensions outstanding (or
permitted to be outstanding pursuant to unused financing commitments) under the
Credit Agreement immediately prior to such mandatory prepayment; provided that,
for purposes of clause (c) above, a prepayment in respect of outstanding
principal under the Credit Agreement shall not reduce the Maximum Credit
Agreement Obligations to the extent financed with a new or replacement credit
facility (or increased amount of an existing credit facility) under the Credit
Agreement.
 
“Obligations” means the Obligations (as defined in the Credit Agreement), the
Cash Management Obligations and the Secured Swap Obligations.
 
“Required Secured Parties” means, at any time, the Required Lenders at such time
(without giving effect to any amendment or modification of such term in the
Credit Agreement other than those that give effect to the inclusion of credit
facilities thereunder that are not in effect on the Closing Date and are
permitted hereunder, but do not change the voting percentage in such
definition); provided that, for purposes of this Agreement (a) the definition of
Required Lenders in the Credit Agreement shall be deemed to include each Secured
Hedging Party as though it were a Lender and as though the Total Outstandings
included the amount of its Secured Hedging Obligations at the time, (b) if the
Borrower or any Affiliate thereof is a Lender or a Secured Hedging Party, such
Person and its share of any amounts otherwise included in determining the
Required Secured Parties shall be disregarded, and (c) solely for purposes of
directing the exercise of remedies under the Support Documents, the unused
portion of financing commitments under the Credit Agreement shall be disregarded
(it being understood that a Letter of Credit shall constitute usage of a
financing commitment for purposes of this clause).
 
“Secured Hedging Obligations” means the Secured Swap Obligations (as defined in
the Credit Agreement); provided that (a) for purposes of determining the
Required Secured Parties or for purposes of Section 3.02 or Section 4.02, the
amount of the Secured Hedging Obligations of any Secured Hedging Party in
respect of any Secured Hedge Agreement at such time shall be the termination
amount that would be payable by the applicable Loan Party or Loan Parties
thereunder (after giving effect to any legally enforceable netting agreements
thereunder) if all Swap Contracts thereunder were closed out and terminated (or
the applicable termination amount then due, in respect of any Swap Contracts
thereunder that have been so closed out and terminated), and (b) the amount of
Secured Hedging Obligation in respect of any Secured Hedge Agreement at any time
shall be the amount thereof determined by the applicable Secured Hedging Party
consistent with prevailing market practices (and in accordance with clause (a)
above, if applicable), if certified to the Collateral Agent pursuant to
Section 2.04(a).
 
“Secured Hedging Parties” means (a) the Persons identified on Schedule I hereto,
(b) each Lender and each Affiliate of a Lender that is owed any Secured Hedging
Obligations on or after the Closing Date (subject to the provisions of the
Credit
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
Agreement regarding a Person that ceases to be a Lender or an Affiliate of a
Lender) and (c) each other Hedging Party that becomes a party to this Agreement
after the Closing Date pursuant to an Intercreditor Agreement Supplement.
 
“Secured Instrument” means (a) the Credit Agreement, (b) each Secured Hedge
Agreement and (c) in the case of Cash Management Obligations, the agreements
pertaining thereto.
 
“Secured Swap Transaction Designation” means a written notice from a Secured
Hedging Party to the Collateral Agent identifying a Secured Hedge Agreement or a
Swap Contract thereunder (or any material amendment or modification thereof or
any termination thereof), which notice shall include (a) the date thereof,
(b) the Loan Party or Loan Parties that are parties thereto and (c) a summary
description of the type of Swap Contract thereunder (or of the material
amendment or modification thereof indicating the termination thereof, as
applicable).
 
“Support Documents” means the Security Documents and the Guaranty.
 
ARTICLE II.
SECURED HEDGING PARTIES; PROCEDURES
 
2.01 Secured Hedging Parties. Upon execution and delivery by the Collateral
Agent and a Hedging Party of an Intercreditor Agreement Supplement, such
applicable Hedging Party shall become a Secured Hedging Party hereunder.  Each
Lender or Affiliate of a Lender that is owed Secured Hedging Obligations shall
be a Secured Hedging Party hereunder without the execution of this Intercreditor
Agreement or an Intercreditor Agreement Supplement.  If a Person ceases to be a
Lender or Affiliate of a Lender (i) Obligations under a Swap Contract in respect
of a transaction entered into between a Loan Party and such Person that were
Secured Hedging Obligations prior to such Person ceasing to be a Lender or
Affiliate of a Lender will continue to be Secured Hedging Obligations and (ii)
Obligations under a Swap Contract in respect of a transaction between a Loan
Party and such Person entered into after such Person ceased to be a Lender or
Affiliate of a Lender will be Secured Hedging Obligations only if, at the time
such transaction is entered into, such Person is a Hedging Party and has
executed an Intercreditor Agreement Supplement as provided herein.  The
execution and delivery of any Intercreditor Agreement Supplement by the
Collateral Agent and a Hedging Party shall not require the consent of any other
party hereunder.  The rights and obligations of each party hereunder shall
remain in full force and effect notwithstanding the addition of any new Secured
Hedging Party as a party to this Agreement.
 
2.02 Secured Swap Transactions. Each Secured Hedging Party or the Borrower shall
promptly deliver to the Collateral Agent (a) copies of each Master Agreement
giving rise to Secured Hedging Obligations (and any material amendment or
modification thereof or any termination thereof) and (b) if and to the extent
requested by the Collateral Agent, copies of each confirmation thereunder.
 


 

--------------------------------------------------------------------------------

Table of Contents


     2.03 Acts of Secured Hedging Parties.  Any  request, demand, authorization,
direction, notice, consent, waiver or other action permitted or required by this
Agreement to be given or taken by any Secured Hedging Party may be and, at the
request of the Collateral Agent, shall be embodied in and evidenced by one or
more instruments reasonably satisfactory in form to the Collateral Agent and
signed by such Secured Hedging Party and, except as otherwise expressly provided
in any such instrument, any such action shall become effective when such
instrument or instruments shall have been delivered to the Collateral
Agent.  The instrument or instruments evidencing any action (and the action
embodied therein and evidenced thereby) are sometimes referred to herein as an
“Act” of the Secured Hedging Party signing such instrument or instruments.  The
Collateral Agent shall be entitled to rely absolutely upon an Act of any Secured
Hedging Party if such Act purports to be taken by or on behalf of such Secured
Hedging Party, and nothing in this Section 2.03 or elsewhere in this Agreement
shall be construed to require any Secured Hedging Party to demonstrate that it
has been authorized to take any action which it purports to be taking, the
Collateral Agent being entitled to rely conclusively, and being fully protected
in so relying, on any Act of such Secured Hedging Party.
 
2.04 Determination of Amounts of Secured Hedging Obligations. (a)Whenever the
Collateral Agent is required to determine the existence or amount of any of the
Secured Hedging Obligations or any other amount or any portion thereof for any
purposes of this Agreement or any Support Document, it shall be entitled to make
such determination on the basis of one or more certificates of any applicable
Secured Hedging Party; provided that if, notwithstanding the written request of
the Collateral Agent, any applicable Secured Hedging Party shall fail or refuse
promptly to certify as to the existence or amount of any Secured Hedging
Obligations or any portion thereof within the time specified in such request
(which shall allow a period of time that is reasonable under the circumstances,
but in no event less than 48 hours), the Collateral Agent shall be entitled to
determine such existence or amount by reliance upon a certificate of the
Borrower or upon the most recent available information provided to the
Collateral Agent by the Secured Parties; provided further that the Collateral
Agent shall correct any error that any Secured Hedging Party brings to the
attention of the Collateral Agent.  The Collateral Agent may rely conclusively,
and shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
the Borrower, any other Loan Party or any Secured Party or any other Person as a
result of any action taken by the Collateral Agent based upon such determination
prior to receipt of notice of any error in such determination.
 
(b) If any Secured Party receives any amount pursuant to a distribution by the
Collateral Agent under any Support Document in excess of the amount it was
entitled to receive thereunder as a result of a demonstrable error in the
determination of the amount of the Obligations, then such Secured Party agrees
to pay such excess to the Collateral Agent for application in accordance with
such Support Document as soon as practicable after the existence of such error
shall have been determined.  All distributions made by the Collateral Agent
pursuant to any Support Document shall be (subject to the preceding sentence and
to any decree of any court of competent jurisdiction) final, and
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
 the Collateral Agent shall have no duty to inquire as to the application by any
Secured Party of any amounts distributed to them.
 
2.05 Restrictions on Actions. Each Secured Party agrees that, unless and until
this Agreement is terminated as provided herein, and so long as any Secured
Hedge Agreement is in effect, the provisions of this Agreement shall provide the
exclusive method by which any Secured Party may exercise, or direct the exercise
of, rights and remedies under the Support Documents.  Therefore, each Secured
Party shall, for the mutual benefit of all Secured Parties, except as permitted
under this Agreement, refrain from taking or filing any action, judicial or
otherwise, to enforce any rights or pursue any remedies under the Support
Documents, except for delivering notices hereunder; provided that the foregoing
shall not prevent (a) any Secured Party from imposing a default rate of interest
in accordance with the applicable Secured Instrument, (b) the Collateral Agent
from exercising any right or remedy or taking any other action on behalf of the
Secured Parties that it is permitted or authorized to exercise or take, (c) a
Secured Party from exercising its rights and remedies as a general creditor in
accordance with the applicable Secured Instrument and applicable law, including
the right to commence legal proceedings to collect any Obligations due and
payable to such Secured Party and remaining unpaid, to accelerate the maturity
of any Obligations, to commence legal proceedings to enforce any Secured
Instrument and obtain a judgment and to enforce such judgment, in each case to
the same extent as if such Secured Party were an unsecured creditor (but subject
to the applicable provisions of this Agreement) or (d) any Secured Hedging Party
from exercising its rights and remedies as a general creditor in accordance with
the Guaranty, insofar as the Guaranty guarantees the Obligations owing to such
Secured Credit Party under its Secured Hedge Agreement, including exercising
rights thereunder of the type described in (c) above (but any proceeds realized
by any Secured Hedging Party from any such exercise of remedies under the
Subsidiary Guaranty shall be applied in accordance with Section 8.03 of the
Credit Agreement).
 
2.06 Actions Under Support Documents. (a)The Collateral Agent shall not be
obligated to take any action under this Agreement or any Support Documents
except for the performance of such duties as are specifically set forth herein
or therein.
 
(b) Subject to the provisions of Article III and Article IV, the Collateral
Agent acting on behalf of the Secured Parties shall take any action under or
with respect to the Support Documents that is in accordance with instructions
that the Collateral Agent has received from the Required Secured Parties and
that is not inconsistent with or contrary to the provisions of this Agreement,
the Credit Agreement or the Support Documents.
 
(c) The Collateral Agent may not exercise any remedy involving the acceptance of
Collateral in full or partial satisfaction of any Obligation, to the extent
available in any applicable jurisdiction, except with the consent of each
Secured Party affected thereby.
 


 

--------------------------------------------------------------------------------

Table of Contents
 
       (d) This Section shall not be construed to apply to amendments,
modifications or waivers of the Credit Agreement or any Support Document, which
shall be subject to Article IV.
 
       2.07 Release of Collateral and Guarantees. Each Secured Hedging Party
acknowledges and agrees to the matters set forth in Section 9.10 of the Credit
Agreement, as though named therein as a Lender.  Each Secured Party also
acknowledges and agrees that, for purposes of clause (a) of Section 9.10 of the
Credit Agreement, a Letter of Credit shall be deemed terminated if the L/C
Issuer in respect thereof agrees that such Letter of Credit shall cease to
constitute a “Letter of Credit” entitled to the benefits of the Support
Documents (whether by reason of the deposit of cash collateral, receipt of a
back-up letter of credit, or otherwise).
 
       2.08 Additional Collateral. Each of the Secured Parties hereby covenants
and agrees that it (a) will not accept any Guarantee of any of the Obligations
by the Borrower or any Restricted Subsidiary unless such Person’s Guarantee is
provided pursuant to the Guaranty or otherwise Guarantees the payment of all the
Obligations on a pari passu basis and (b) will not take any security interest in
or Lien on or assignment of any assets of the Borrower or any Restricted
Subsidiary thereof to secure any of the Obligations unless such security
interest or Lien or assignment is granted to the Collateral Agent on behalf of
the Secured Parties to secure the payment of all the Obligations on a pari passu
basis pursuant to a Collateral Document; provided that the foregoing shall not
be construed to prohibit any Letter of Credit supporting any of the Obligations.
 
ARTICLE III.
THE COLLATERAL AGENT
 
      3.01 Appointment; Rights and Duties. The Collateral Agent is acting as
agent for the Secured Parties, including the Secured Hedging
Parties.  Accordingly, each Secured Hedging Party acknowledges and agrees to the
matters set forth in Article IX of the Credit Agreement relating to the
Collateral Agent, including its appointment, authorization, powers and duties,
its rights to delegate the same, and all exculpatory provisions therein
(including limitations on its liability), and the provisions thereof shall be
binding upon the Secured Hedging Parties, mutatis mutandis; provided that the
Secured Hedging Parties shall not be entitled (other than in their capacity as a
Lender, if applicable) to participate in the appointment of a successor
Collateral Agent pursuant to Section 9.06 of the Credit Agreement.
 
       3.02 Participation in Indemnity. Each Secured Hedging Party agrees that,
in the event that the Collateral Agent (or any if its Agent-Related Persons) is
entitled to be indemnified or reimbursed under Section 9.11 of the Credit
Agreement, such Secured Hedging Party shall, if requested by the Collateral
Agent, participate in such indemnity or reimbursement, pro rata (as though the
amount of its Secured Hedging Obligations were Loans); provided that the Secured
Hedging Parties will be required to participate in any such indemnity or
reimbursement only to the extent amounts being indemnified or reimbursed arise
out of or relate to the Support Documents, the Collateral or any actions or
activities related thereto.
 


 

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE IV.
VOTING
 
Any amendment, modification or waiver of any provision of this Agreement, the
Credit Agreement or any Support Document shall be subject to the provisions of
this Article.
 
4.01 Amendments and Waivers under this Agreement. Neither this Agreement, nor
any provision hereof, may be waived, amended or modified, except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent (it
being understood that the Collateral Agent is not required to agree to any such
waiver, amendment or modification without the consent of the Required Lenders)
and each Secured Hedging Party that has a Secured Hedge Agreement in effect at
the time; provided that:
 
(a) no such agreement shall affect the Borrower’s rights hereunder without the
prior written consent of the Borrower;
 
(b) any party hereto may waive any of its rights hereunder without the agreement
or consent of any other party hereto, but such waiver shall not be effective to
waive any other party’s rights hereunder;
 
(c) any such amendment or modification that by its terms does not affect any
rights or obligations hereunder of any Secured Hedging Party in respect of any
Secured Hedge Agreement in effect at the time, may be effected by agreement of
the Borrower and the Collateral Agent without the consent or approval of any
Secured Hedging Party; and
 
(d) any such agreement that by its terms affects the rights or obligations of
one or more specific Secured Hedging Parties may be effected by agreement of the
Collateral Agent and such Secured Hedging Party or Secured Hedging Parties,
without the consent or agreement of other Secured Hedging Parties (but subject
to clause (a) above, if the Borrower’s rights hereunder are affected).
 
4.02 Amendments and Waivers under the Credit Agreement and the Support
Documents.  The Secured Parties agree that:
 
(a) the right to direct the exercise of remedies under any of the Support
Documents shall be based upon the instructions of the Required Secured Parties
(as opposed to the Required Lenders); provided that this clause shall not be
construed to limit the authority of the Collateral Agent to exercise such
remedies in the absence of instructions from the Required Secured Parties, if it
determines in its discretion to do so and it has not received instructions to
the contrary from the Required Secured Parties;
 
(b) any amendment, modification or waiver of any provision of any Loan Document
relating to maintenance of insurance shall require the consent of the Required
Secured Parties; and
 


 

--------------------------------------------------------------------------------

Table of Contents


(c) any amendment, modification or waiver of the Credit Agreement that would
permit the aggregate principal amount of credit facilities thereunder to exceed
the Maximum Credit Agreement Obligations shall require the consent of the
Required Secured Parties; provided that any increase, imposition, deferral or
capitalization of fees or interest under the Credit Agreement shall not be
construed as an increase in the aggregate principal amount of the credit
facilities thereunder for purposes hereof.
 
Except as expressly provided above in this Section 4.02, the provisions of this
Agreement shall not be construed to restrict any amendment, modification or
waiver of any provision of the Credit Agreement or any Support Document, or any
action under the Credit Agreement or any Support Document.
 
ARTICLE IV.
MISCELLANEOUS
 
5.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided on
Schedule II hereto or in Section 10.02 of the Credit Agreement, as
applicable.  All communications and notices to any Secured Hedging Party shall
be mailed, faxed or delivered as set forth in the Credit Agreement or in the
applicable Intercreditor Agreement Supplement, or at such other address as may
be designated by such Secured Hedging Party in a written notice to the Borrower
and the Collateral Agent.
 
5.02 Counterparts. This Agreement may be executed in two or more counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract, and shall become effective as provided in
Section 5.03.  Delivery of an executed signature page to this Agreement by
facsimile (or any other means of electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
5.03 Binding Effect; Assignment. This Agreement shall become effective as to any
party when a counterpart hereof executed on behalf of such party shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such party and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party and the Collateral
Agent and their respective successors and assigns, subject to the proviso to
Section 5.08.
 
5.04 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
5.05 Governing Law; Jurisdiction; Consent to Service of Process.
 
       (a)    This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b) Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York City and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
(c) Each of the parties hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 5.05.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
5.06 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 5.06 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO
 


 

--------------------------------------------------------------------------------

Table of Contents
 
 
HEREBY FURTHER (A) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY
“SPECIAL DAMAGES,” AS DEFINED BELOW, (B) CERTIFY THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (C) ACKNOWLEDGE THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION.  AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES
ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW
NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS
EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.
 
5.07 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
 
5.08 Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Borrower, any Secured Hedging Party or the Collateral
Agent that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns; provided that any assignment by any
Secured Hedging Party of its rights under any Secured Hedge Agreement to a
Person that is not a Secured Hedging Party at the time (unless such Person is a
Hedging Party that executes an Intercreditor Agreement Supplement at the time of
the assignment) shall result in such Secured Hedge Agreement ceasing to be a
Secured Hedge Agreement.  A Secured Hedging Party shall notify the Borrower and
the Collateral Agent of any assignment by it of any Secured Hedge Agreement.
 
5.09 Termination. This Agreement shall terminate when all the Liens and security
interests under the Support Documents have been released and terminated as
provided in Section 2.07; provided that this Agreement shall continue to be
effective or be reinstated, as the case may be, if any payment that gave rise to
such termination is rescinded or must otherwise be restored by any applicable
Secured Party upon the bankruptcy or reorganization of any Loan Party.
 


 

--------------------------------------------------------------------------------

Table of Contents


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 


 
TARGA RESOURCES PARTNERS LP
 


 
By:           Targa Resources GP LLC, its sole
 
general partner
 


 
By:   _________________________________     
 
Howard M. Tate
 
Vice President – Finance and
 
Assistant Treasurer
 


 


 

--------------------------------------------------------------------------------

Table of Contents




 
J. ARON & COMPANY, as a Secured
 
Hedging Party
 


 
By: _______________________________          
 
Name:
 
Title:
 


 

--------------------------------------------------------------------------------

Table of Contents


BANK OF AMERICA, N.A., as Collateral
 
Agent
 


 


 
By: _____________________________          
 
Name:
 
Title:
 


 


 


 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE I
 


 
SECURED HEDGING PARTIES
 
J. Aron & Company
 


 


 

--------------------------------------------------------------------------------

Table of Contents


SCHEDULE II
 
NOTICES
 
J. Aron & Company
 
85 Broad Street
 
New York, New York  10004
 


 

--------------------------------------------------------------------------------

Table of Contents
Annex A
to the Intercreditor Agreement




SUPPLEMENT dated as of [●], to the Intercreditor Agreement dated as of February
14, 2007, among TARGA RESOURCES PARTNERS LP (the “Borrower”), the Secured
Hedging Parties identified therein and BANK OF AMERICA, N.A., as Collateral
Agent.
 
A.  Reference is made to the Credit Agreement dated as of February 14, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, each lender from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender, and L/C
Issuer.
 
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the
Intercreditor Agreement referred to therein.
 
C.  Section 2.01 of the Intercreditor Agreement provides that a Hedging Party
may become a Secured Hedging Party under the Intercreditor Agreement by
execution and delivery of an instrument in the form of this Supplement.  The
undersigned Hedging Party (the “New Secured Hedging Party”) is executing this
Supplement to become a Secured Hedging Party under the Intercreditor Agreement.
 
Accordingly, the Collateral Agent and the New Secured Hedging Party agree as
follows:
 
SECTION 1.  In accordance with Section 2.01 of the Intercreditor Agreement, the
New Secured Hedging Party by its signature below becomes a Secured Hedging Party
with the same force and effect as if originally named therein as a Secured
Hedging Party and the New Secured Hedging Party hereby agrees to all the terms
and provisions of the Intercreditor Agreement applicable to it as a Secured
Hedging Party thereunder.  Each reference to a “Secured Hedging Party” in the
Intercreditor Agreement shall be deemed to include the New Secured Hedging
Party.  The Intercreditor Agreement is hereby incorporated herein by reference.
 
SECTION 2.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Secured Hedging Party and the Collateral Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
transmission or any other means of electronic transmission shall be as effective
as delivery of a manually signed counterpart of this Supplement.
 
SECTION 3.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.
 
SECTION 4.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
 

--------------------------------------------------------------------------------

Table of Contents


 
SECTION 5.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 6.  The New Secured Hedging Party’s initial address for communications
and notices under the Intercreditor Agreement is set forth on Schedule I hereto.
 
IN WITNESS WHEREOF, the New Secured Hedging Party and the Collateral Agent have
duly executed this Supplement to the Intercreditor Agreement as of the day and
year first above written.
 

 

   [NAME OF NEW SECURED HEDGING PARTY],         by        Name:        Title:  
     BANK OF AMERICA, N.A., as Collateral Agent        by        Name:      
 Title:    

 
 

--------------------------------------------------------------------------------

Table of Contents
 

NOTICES
 
New Secured Hedging Party
Address
       



 


 


 


